Case 18-33679-sgj11 Doc 13 Filed 11/20/18                   Entered 11/20/18 20:24:16            Page 1 of 129



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


    In re:                                                     §    Case No. 18-33678 (SGJ)
                                                               §
    TACO BUENO RESTAURANTS, INC., et al.,                      §    (Chapter 11)
                                                               §
                                                               §    (Jointly Administered)
                                     Debtors.1                 §


                         SCHEDULE OF ASSETS AND LIABILITIES FOR
                             TACO BUENO RESTAURANTS L.P.
                                 CASE NO. 18-33679 (SGJ)




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: CBI Restaurants, Inc. (3490); Taco Bueno Equipment Company (0677); Taco Bueno
Franchise Company L.P. (2397); Taco Bueno Restaurants, Inc. (8214); Taco Bueno Restaurants L.P. (6189); Taco
Bueno West, Inc. (6200); TB Corp. (8535); TB Holdings II, Inc. (7703); TB Holdings II Parent, Inc. (3347); and
TB Kansas LLC (6158). The location of the Debtors’ corporate headquarters and the Debtors’ service address is:
300 East John Carpenter Freeway, Suite 800, Irving, Texas 75062.
Case 18-33679-sgj11 Doc 13 Filed 11/20/18                    Entered 11/20/18 20:24:16            Page 2 of 129



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


    In re:                                                    § Case No. 18-33678
                                                              §
    TACO BUENO RESTAURANTS, INC.,                             § (Chapter 11)
    et al.,                                                   §
                                                              § (Jointly Administered)
                    Debtors.1                                 §

               GLOBAL NOTES, METHODOLOGY, AND SPECIFIC
           DISCLOSURES REGARDING THE DEBTORS’ SCHEDULES OF
       ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

                                                 Introduction

        Taco Bueno Restaurants, Inc. (“Taco Bueno”) and its debtor affiliates, as debtors and
debtors in possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), with
the assistance of their advisors, have filed their respective Schedules of Assets and Liabilities (the
“Schedules”) and Statements of Financial Affairs (the “Statements,” and together with the
Schedules the “Schedules and Statements”) with the United States Bankruptcy Court for the
Northern District of Texas (the “Bankruptcy Court”), pursuant to section 521 of title 11 of the
United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), and Rule 1007 of the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

        These Global Notes, Methodology, and Specific Disclosures Regarding the Debtors’
Schedules of Assets and Liabilities and Statements of Financial Affairs (the “Global Notes”)
pertain to, are incorporated by reference in, and comprise an integral part of all of the Debtors’
Schedules and Statements. The Global Notes should be referred to, considered, and reviewed in
connection with any review of the Schedules and Statements.

        The Schedules and Statements do not purport to represent financial statements prepared in
accordance with Generally Accepted Accounting Principles in the United States (“GAAP”), nor
are they intended to be fully reconciled with the financial statements of each Debtor. Additionally,
the Schedules and Statements contain unaudited information that is subject to further review,
potential adjustment, and reflect the Debtors’ commercially reasonable efforts to report the assets
and liabilities of each Debtor on an unconsolidated basis.

1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number, are as follows: CBI Restaurants, Inc. (3490); Taco Bueno Equipment Company
         (0677); Taco Bueno Franchise Company L.P. (2397); Taco Bueno Restaurants, Inc. (8214); Taco Bueno
         Restaurants L.P. (6189); Taco Bueno West, Inc. (6200); TB Corp. (8535); TB Holdings II, Inc. (7703); TB
         Holdings II Parent, Inc. (3347); and TB Kansas LLC (6158). The location of the Debtors’ corporate
         headquarters and the Debtors’ service address is: 300 East John Carpenter Freeway, Suite 800, Irving, Texas
         75062.


                                                         1
US 5936010
Case 18-33679-sgj11 Doc 13 Filed 11/20/18            Entered 11/20/18 20:24:16        Page 3 of 129



        The Debtors and their agents, attorneys, and financial advisors do not guarantee or warrant
the accuracy or completeness of the data that is provided herein and shall not be liable for any loss
or injury arising out of or caused in whole or in part by the acts, errors, or omissions, whether
negligent or otherwise, in procuring, compiling, collecting, interpreting, reporting, communicating
or delivering the information contained herein. While commercially reasonable efforts have been
made to provide accurate and complete information herein, inadvertent errors or omissions may
exist. The Debtors and their agents, attorneys and financial advisors expressly do not undertake
any obligation to update, modify, revise, or re-categorize the information provided herein, or to
notify any third party should the information be updated, modified, revised, or re-categorized. In
no event shall the Debtors or their agents, attorneys and financial advisors be liable to any third
party for any direct, indirect, incidental, consequential, or special damages (including, but not
limited to, damages arising from the disallowance of a potential claim against the Debtors or
damages to business reputation, lost business or lost profits), whether foreseeable or not and
however caused, even if the Debtors or their agents, attorneys, and financial advisors are advised
of the possibility of such damages.

        Mr. Haywood Miller, the Debtors’ Chief Restructuring Officer, has signed each of the
Schedules and Statements. Mr. Miller is an authorized signatory for each of the Debtors. In
reviewing and signing the Schedules and Statements, Mr. Miller necessarily has relied upon the
efforts, statements, and representations of various personnel employed by the Debtors and their
advisors. Mr. Miller has not (and could not have) personally verified the accuracy of each
statement and representation contained in the Schedules and Statements, including statements and
representations concerning amounts owed to creditors, classification of such amounts, and creditor
addresses.

                          Global Notes and Overview of Methodology

1.     Reservation of Rights. Reasonable efforts have been made to prepare and file complete
       and accurate Schedules and Statements; however, inadvertent errors or omissions may
       exist. The Debtors reserve all rights to (i) amend or supplement the Schedules and
       Statements from time to time, in all respects, as may be necessary or appropriate, including,
       without limitation, the right to amend the Schedules and Statements with respect to any
       and all claim (“Claim”) descriptions, designations, or Debtor(s) against which the Claim
       is asserted; (ii) dispute or otherwise assert offsets or defenses to any Claim reflected in the
       Schedules and Statements as to amount, liability, priority, status or classification;
       (iii) subsequently designate any Claim as “disputed,” “contingent,” or “unliquidated;” or
       object to the extent, validity, enforceability, priority or avoidability of any Claim. Any
       failure to designate a Claim in the Schedules and Statements as “disputed,” “contingent,”
       or “unliquidated” does not constitute an admission by the Debtors that such Claim or
       amount is not “disputed,” “contingent,” or “unliquidated.” Listing a Claim does not
       constitute an admission of liability by the Debtor against which the Claim is listed or
       against any of the Debtors. Furthermore, nothing contained in the Schedules and
       Statements shall constitute a waiver of rights with respect to the Debtors’ chapter 11 cases,
       including, without limitation, issues involving Claims, substantive consolidation, defenses,
       equitable subordination, and/or causes of action arising under the provisions of chapter 5
       of the Bankruptcy Code and any other relevant non-bankruptcy laws to recover assets or
       avoid transfers. Any specific reservation or rights contained elsewhere in the Global Notes

                                                 2
US 5936010
Case 18-33679-sgj11 Doc 13 Filed 11/20/18            Entered 11/20/18 20:24:16       Page 4 of 129



       does not limit in any respect the general reservation of rights contained in this paragraph.
       Notwithstanding the foregoing, the Debtors shall not be required to update the Schedules
       and Statements.

       Nothing in the Schedules or Statements is intended to, shall be construed as, or shall have
       the effect of, modifying, changing, or otherwise affecting the Debtors’ Proposed Joint
       Chapter 11 Plan of Reorganization [Docket No. 21] (the “Plan”), the Restructuring
       Support Agreement (the “RSA”), which is attached as Exhibit E to The Debtors’
       Disclosure Statement For The Debtors’ Joint Prepackaged Chapter 11 Plan Of
       Reorganization [Docket No. 22] (the “Disclosure Statement”), the Interim Order
       Authorizing Debtors to Utilize Cash Collateral, Obtain Postpetition Credit Secured by
       Senior Liens, Granting Adequate Protection to Prepetition Secured Parties, Scheduling a
       Final Hearing, and Granting Related Relief [Docket No. 41] (the “Interim Cash Collateral
       Order”) or any amendments, modifications, or other final orders related to the same:

2.     Description of Cases and “As Of” Information Date. On November 6, 2018 (the
       “Petition Date”), the Debtors filed voluntary petitions for relief under chapter 11 of the
       Bankruptcy Code. The Debtors are operating their businesses and managing their
       properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy
       Code.

       On November 7, 2018, the Bankruptcy Court entered the Order Directing Joint
       Administration of the Debtors’ Chapter 11 Cases [Docket No. 39]. On November 16,
       2018, the United States Trustee for the Northern District of Texas filed the Notice of
       Appointment of the Official Unsecured Creditors’ Committee pursuant to section 1102(a)
       of the Bankruptcy Code [Docket No. 98].

       The asset and liability information provided herein represents the asset and liability data of
       the Debtors as of the close of business on November 5, 2018, except as otherwise noted.

3.     Net Book Value of Assets. Unless otherwise indicated, the Debtors’ Schedules and
       Statements reflect net book values as of the close of business on November 5, 2018. The
       book values of certain assets may materially differ from their fair market values and/or the
       Debtors’ enterprise valuation prepared in connection with the Disclosure Statement. More
       information regarding the Debtors’ valuation analysis will be found included as Exhibit D
       to the Disclosure Statement and an extensive discussion about the Debtors’ prepetition
       marketing process to maximize value for their stakeholders is set forth in the Declaration
       of Adam Dunayer in Support of Chapter 11 Petitions and First Day Pleadings [Docket
       No. 4] (the “Dunayer Declaration”). For the avoidance of doubt, nothing contained in the
       Schedules and Statements is indicative of the Debtors’ enterprise value or to determine
       what a third party might be willing to pay in connection with any asset disposition.

       Book values of assets prepared in accordance with GAAP generally do not reflect the
       current performance of the assets and may differ materially from the actual value and/or
       performance of the underlying assets. Additionally, because the book values of assets
       may materially differ from their fair market values, they are listed as undetermined
       amounts as of the Petition Date. Furthermore, assets which have fully depreciated or

                                                 3
US 5936010
Case 18-33679-sgj11 Doc 13 Filed 11/20/18           Entered 11/20/18 20:24:16       Page 5 of 129



       were expensed for accounting purposes do not appear in these Schedules and Statements
       as they have no net book value. As such, the value listed in these Schedules and Statements
       cannot be, and was not, used to determine the Debtors’ enterprise valuation.

4.     Recharacterization. Notwithstanding the Debtors’ commercially reasonable efforts to
       properly characterize, classify, categorize, or designate certain Claims, assets, executory
       contracts, unexpired leases, and other items reported in the Schedules and Statements, the
       Debtors may nevertheless have improperly characterized, classified, categorized,
       designated, or omitted certain items due to the complexity and size of the Debtors’
       businesses. Accordingly, the Debtors reserve all of their rights to re-characterize,
       reclassify, recategorize, redesignate, add, or delete items reported in the Schedules and
       Statements at a later time as is necessary or appropriate as additional information becomes
       available, including, without limitation, whether contracts or leases listed herein were
       deemed executory or unexpired as of the Petition Date and remain executory and unexpired
       postpetition. Disclosure of information in one or more Schedules, one or more Statements,
       or one or more exhibits or attachments to the Schedules or Statements, even if incorrectly
       placed, shall be deemed to be disclosed in the correct Schedules, Statements, exhibits, or
       attachments.

5.     Liabilities. The Debtors have sought to allocate liabilities between the prepetition and
       postpetition periods based on the information and research conducted in connection with
       the preparation of the Schedules and Statements. As additional information becomes
       available the allocation of liabilities between the prepetition and postpetition periods may
       change. Accordingly, the Debtors reserve all of their rights to amend, supplement, or
       otherwise modify the Schedules and Statements as is necessary or appropriate.

       The liabilities listed on the Schedules do not reflect any analysis of Claims under section
       503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all of their rights to
       dispute or challenge the validity of any asserted Claims under section 503(b)(9) of the
       Bankruptcy Code or the characterization of the structure of any such transaction or any
       document or instrument related to any creditor’s Claim.

6.     Excluded Assets and Liabilities. The Debtors have excluded certain categories of assets,
       tax accruals, and liabilities from the Schedules and Statements, including, without
       limitation, goodwill, accrued salaries, employee benefit accruals, and accrued accounts
       payable. The Debtors also have excluded rejection damage Claims of counterparties to
       executory contracts and unexpired leases that may or may not be rejected, to the extent
       such damage Claims exist. In addition, certain immaterial assets and liabilities may have
       been excluded.

       The Bankruptcy Court has authorized the Debtors to pay, in their discretion, certain
       outstanding Claims on a postpetition basis.

7.     Insiders. For purposes of the Schedules and Statements, the Debtors defined “insiders”
       pursuant to section 101(31) of the Bankruptcy Code as: (a) directors; (b) officers;
       (c) persons in control of the Debtors; (d) relatives of the Debtors’ directors, officers or
       persons in control of the Debtors; and (e) debtor/non-debtor affiliates of the foregoing.

                                                4
US 5936010
Case 18-33679-sgj11 Doc 13 Filed 11/20/18             Entered 11/20/18 20:24:16        Page 6 of 129



       Persons listed as “insiders” have been included for informational purposes only and by
       including them in the Schedules, shall not constitute an admission that those persons are
       insiders for purposes of section 101(31) of the Bankruptcy Code. Moreover, the Debtors
       do not take any position with respect to: (a) any insider’s influence over the control of the
       Debtors; (b) the management responsibilities or functions of any such insider; (c) the
       decision making or corporate authority of any such insider; or (d) whether the Debtors or
       any such insider could successfully argue that he or she is not an “insider” under applicable
       law or with respect to any theories of liability or for any other purpose. For the avoidance
       of doubt, no insider is a participant in the key employee retention plan (the “KERP”) as
       described in the Motion for Entry of an Order Approving Key Employee Retention Plan
       [Docket No. 62] (the “KERP Motion”).

8.     Intellectual Property Rights. Exclusion of certain intellectual property shall not be
       construed as an admission that such intellectual property rights have been abandoned,
       terminated, assigned, expired by their terms, or otherwise transferred pursuant to a sale,
       acquisition, or other transaction.

9.     Executory Contracts. Although the Debtors made diligent attempts to attribute an
       executory contract to its rightful Debtor, in certain instances, the Debtors may have
       inadvertently failed to do so due to the complexity and size of the Debtors’ businesses.
       Accordingly, the Debtors reserve all of their rights with respect to the named parties of any
       and all executory contracts, including the right to amend Schedule G.

10.    Classifications. Listing (a) a Claim on Schedule D as “secured,” (b) a Claim on
       Schedule E/F as “priority,” (c) a Claim on Schedule E/F as “unsecured,” or (d) a contract
       on Schedule G as “executory” or “unexpired,” does not constitute an admission by the
       Debtors of the legal rights of the claimant or a waiver of the Debtors’ rights to re-
       characterize or reclassify such Claims or contracts or to setoff of such Claims.

11.    Claims Description. Schedules D and E/F permit each of the Debtors to designate a Claim
       as “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a Claim on a
       given Debtor’s Schedules and Statements as “disputed,” “contingent,” or “unliquidated”
       does not constitute an admission by that Debtor that such amount is not “disputed,”
       “contingent,” or “unliquidated,” or that such Claim is not subject to objection. The Debtors
       reserve all of their rights to dispute, or assert offsets or defenses to, any Claim reflected on
       their respective Schedules and Statements on any grounds, including liability or
       classification. Additionally, the Debtors expressly reserve all of their rights to
       subsequently designate such Claims as “disputed,” “contingent” or “unliquidated.”
       Moreover, listing a Claim does not constitute an admission of liability by the Debtors.

12.    Causes of Action. Despite their commercially reasonable efforts to identify all known
       assets, the Debtors may not have listed all of their causes of action or potential causes of
       action against third-parties as assets in the Schedules and Statements, including, without
       limitation, causes of actions arising under the provisions of chapter 5 of the Bankruptcy
       Code and any other relevant non-bankruptcy laws to recover assets or avoid transfers. The
       Debtors reserve all of their rights with respect to any cause of action (including avoidance
       actions), controversy, right of setoff, cross claim, counterclaim, or recoupment and any

                                                  5
US 5936010
Case 18-33679-sgj11 Doc 13 Filed 11/20/18             Entered 11/20/18 20:24:16        Page 7 of 129



       claim on contracts or for breaches of duties imposed by law or in equity, demand, right,
       action, lien, indemnity, guaranty, suit, obligation, liability, damage, judgment, account,
       defense, power, privilege, license, and franchise of any kind or character whatsoever,
       known, unknown, fixed or contingent, matured or unmatured, suspected or unsuspected,
       liquidated or unliquidated, disputed or undisputed, secured or unsecured, assertable
       directly or derivatively, whether arising before, on, or after the Petition Date, in contract or
       in tort, in law or in equity, or pursuant to any other theory of law (collectively, “Causes of
       Action”) they may have, and neither these Global Notes nor the Schedules and Statements
       shall be deemed a waiver of any claims or Causes of Action or in any way prejudice or
       impair the assertion of such claims or Causes of Action.

13.    Summary of Significant Reporting Policies. The following is a summary of significant
       reporting policies:

             Undetermined Amounts. The description of an amount as “unknown,” “TBD” or
              “undetermined” is not intended to reflect upon the materiality of such amount.

             Totals. All totals that are included in the Schedules and Statements represent totals
              of all known amounts. To the extent there are unknown or undetermined amounts,
              the actual total may be different than the listed total.

             Paid Claims. The Debtors were authorized (but not directed) to pay certain
              outstanding prepetition Claims pursuant to various orders entered by the
              Bankruptcy Court. To the extent the Debtors pay any of the Claims listed in the
              Schedules and Statements pursuant to any orders entered by the Bankruptcy Court,
              the Debtors reserve all of their rights to amend or supplement the Schedules and
              Statements or take other action as is necessary or appropriate to avoid over-payment
              of or duplicate payments for any such liabilities.

             Liens. Property and equipment listed in the Schedules and Statements are presented
              without consideration of any liens that may attach (or have attached) to such
              property and equipment.

14.    Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.

15.    Intercompany Payables and Receivables. Intercompany payables and receivables
       between the Debtors are set forth on Schedule E/F or Schedule A/B.77, as applicable.

       As described more fully in the Motion for Entry of Interim and Final Orders (I) Authorizing
       the Debtors to (A) Maintain the Cash Management System, (B) Continue Using Existing
       Checks and Business Forms, and (C) Continue Intercompany Arrangements and
       (II) Granting Related Relief [Docket No. 13] (the “Cash Management Motion”), Taco
       Bueno Restaurants L.P. (“Taco Bueno Restaurants”) maintains the Debtors’ centralized




                                                  6
US 5936010
Case 18-33679-sgj11 Doc 13 Filed 11/20/18               Entered 11/20/18 20:24:16         Page 8 of 129



       main operating account, which receives and disburses funds, as necessary, to accounts
       maintained at the various Debtors.2

       The listing by the Debtors of any account between a Debtor and another Debtor or between
       a Debtor and a non-Debtor affiliate is a statement of what appears in a particular Debtor’s
       books and records and does not reflect any admission or conclusion of the Debtors
       regarding the allowance, classification, characterization, validity, or priority of such
       account.

16.    Setoffs. The Debtors periodically incur certain setoffs in the ordinary course of business.

       Setoffs in the ordinary course can result from various items including, but not limited to,
       intercompany transactions, pricing discrepancies, returns, warranties, refunds, negotiations
       and/or disputes between Debtors and their customers regarding regulatory or governmental
       impositions costs incurred by Debtors, and other disputes between the Debtors and their
       customers and/or suppliers. These normal setoffs are consistent with the ordinary course
       of business in the Debtors’ industry and can be particularly voluminous, making it unduly
       burdensome and costly for the Debtors to list such ordinary course setoffs. Therefore,
       although such setoffs and other similar rights may have been accounted for when
       scheduling certain amounts, these ordinary course setoffs are not independently accounted
       for, and as such, are or may be excluded from the Debtors’ Schedules and Statements.

17.    Employee Addresses. Employee and director addresses have been removed from entries
       listed throughout the Schedules and Statements, where applicable.

18.    Global Notes Control. In the event that the Schedules and Statements differ from these
       Global Notes, the Global Notes shall control.

                  Specific Disclosures with Respect to the Debtors’ Schedules

Schedules Summary. Except as otherwise noted, the asset information provided herein represents
the Debtors’ data regarding their assets as of the Petition Date and the liability information
provided herein represents the Debtors’ data regarding their liabilities as of the close of business
on November 5, 2018,

For financial reporting purposes, the Debtors ordinarily prepare consolidated financial statements.
Unlike the consolidated financial statements, the Schedules reflect the assets and liabilities of each
Debtor on a nonconsolidated basis, except where otherwise indicated. Accordingly, the totals
listed in the Schedules will likely differ, at times materially, from the consolidated financial reports
prepared by the Debtors for financial reporting purposes or otherwise.

The Schedules do not purport to represent financial statements prepared in accordance with GAAP,
nor are they intended to be fully reconciled with the financial statements of each Debtor.
Additionally, the Schedules contain unaudited information that is subject to further review and

2
       Taco Bueno Restaurants holds and maintains all Bank Accounts (as defined in the Cash Management
       Motion), with the exception of one Bank Account maintained and held in the name of Debtor Taco Bueno
       Franchise Company L.P.

                                                    7
US 5936010
Case 18-33679-sgj11 Doc 13 Filed 11/20/18             Entered 11/20/18 20:24:16       Page 9 of 129



potential adjustment and reflect the Debtors’ reasonable best efforts to report the assets and
liabilities of each Debtor on an unconsolidated basis. Moreover, given, among other things, the
uncertainty surrounding the collection and ownership of certain assets and the valuation and nature
of certain liabilities, to the extent that a Debtor shows more assets than liabilities, this is not an
admission that the Debtor was solvent as of the Petition Date or at any time before the Petition
Date. Likewise, to the extent a Debtor shows more liabilities than assets, this is not an admission
that the Debtor was insolvent as of the Petition Date or at any time before the Petition Date.

Schedule A/B.3. The bank account balances listed are as of the Petition Date.

Schedule A/B.7. Pursuant to the Debtors’ Motion for Entry of an Order (I) Approving Debtors'
Proposed Adequate Assurance of Payment for Future Utility Services, (II) Prohibiting Utility
Companies from Altering, Refusing, or Discontinuing Services, and (III) Approving Debtors'
Proposed Procedures Resolving Additional Assurance Requests [Docket No. 52] (the “Utilities
Motion”), the Debtors have requested to provide adequate assurance of payment for future utility
services, including a deposit in the amount of $215,000.00. Such deposits are not listed on
Schedule A/B.7, which was prepared as of the Petition Date.

Schedule A/B.8. The Debtors list certain prepayments made on account of, among other things,
advertising expenses to various vendors. Management prepays advertising expenses using a
straight-line method and adjusts for actual expenses at period end. Due to the high volatility
between periods, a determination of the prepaid amounts to advertising vendors would be unduly
burdensome and cost prohibitive.

Schedule A/B.11. The Debtors have disclosed the net book value with respect to accounts
receivable listed on Schedule A/B11, which represents the amount of the accounts receivable netted
by any “doubtful accounts.” For purposes of Schedule A/B.11, “doubtful accounts” are those
accounts that the Debtors have identified as unlikely to be paid given the amount of time such
accounts have been outstanding.

Schedule A/B.55. Certain of the instruments reflected on Schedule A/B.55 may contain renewal
options, guarantees of payments, options to purchase, rights of first refusal, rights to lease
additional property, and other miscellaneous rights. Such rights, powers, duties, and obligations
are not separately set forth on Schedule A/B.55. The Debtors hereby expressly reserve the right
to assert that any instrument listed on Schedule A/B.55 is an executory contract within the meaning
of section 365 of the Bankruptcy Code. The Debtors reserve all of their rights, claims, and causes
of action with respect to claims associated with any contracts and agreements listed on
Schedule A/B.55, including their right to dispute or challenge the characterization or the structure
of any transaction, document, or instrument (including any intercompany agreement) related to a
creditor’s claim.

Schedule D. The claims listed on Schedule D arose or were incurred on various dates; a
determination of the date upon which each claim arose or was incurred would be unduly
burdensome and cost prohibitive. Accordingly, not all such dates are included for each claim.
All claims listed on Schedule D, however, appear to have arisen or been incurred before the
Petition Date.



                                                  8
US 5936010
Case 18-33679-sgj11 Doc 13 Filed 11/20/18              Entered 11/20/18 20:24:16      Page 10 of 129



 Except as otherwise agreed pursuant to a stipulation or as otherwise provided by an order
 entered by the Bankruptcy Court, the Debtors reserve their rights to dispute or challenge the
 validity, perfection or immunity from avoidance of any lien purported to be granted or perfected
 in any specific asset of a secured creditor listed on Schedule D of any Debtor. Moreover,
 although the Debtors have scheduled claims of various creditors as secured claims, the Debtors
 reserve all of their rights to dispute or challenge the secured nature of any such creditor’s claim
 or the characterization of the structure of any such transaction or any document or instrument
 related to such creditor’s claim. The descriptions provided in Schedule D are solely intended to
 be a summary – and not an admission – of liability.
 Reference to the applicable loan agreements and related documents is necessary for a complete
 description of the collateral and the nature, extent and priority of liens. Nothing in the Global
 Notes or the Schedules and Statements shall be deemed a modification or interpretation of the
 terms of such agreements. The Debtors reserve all of their rights to amend Schedule D to
 the extent that the Debtors determine that any claims associated with such agreements should
 be reported on Schedule D. Nothing herein shall be construed as an admission by the Debtors
 of the legal rights of the claimant or a waiver of the Debtors’ rights to recharacterize or reclassify
 such claim or contract.
 Moreover, the Debtors have not included on Schedule D parties that may believe their claims are
 secured through setoff rights or inchoate statutory lien rights.
 Schedule E/F. The listing by the Debtors of any account between a Debtor and another Debtor or
 between a Debtor and a non-Debtor affiliate is a statement of what appears in a particular Debtor’s
 books and records and does not reflect any admission or conclusion of the Debtors regarding the
 allowance, classification, characterization, validity, or priority of such account. The Debtors take
 no position in these Schedules and Statements as to whether such accounts would be allowed as a
 Claim, an Interest, or not allowed at all. The Debtors and all parties in interest reserve all rights
 with respect to such accounts.

 The claims of individual creditors for, among other things, goods, products, services, or taxes are
 listed as the amounts entered on the Debtors’ books and records and may not reflect credits,
 allowances, or other adjustments due from such creditors to the Debtors. The Debtors reserve all
 of their rights with regard to such credits, allowances, and other adjustments, including the right
 to assert claims objections and/or setoffs with respect to the same.

 Pursuant to the Interim Order (I) Authorizing The Debtors to (A) Pay Prepetition Wages, Salaries,
 Employee Benefits, and Other Compensation, (B) Maintain Employee Benefit Programs and Pay
 Related Administrative Obligations, and (C) Pay Independent Contractor Obligations, and (II)
 Directing Financial Institutions to Receive, Process, Honor, and Pay All Checks Presented for
 Payment and to Honor all Fund Transfer Requests Related to Such Obligations [Docket No. 43]
 (the “Interim Wages Order”), the Bankruptcy Court granted the Debtors authority to pay or honor
 certain prepetition obligations for employee wages, salaries, and other compensation, reimbursable
 employee expenses, and employee medical and similar benefits. The Debtors have not listed on
 Schedule E/F any wage or wage-related obligations for which the Debtors have been granted
 authority to pay pursuant to any order that has been entered by the Bankruptcy Court. The Debtors
 believe that all such claims have been, or will be, satisfied in the ordinary course during their
 chapter 11 cases pursuant to the authority granted in the Interim Wages Order.


                                                   9
 US 5936010
Case 18-33679-sgj11 Doc 13 Filed 11/20/18               Entered 11/20/18 20:24:16      Page 11 of 129



 Schedule E/F does not include certain deferred charges, deferred liabilities, accruals, or general
 reserves. Such amounts are, however, reflected on the Debtors’ books and records as required in
 accordance with GAAP. Such accruals are general estimates of liabilities and do not represent
 specific Claims as of the Petition Date. The Debtors have made every effort to include as
 contingent, unliquidated, or disputed the Claim of any vendor not included on the Debtors’ open
 accounts payable that is associated with an account that has an accrual or receipt not invoiced.

 The claims listed on Schedule E/F arose or were incurred on various dates; a determination of the
 date upon which each claim arose or was incurred would be unduly burdensome and cost
 prohibitive. Accordingly, not all such dates are included for each claim. All claims listed on
 Schedule E/F, however, appear to have arisen or to have been incurred before the Petition Date.
 Schedule G. Certain of the instruments reflected on Schedule G may contain renewal options,
 guarantees of payments, options to purchase, rights of first refusal, rights to lease additional
 property, and other miscellaneous rights. Such rights, powers, duties, and obligations are not
 separately set forth on Schedule G. The Debtors hereby expressly reserve the right to assert that
 any instrument listed on Schedule G is an executory contract within the meaning of section 365 of
 the Bankruptcy Code. The Debtors reserve all of their rights, claims, and causes of action with
 respect to claims associated with any contracts and agreements listed on Schedule G, including
 their right to dispute or challenge the characterization or the structure of any transaction, document,
 or instrument (including any intercompany agreement) related to a creditor’s claim.

 Certain confidentiality and non-compete agreements may not be listed on Schedule G. The Debtors
 reserve all of their rights with respect to such agreements.

 Certain of the contracts and agreements listed on Schedule G may consist of several parts,
 including, purchase orders, amendments, restatements, waivers, letters and other documents that
 may not be listed on Schedule G or that may be listed as a single entry.

 The contracts, agreements, and leases listed on Schedule G may have expired or may have been
 modified, amended, or supplemented from time to time by various amendments, restatements,
 waivers, estoppel certificates, letters, memoranda, and other documents, instruments, and
 agreements that may not be listed therein despite the Debtors’ use of reasonable efforts to identify
 such documents. Further, unless otherwise specified on Schedule G, each executory contract or
 unexpired lease listed thereon shall include all exhibits, schedules, riders, modifications,
 declarations, amendments, supplements, attachments, restatements, or other agreements made
 directly or indirectly by any agreement, instrument, or other document that in any manner affects
 such executory contract or unexpired lease, without respect to whether such agreement, instrument,
 or other document is listed thereon. In some cases, the same supplier or provider appears multiple
 times on Schedule G. This multiple listing is intended to reflect distinct agreements between the
 applicable Debtor and such supplier or provider.

                  Specific Disclosures with Respect to the Debtors’ Statements

 Statement 1. The amounts listed in Statement 1 reflect the revenue for the fiscal years 2016,
 2017, and the year to date portion of fiscal year 2018 of each Debtor as such amount is
 calculated in the Debtors’ records.


                                                   10
 US 5936010
Case 18-33679-sgj11 Doc 13 Filed 11/20/18              Entered 11/20/18 20:24:16       Page 12 of 129



 Statement 3. Statement 3 includes any disbursement or other transfer made by the Debtors
 except for those made to insiders (see Statement 4) and bankruptcy professionals (see Statement
 11). The amounts listed in Statement 3 reflect the Debtors’ disbursements netted against any
 check level detail; thus, to the extent a disbursement was made to pay for multiple invoices,
 only one entry has been listed on Statement 3. All disbursements listed on Statement 3 are made
 through the Debtors’ cash management system. Additionally, all disbursement information
 reported in Statement 3 for a specific Debtor pertains to the bank accounts maintained by that
 respective Debtor.
 Statement 4. Directors and officers listed as transferees in Statement 4 for the Debtors may be
 directors or officers of Taco Bueno Restaurants Inc. as well as directors or officers of other Debtors
 or non-Debtor affiliates. Transfers listed in Statement 4 include compensation from non-Debtor
 affiliates and certain business expense reimbursements from non-debtor affiliates or from invoices
 between non-Debtor affiliates and the Debtors.

 Statement 11. All disbursements listed in Statement 11 were initiated by TB Holdings II Parent,
 Inc. or TB Corp. (as applicable) and disbursed by TB Corp. or TB Holdings II Parent (as
 applicable) but were for the benefit of all Debtors.

 Statement 26d. The Debtors have provided financial statements in the ordinary course of their
 businesses to numerous financial institutions, creditors and other parties within two years
 immediately before the Petition Date. Considering the number of such recipients and the
 possibility that such information may have been shared with parties without the Debtors’
 knowledge or consent, the Debtors have not disclosed any parties that may have received such
 financial statements for the purposes of Statement 26d. A determination of each recipient of the
 Debtors’ financial statements would be unduly burdensome and cost prohibitive.

 Statement 30. Unless otherwise indicated in a Debtor’s specific response to Statement 30, the
 Debtors have included a comprehensive response to Statement 30 in Statement 4.
                             [Remainder of page intentionally left blank]




                                                  11
 US 5936010
          Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                                                Entered 11/20/18 20:24:16                                     Page 13 of 129
Fill in this information to identify the case:

Debtor name           Taco Bueno Restaurants L.P.

United States Bankruptcy Court for the:                      NORTHERN DISTRICT OF TEXAS

Case number (if known)              18-33679
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                      amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                 12/15

Part 1:     Summary of Assets


1.   Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

     1a. Real property:
         Copy line 88 from Schedule A/B.............................................................................................................................                   $       18,191,000.19

     1b. Total personal property:
         Copy line 91A from Schedule A/B.........................................................................................................................                      $       21,229,325.09

     1c. Total of all property:
         Copy line 92 from Schedule A/B...........................................................................................................................                     $       39,420,325.28


Part 2:     Summary of Liabilities


2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $     104,922,941.38


3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
         Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $        3,561,730.67

     3b. Total amount of claims of nonpriority amount of unsecured claims:
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$       10,588,961.99


4.   Total liabilities .......................................................................................................................................................
     Lines 2 + 3a + 3b                                                                                                                                                            $        119,073,634.04




Official Form 206Sum                                             Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16                Page 14 of 129
 Fill in this information to identify the case:

 Debtor name         Taco Bueno Restaurants L.P.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)         18-33679
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest
 2.        Cash on hand                                                                                                                        $146,390.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number


           3.1.    JP Morgan Chase                                          Depository                   8169                                     $8,573.00




           3.2.    Fifth Third                                              Depository                   3551                                       $990.00




           3.3.    Fifth Third                                              Depository                   3569                                       $901.00




           3.4.    Regions Bank                                             Depository                   8502                                             $0.00




           3.5.    JP Morgan Chase                                          Depository                   8185                                     $7,243.00




           3.6.    Fifth Third                                              Depository                   8711                                     $1,186.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 15 of 129

 Debtor           Taco Bueno Restaurants L.P.                                                Case number (If known) 18-33679
                  Name




           3.7.    Bank of America                                          Depository                   8527                              $0.00




           3.8.    Regions Bank                                             Depository                   8502                              $0.00




           3.9.    JP Morgan Chase, Texas                                   Depository                   9190                        $4,583.00



           3.10
           .    Regions Bank                                                Depository                   8502                              $0.00



           3.11
           .    Bank of America                                             Depository                   8054                              $0.00



           3.12
           .    Bank of America                                             Depository                   8274                              $0.00



           3.13
           .    Bank of America                                             Depository                   8106                              $0.00



           3.14
           .    Bank of America                                             Depository                   1565                              $0.00



           3.15
           .    Bank of America                                             Depository                   1714                              $0.00



           3.16
           .    Bank of America                                             Depository                   8287                              $0.00



           3.17
           .    Fifth Third                                                 Depository                   3313                        $1,429.00



           3.18
           .    Regions Bank                                                Depository                   8502                              $0.00



           3.19
           .    Wells Fargo                                                 Depository                   8912                        $3,942.00



           3.20
           .    Fifth Third                                                 Depository                   3577                          $883.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 16 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name


           3.21
           .    Fifth Third                                                 Depository                   3354                          $735.00



           3.22
           .    Bank of America                                             Depository                   8122                              $0.00



           3.23
           .    Fifth Third                                                 Depository                   8729                        $1,789.00



           3.24
           .    Bank of America                                             Depository                   8135                              $0.00



           3.25
           .    JP Morgan Chase, Texas                                      Depository                   552                         $9,513.00



           3.26
           .    Fifth Third                                                 Depository                   4873                        $1,910.00



           3.27
           .    Bank of America                                             Depository                   8672                              $0.00



           3.28
           .    Fifth Third                                                 Depository                   3585                        $1,495.00



           3.29
           .    Fifth Third                                                 Depository                   8737                              $0.00



           3.30
           .    Bank of America                                             Depository                   8067                              $0.00



           3.31
           .    Regions Bank                                                Depository                   8502                              $0.00



           3.32
           .    Fifth Third                                                 Depository                   4881                        $1,781.00



           3.33
           .    Fifth Third                                                 Depository                   8745                        $1,209.00



           3.34
           .    Fifth Third                                                 Depository                   8752                        $1,556.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 17 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name


           3.35
           .    Fifth Third                                                 Depository                   8760                          $636.00



           3.36
           .    Bank of America                                             Depository                   7932                              $0.00



           3.37
           .    Regions Bank                                                Depository                   8502                              $0.00



           3.38
           .    Regions Bank                                                Depository                   8502                              $0.00



           3.39
           .    Bank of America                                             Depository                   1594                              $0.00



           3.40
           .    Bank of America                                             Depository                   8300                              $0.00



           3.41
           .    Bank of America                                             Depository                   8627                              $0.00



           3.42
           .    Bank of America                                             Depository                   8685                              $0.00



           3.43
           .    Fifth Third                                                 Depository                   8778                        $1,161.00



           3.44
           .    Bank of America                                             Depository                   8371                              $0.00



           3.45
           .    Bank of America                                             Depository                   8698                              $0.00



           3.46
           .    Bank of America                                             Depository                   1617                              $0.00



           3.47
           .    BancFirst                                                   Depository                   5457                        $8,214.00



           3.48
           .    Bank of Texas                                               Depository                   8006                        $5,064.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 18 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name


           3.49
           .    Fifth Third                                                 Depository                   4899                          $822.00



           3.50
           .    Fifth Third                                                 Depository                   4907                          $867.00



           3.51
           .    Fifth Third                                                 Depository                   8786                              $0.00



           3.52
           .    Regions Bank                                                Depository                   8502                              $0.00



           3.53
           .    Bank of America                                             Depository                   8012                              $0.00



           3.54
           .    Bank of America                                             Depository                   8148                              $0.00



           3.55
           .    Fifth Third                                                 Depository                   3593                          $970.00



           3.56
           .    RCB Bank                                                    Depository                   6118                      $10,123.00



           3.57
           .    Bank of America                                             Depository                   7990                              $0.00



           3.58
           .    RCB Bank                                                    Depository                   2224                      $13,000.00



           3.59
           .    Bank of America                                             Depository                   8384                              $0.00



           3.60
           .    Fifth Third                                                 Depository                   3362                          $865.00



           3.61
           .    Bank of America                                             Depository                   8151                              $0.00



           3.62
           .    Fifth Third                                                 Depository                   4915                              $0.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 19 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name


           3.63
           .    Bank of America                                             Depository                   8436                              $0.00



           3.64
           .    Bank of Oklahoma                                            Depository                   9355                      $10,305.00



           3.65
           .    Bank of America                                             Depository                   8588                              $0.00



           3.66
           .    Fifth Third                                                 Depository                   3601                        $1,037.00



           3.67
           .    Fifth Third                                                 Depository                   3619                        $1,352.00



           3.68
           .    Regions Bank                                                Depository                   8502                              $0.00



           3.69
           .    Bank of America                                             Depository                   8164                              $0.00



           3.70
           .    Bank of America                                             Depository                   8449                              $0.00



           3.71
           .    First United Bank                                           Depository                   3480                      $10,849.00



           3.72
           .    Bank of America                                             Depository                   8313                              $0.00



           3.73
           .    Bank of America                                             Depository                   8452                              $0.00



           3.74
           .    Bank of America                                             Depository                   1675                              $0.00



           3.75
           .    Regions Bank                                                Depository                   7602                        $7,823.00



           3.76
           .    Regions Bank                                                Depository                   6878                        $6,472.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 20 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name


           3.77
           .    Bank of Texas                                               Depository                   8017                        $7,307.00



           3.78
           .    Bank of America                                             Depository                   8465                              $0.00



           3.79
           .    Bank of America                                             Depository                   8177                              $0.00



           3.80
           .    Fifth Third                                                 Depository                   3627                          $941.00



           3.81
           .    Fifth Third                                                 Depository                   4923                          $838.00



           3.82
           .    Bank of America                                             Depository                   8339                              $0.00



           3.83
           .    Bank of America                                             Depository                   8407                              $0.00



           3.84
           .    Bank of America                                             Depository                   8070                              $0.00



           3.85
           .    Bank of America                                             Depository                   8342                              $0.00



           3.86
           .    Bank of America                                             Depository                   8009                              $0.00



           3.87
           .    Bank of America                                             Depository                   8494                              $0.00



           3.88
           .    Wells Fargo                                                 Depository                   2573                        $6,198.00



           3.89
           .    Regions Bank                                                Depository                   7653                        $8,285.00



           3.90
           .    Fifth Third                                                 Depository                   8794                        $1,277.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 21 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name


           3.91
           .    First Financial Bank                                        Depository                   9958                        $5,444.00



           3.92
           .    Wells Fargo                                                 Depository                   1639                        $5,492.00



           3.93
           .    Bank of America                                             Depository                   1701                              $0.00



           3.94
           .    Fifth Third                                                 Depository                   3635                        $1,093.00



           3.95
           .    Bank of America                                             Depository                   7301                              $0.00



           3.96
           .    Bank of America                                             Depository                   8025                              $0.00



           3.97
           .    Bank of America                                             Depository                   8083                              $0.00



           3.98
           .    Bank of America                                             Depository                   8543                              $0.00



           3.99
           .    Wells Fargo                                                 Depository                   2586                        $6,932.00



           3.10
           0.   Bank of America                                             Depository                   8355                              $0.00



           3.10
           1.   JP Morgan Chase, Texas                                      Depository                   8746                        $5,590.00



           3.10
           2.   Bank of America                                             Depository                   8711                              $0.00



           3.10
           3.   Bank of America                                             Depository                   7945                              $0.00



           3.10
           4.   Bank of America                                             Depository                   8410                              $0.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 22 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name


           3.10
           5.   Bank of America                                             Depository                   8481                              $0.00



           3.10
           6.   Bank of Oklahoma                                            Depository                   9366                        $7,793.00



           3.10
           7.   Bank of America                                             Depository                   7958                              $0.00



           3.10
           8.   Citizens National Bank                                      Depository                   9092                        $4,026.00



           3.10
           9.   Fifth Third                                                 Depository                   3643                          $922.00



           3.11
           0.   Fifth Third                                                 Depository                   3370                          $973.00



           3.11
           1.   JP Morgan Chase, Texas                                      Depository                   6937                            $15.18



           3.11
           2.   Wells Fargo                                                 Depository                   1561                        $4,468.00



           3.11
           3.   Bank of America                                             Depository                   1784                              $0.00



           3.11
           4.   Bank of America                                             Depository                   2190                              $0.00



           3.11
           5.   Bank of America                                             Depository                   7128                              $0.00



           3.11
           6.   Bank of America                                             Depository                   9304                              $0.00



           3.11
           7.   Bank of America                                             Depository                   6529                              $0.00



           3.11
           8.   Wells Fargo                                                 Depository                   1219                        $4,771.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 23 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name


           3.11
           9.   Bank of America                                             Depository                   2837                              $0.00



           3.12
           0.   Bank of America                                             Depository                   142                               $0.00



           3.12
           1.   Bank of America                                             Depository                   184                               $0.00



           3.12
           2.   Bank of America                                             Depository                   7187                              $0.00



           3.12
           3.   Bank of America                                             Depository                   611                               $0.00



           3.12
           4.   Wells Fargo                                                 Depository                   1587                        $7,210.00



           3.12
           5.   Bank of America                                             Depository                   743                               $0.00



           3.12
           6.   Bank of America                                             Depository                   605                               $0.00



           3.12
           7.   Southside Bank                                              Depository                   4753                        $3,845.00



           3.12
           8.   Fifth Third                                                 Depository                   3388                        $1,012.00



           3.12
           9.   Bank of America                                             Depository                   9964                              $0.00



           3.13
           0.   Wells Fargo                                                 Depository                   7097                        $5,842.00



           3.13
           1.   Regions Bank                                                Depository                   8502                              $0.00



           3.13
           2.   Bank of Oklahoma                                            Depository                   9726                      $12,109.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 24 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name


           3.13
           3.   JP Morgan Chase, Texas                                      Depository                   808                         $5,827.00



           3.13
           4.   First National Bank TX                                      Depository                   4302                          $285.32



           3.13
           5.   Bank of America                                             Depository                   9591                              $0.00



           3.13
           6.   Bank of America                                             Depository                   6981                              $0.00



           3.13
           7.   Bank of America                                             Depository                   9601                              $0.00



           3.13
           8.   Bank of America                                             Depository                   6700                              $0.00



           3.13
           9.   Bank of America                                             Depository                   2379                              $0.00



           3.14
           0.   Bank of Texas                                               Depository                   9644                        $5,955.00



           3.14
           1.   BancFirst                                                   Depository                   8790                      $10,409.00



           3.14
           2.   RCB Bank                                                    Depository                   9340                      $12,461.00



           3.14
           3.   Wells Fargo                                                 Depository                   1235                        $2,981.00



           3.14
           4.   Wells Fargo                                                 Depository                   5285                        $5,755.00



           3.14
           5.   Fifth Third                                                 Depository                   3650                          $747.00



           3.14
           6.   Bank of America                                             Depository                   7782                              $0.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 25 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name


           3.14
           7.   Fifth Third                                                 Depository                   4931                        $1,237.00



           3.14
           8.   Bank of America                                             Depository                   1580                              $0.00



           3.14
           9.   Bank of America                                             Depository                   5504                              $0.00



           3.15
           0.   Wells Fargo                                                 Depository                   6638                        $6,311.00



           3.15
           1.   Fifth Third                                                 Depository                   3396                        $1,266.00



           3.15
           2.   Fifth Third                                                 Depository                   3404                          $779.00



           3.15
           3.   Fifth Third                                                 Depository                   3412                          $514.00



           3.15
           4.   Fifth Third                                                 Depository                   4949                          $611.00



           3.15
           5.   Fifth Third                                                 Depository                   8802                          $795.00



           3.15
           6.   Fifth Third                                                 Depository                   5945                          $690.00



           3.15
           7.   Fifth Third                                                 Depository                   8810                          $368.00



           3.15
           8.   Fifth Third                                                 Depository                   6117                          $263.00



           3.15
           9.   Fifth Third                                                 Depository                   5937                          $587.00



           3.16
           0.   Regions Bank                                                Master Depository            8502                      $62,559.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
           Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                Entered 11/20/18 20:24:16            Page 26 of 129

 Debtor            Taco Bueno Restaurants L.P.                                                Case number (If known) 18-33679
                   Name


            3.16
            1.   Fifth Third                                                Master Depository                5197                   $208,908.00



            3.16
            2.   Bank of America                                            Master Depository                8724                   $136,045.00



            3.16
            3.   Bank of America                                            AP Disbursement                  2750                             $0.00



            3.16
            4.   Bank of America                                            Cash Concentration               5386                   $279,272.92



            3.16
            5.   Bank of America                                            Payroll Disbursements            2743                             $0.00



            3.16
            6.   Bank of America                                            Payroll Imprest                  9406                     $13,877.05



            3.16
            7.   Bank of America                                            Franchise Account                3259                             $0.00



            3.16
            8.   MB Financial Bank N.A.                                     Paycard funding                  8343                       $7,260.79



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                    $1,143,815.26
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Corporate Office - Utility                                                                                           $300.00




            7.2.     Wentwood Management LTD Deposit - Warehouse Lease                                                                    $970.00




            7.3.     City of Abilene - Utility                                                                                              $15.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 27 of 129

 Debtor           Taco Bueno Restaurants L.P.                                                Case number (If known) 18-33679
                  Name




           7.4.    Public Svc. Co. of Okla. - Utility                                                                                  $300.00




           7.5.    Public Svc. Co. of Okla. - Utility                                                                                  $380.00




           7.6.    City of Abilene - Utility                                                                                           $200.00




           7.7.    City of Richardson - Utility                                                                                          $35.00




           7.8.    Arlington Water Utilities - Utility                                                                                   $50.00




           7.9.    Lone Star Gas - Utility                                                                                             $250.00



           7.10
           .    Fort Worth Water Department - Utility                                                                                $4,519.81



           7.11
           .    City of Bedford - Utility                                                                                                $25.00



           7.12
           .    City of North Richland Hills - Utility                                                                                   $50.00



           7.13
           .    City of Richardson - Utility                                                                                             $35.00



           7.14
           .    Fort Worth Water Department - Utility                                                                                $3,920.00



           7.15
           .    Lone Star Gas - Utility                                                                                                    $5.00



           7.16
           .    Lone Star Gas - Utility                                                                                                $100.00



           7.17
           .    City of Euless - Utility                                                                                               $150.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 28 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name




           7.18
           .    City of Abilene - Utility                                                                                                $50.00



           7.19
           .    Fort Worth Water Department - Utility                                                                                  $971.30



           7.20
           .    American Electric Power - Utility                                                                                    $5,075.00



           7.21
           .    Arkansas Louisiana Gas - Utility                                                                                         $60.00



           7.22
           .    Centerpoint Energy - Utility                                                                                             $95.00



           7.23
           .    Fort Worth Water Department - Utility                                                                                $3,010.00



           7.24
           .    Arlington Water Utilities - Utility                                                                                      $50.00



           7.25
           .    City of Lewisville - Utility                                                                                             $25.00



           7.26
           .    San Angelo Water Utilities - Utility                                                                                     $25.00



           7.27
           .    City of North Richland Hills - Utility                                                                                 $150.00



           7.28
           .    City of Lake Worth - Utility                                                                                             $50.00



           7.29
           .    City of Midwest City - Utility                                                                                           $50.00



           7.30
           .    City of Irving - Utility                                                                                                 $50.00



           7.31
           .    City of Moore - Utility                                                                                                $300.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 29 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name




           7.32
           .    City of DeSoto - Utility                                                                                                 $35.00



           7.33
           .    City of Mesquite - Utility                                                                                           $1,000.00



           7.34
           .    City of Stillwater - Utility                                                                                         $1,125.00



           7.35
           .    City of Grapevine - Utility                                                                                              $40.00



           7.36
           .    Muskogee City Water Dept. - Utility                                                                                    $250.00



           7.37
           .    City of Sherman - Utility                                                                                                $50.00



           7.38
           .    City of Norman - Utility                                                                                               $500.00



           7.39
           .    Pantego Water Utilities - Utility                                                                                    $1,760.00



           7.40
           .    Owasso Public Works Authority - Utility                                                                                $200.00



           7.41
           .    City of Claremore - Utility                                                                                            $500.00



           7.42
           .    Arlington Water Utilities - Utility                                                                                    $100.00



           7.43
           .    City of Norman - Utility                                                                                                 $70.00



           7.44
           .    City of Plano - Utility                                                                                                $150.00



           7.45
           .    City of Bixby - Utility                                                                                                  $50.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 16
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 30 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name




           7.46
           .    City of Waco - Utility                                                                                                 $400.00



           7.47
           .    City of Duncanville - Utility                                                                                            $50.00



           7.48
           .    City of Irving - Utility                                                                                               $400.00



           7.49
           .    City of Kilgore - Utility                                                                                                $55.00



           7.50
           .    City of Longview - Utility                                                                                             $400.00



           7.51
           .    City of McKinney - Utility                                                                                             $100.00



           7.52
           .    City of Plano - Utility                                                                                                $120.00



           7.53
           .    Fort Worth Water Department - Utility                                                                                  $135.37



           7.54
           .    City of Shawnee - Utility                                                                                                $50.00



           7.55
           .    Dallas City Water - Utility                                                                                            $250.00



           7.56
           .    City of Arlington - Utility                                                                                            $900.00



           7.57
           .    City of Abilene - Utility                                                                                              $150.00



           7.58
           .    City of Plano - Utility                                                                                                $575.00



           7.59
           .    City of Grapevine - Utility                                                                                              $80.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 17
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 31 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name




           7.60
           .    Public Svc. Co. of Okla. - Utility                                                                                     $500.00



           7.61
           .    City of Broken Arrow - Utility                                                                                         $400.00



           7.62
           .    City of Rowlett - Utility                                                                                              $539.00



           7.63
           .    City of SouthLake - Utility                                                                                              $50.00



           7.64
           .    City of Keller - Utility                                                                                               $100.00



           7.65
           .    City of Haslet - Utility                                                                                               $300.00



           7.66
           .    City of Waxahacie - Utility                                                                                            $500.00



           7.67
           .    City of Mesquite - Utility                                                                                           $1,000.00



           7.68
           .    City of Forest Hills - Utility                                                                                         $200.00



           7.69
           .    City of Carrollton - Utility                                                                                           $200.00



           7.70
           .    City of Grand Prairie - Utility                                                                                        $500.00



           7.71
           .    City of Rockwall - Utility                                                                                             $100.00



           7.72
           .    City of McKinney - Utility                                                                                             $700.00



           7.73
           .    City of Grand Prairie - Utility                                                                                        $500.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 18
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 32 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name




           7.74
           .    City of Bartlesville - Utility                                                                                         $100.00



           7.75
           .    City of Tulsa - Utility                                                                                                $905.00



           7.76
           .    City of Plano - Utility                                                                                                $300.00



           7.77
           .    Southwestern Public Service - Utility                                                                                $1,715.00



           7.78
           .    City of Amarillo - Water/Sewer - Utility                                                                                 $60.00



           7.79
           .    City of Cedar Hill - Utility                                                                                           $300.00



           7.80
           .    City of Mansfield - Utility                                                                                            $200.00



           7.81
           .    TXU Energy - Utility                                                                                                 $3,090.00



           7.82
           .    Aquila- Gas - Utility                                                                                                  $100.00



           7.83
           .    City of Lewisville- Water/ Sewer - Utility                                                                             $500.00



           7.84
           .    Atmos Energy - Utility                                                                                                 $250.00



           7.85
           .    City of Waco - Utility                                                                                                 $500.00



           7.86
           .    Aquila- Gas - Utility                                                                                                  $420.00



           7.87
           .    Missouri Gas & Energy - Utility                                                                                        $750.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 19
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 33 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name




           7.88
           .    Fort Worth Water Department - Utility                                                                                $1,840.00



           7.89
           .    City of Roanoke - Water for store - Utility                                                                            $225.00



           7.90
           .    City of Roanoke - Water for sprinklers - Utility                                                                       $225.00



           7.91
           .    City of Tulsa Utilities - Utility                                                                                    $1,090.00



           7.92
           .    City of Harker Heights - Water - Utility                                                                               $665.14



           7.93
           .    City of Harker Heights - Sewer - Utility                                                                               $150.00



           7.94
           .    Missouri Gas & Energy - Utility                                                                                        $500.00



           7.95
           .    City of Tulsa - Utility                                                                                                $250.00



           7.96
           .    City Of Allen - Utility                                                                                                  $50.00



           7.97
           .    Coserv Gas - Utility                                                                                                     $60.00



           7.98
           .    Gas Deposit - Utility                                                                                                  $465.00



           7.99
           .    City of Round Rock - Utility                                                                                         $3,000.00



           7.10
           0.   Broken Arrow Plaza Assoc.-cap end w/ drive thru - Utility                                                              $250.00



           7.10
           1.   City of Moore (water) - Utility                                                                                      $2,000.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 20
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 34 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name




           7.10
           2.   Colorado Springs Utilities - Utility                                                                                 $6,083.00



           7.10
           3.   Colorado Springs Utilities-inv#5460112315 - Utility                                                                $15,320.00



           7.10
           4.   Colorado Springs Utilities #60116 - Utility                                                                        $11,455.12



           7.10
           5.   City of Mansfield - Utility                                                                                            $200.00



           7.10
           6.   Atmos Energy #5228031517 - Utility                                                                                     $415.00



           7.10
           7.   Colorado Springs Utilities #9555276024 - Utility                                                                   $11,742.00



           7.10
           8.   City Of Mustang (water deposit) - Utility                                                                              $100.00



           7.10
           9.   City of El Reno - water deposit - Utility                                                                              $500.00



           7.11
           0.   City of Sulphur Springs - Utility                                                                                      $650.00



           7.11
           1.   City of Duncan - Utility                                                                                               $300.00



           7.11
           2.   Mustang Water/Utilities - Utility                                                                                      $600.00



           7.11
           3.   Kirkland & Ellis LLP - Retainer                                                                                    $10,000.00



           7.11
           4.   AEP - Public Service of OK - Utility                                                                                 $6,125.00



           7.11
           5.   Sygma Deposit - Food Service                                                                                     $940,000.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 21
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 35 of 129

 Debtor           Taco Bueno Restaurants L.P.                                                Case number (If known) 18-33679
                  Name




 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


           8.1.    ADP, Inc. - prefunded to ADP the bi-weekly payroll ending 11/5/18                                            $1,700,000.00



                   M&S Tech Sophos - Antivirus software for stores and corporate office
           8.2.    computers/servers                                                                                               $34,805.75




           8.3.    Xpient - Prepaid Software Maintenance                                                                           $20,782.49




           8.4.    Xpient - Prepaid Helpdesk Support                                                                               $25,305.91




           8.5.    Muzak - Prepaid music                                                                                             $6,342.40




           8.6.    Accruent - Leases software                                                                                      $25,558.68




           8.7.    International Monetary Systems - Prepaid buy and sell marketplace                                               $10,987.14




           8.8.    Sigma Solutions - Prepaid Software Maintenance                                                                  $34,281.18




           8.9.    Sage Software - Fixed assets software                                                                               $304.46



           8.10
           .    Oracle USA - Essbase                                                                                                 $2,647.77



           8.11
           .    Computer Sciences Corp. (Tribridge ) - GP, AP and Smartlist Maint                                                    $8,603.48



           8.12
           .    EZ Forms - Checklist software                                                                                        $8,719.53



           8.13
           .    LogMeIn - Remote access software                                                                                     $1,248.46



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 22
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
           Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                   Entered 11/20/18 20:24:16               Page 36 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                       Case number (If known) 18-33679
                Name


            8.14
            .    SHI International Corp (Forinet FortiCare) - Maintenance                                                                       $2,752.41



            8.15
            .    Various vendors - Prepaid Advertising Expenses                                                                                 Unknown




 9.         Total of Part 2.                                                                                                           $2,942,140.40
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.        Accounts receivable
            11a. 90 days old or less:                        1,044,546.98    -                                   0.00 = ....               $1,044,546.98
                                              face amount                           doubtful or uncollectible accounts




 12.        Total of Part 3.                                                                                                           $1,044,546.98
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

            General description                       Date of the last           Net book value of         Valuation method used    Current value of
                                                      physical inventory         debtor's interest         for current value        debtor's interest
                                                                                 (Where available)

 19.        Raw materials
            Food                                      11/5/2018                         $776,929.00        Cost Basis                        $776,929.00


            Paper                                     11/5/2018                         $267,379.00        Cost Basis                        $267,379.00



 20.        Work in progress

 21.        Finished goods, including goods held for resale

 22.        Other inventory or supplies
            Gift Card inventory on
            hand                                      11/5/2018                           $29,658.00                                          $29,658.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 23
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                Entered 11/20/18 20:24:16             Page 37 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                   Case number (If known) 18-33679
                Name



 23.        Total of Part 5.                                                                                                       $1,073,966.00
            Add lines 19 through 22. Copy the total to line 84.

 24.        Is any of the property listed in Part 5 perishable?
                No
               Yes

 25.        Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
              No
              Yes. Book value                 1073966 Valuation method         Cost Basis         Current Value                     1073966

 26.        Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

            General description                                               Net book value of       Valuation method used     Current value of
                                                                              debtor's interest       for current value         debtor's interest
                                                                              (Where available)

 39.        Office furniture
            Office Furniture                                                            $9,578.00     Net Book Value                        $9,578.00



 40.        Office fixtures

 41.        Office equipment, including all computer equipment and
            communication systems equipment and software
            Computer Hardware                                                        $633,138.00      Net Book Value                     $633,138.00


            Computer Software                                                      $1,416,459.03      Net Book Value                   $1,416,459.03


            Office Equipment                                                          $12,484.51      Net Book Value                      $12,484.51



 42.        Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
            books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections; other collections, memorabilia, or collectibles

 43.        Total of Part 7.                                                                                                          $2,071,659.54
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
                No
               Yes

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 24
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                Entered 11/20/18 20:24:16            Page 38 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                   Case number (If known) 18-33679
                Name

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used       Current value of
            Include year, make, model, and identification numbers             debtor's interest      for current value           debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

            47.1.    Trailer                                                            $1,805.00    Purchase Price                          $1,805.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            Restaurant Equipment                                                  $11,362,674.91     Net Book Value                    $11,362,674.91


            Restaurant Furniture                                                     $624,683.00     Net Book Value                       $624,683.00


            Restaurant Signage                                                       $964,034.00     Net Book Value                       $964,034.00



 51.        Total of Part 8.                                                                                                       $12,953,196.91
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of      Valuation method used      Current value of
            property                                      extent of           debtor's interest      for current value          debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 25
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 39 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name

           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. Land 201 E.
                     Commerce
                     Brownwood TX
                     76801                                100%                              $0.00    Net Book Value              $270,000.00


           55.2.     Building/Site 201 E.
                     Commerce
                     Brownwood TX
                     76801                                100%                              $0.00    Net Book Value              $303,095.00


           55.3.     Leasehold
                     Improvements 3650
                     North 1st St Abilene
                     TX 79603                             100%                              $0.00    Net Book Value                $11,464.66


           55.4.     Leasehold
                     Improvements 6565 E
                     21st St Tulsa OK
                     74129                                100%                              $0.00    Net Book Value                $62,416.08


           55.5.     Leasehold
                     Improvements 9760 E
                     31st St Tulsa OK
                     74146                                100%                              $0.00    Net Book Value                $45,559.63


           55.6.     Leasehold
                     Improvements 3202 S
                     Sheridan Rd Tulsa
                     OK 74145                             100%                              $0.00    Net Book Value              $109,242.49


           55.7.     Leasehold
                     Improvements 6615 N
                     May Ave OKC OK
                     73116                                100%                              $0.00    Net Book Value              $213,319.52


           55.8.     Leasehold
                     Improvements 1528
                     Brown Trail Bedford
                     TX 76021                             100%                              $0.00    Net Book Value                $89,473.99


           55.9.     Leasehold
                     Improvements 7436 E
                     Admiral Place Tulsa
                     OK 74115                             100%                              $0.00    Net Book Value                $81,737.15


           55.10 Leasehold
           .     Improvements 2113 E
                     Beltline Richardson
                     TX 75081                             100%                              $0.00    Net Book Value                $70,952.08




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 26
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 40 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name

           55.11 Leasehold
           .     Improvements 1419 N
                     Collins Arlington TX
                     76011                                100%                              $0.00    Net Book Value                $52,774.08


           55.12 Leasehold
           .     Improvements 205
                     Spur 350 W Euless
                     TX 76040                             100%                              $0.00    Net Book Value                $25,340.43


           55.13 Leasehold
           .     Improvements 7940
                     Forest Lane Dallas
                     TX 75230                             100%                              $0.00    Net Book Value                $50,181.46


           55.14 Leasehold
           .     Improvements 1400 S
                     W 74th Expwy OKC
                     OK 73159                             100%                              $0.00    Net Book Value                $66,641.17


           55.15 Leasehold
           .     Improvements 4117
                     Buffalo Gap Rd
                     Abilene TX 79605                     100%                              $0.00    Net Book Value                $79,489.64


           55.16 Leasehold
           .     Improvements 1608 N
                     Handley Dr Fort
                     Worth TX 76112                       100%                              $0.00    Net Book Value                $16,951.17


           55.17 Leasehold
           .     Improvements 6825 S
                     Memorial Tulsa OK
                     74133                                100%                              $0.00    Net Book Value                $51,050.05


           55.18 Leasehold
           .     Improvements 1042 N
                     W 38th Lawton OK
                     73505                                100%                              $0.00    Net Book Value                $16,733.22


           55.19 Leasehold
           .     Improvements 6429
                     McCart Fort Worth
                     TX 76133                             100%                              $0.00    Net Book Value                $51,587.68


           55.20 Leasehold
           .     Improvements 7104 N
                     W Hwy OKC OK
                     73132                                100%                              $0.00    Net Book Value                $50,744.30




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 27
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 41 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name

           55.21 Leasehold
           .     Improvements 5748 S
                     W Green Oaks Blvd
                     Arlington TX 76017                   100%                              $0.00    Net Book Value                $88,454.76


           55.22 Leasehold
           .     Improvements 1550
                     W University Denton
                     TX 76201                             100%                              $0.00    Net Book Value                $66,022.62


           55.23 Leasehold
           .     Improvements 905 N
                     Commerce Ardmore
                     OK 73401                             100%                              $0.00    Net Book Value                $60,276.32


           55.24 Leasehold
           .     Improvements 180 N
                     Stemmons Lewisville
                     TX 75067                             100%                              $0.00    Net Book Value                $77,470.62


           55.25 Leasehold
           .     Improvements 5032 S
                     Sheridan Tulsa OK
                     74145                                100%                              $0.00    Net Book Value                $12,801.13


           55.26 Leasehold
           .     Improvements 5165
                     Rufe Snow Dr
                     N.Richland Hills TX
                     76180                                100%                              $0.00    Net Book Value                $60,351.90


           55.27 Leasehold
           .     Improvements 6350
                     Lake Worth Blvd
                     Lake Worth TX 76135                  100%                              $0.00    Net Book Value                $96,832.04


           55.28 Leasehold
           .     Improvements 4421 N
                     W 39th Expwy OKC
                     OK 73112                             100%                              $0.00    Net Book Value                $26,588.75


           55.29 Leasehold
           .     Improvements 1440 S
                     Air Depot Midwest
                     City OK 73110                        100%                              $0.00    Net Book Value                $88,261.95


           55.30 Leasehold
           .     Improvements 125 E
                     2nd Edmond OK
                     73034                                100%                              $0.00    Net Book Value                $44,771.10




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 42 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name

           55.31 Leasehold
           .     Improvements 5920 N
                     W 23rd OKC OK
                     73127                                100%                              $0.00    Net Book Value                $17,008.93


           55.32 Leasehold
           .     Improvements 904 W
                     Airport Frwy Irving
                     TX 75062                             100%                              $0.00    Net Book Value                $22,396.84


           55.33 Leasehold
           .     Improvements 1810 N
                     Elm Place Broken
                     Arrow OK 74012                       100%                              $0.00    Net Book Value              $130,800.60


           55.34 Leasehold
           .     Improvements 1109 N
                     Sante Fe Moore OK
                     73160                                100%                              $0.00    Net Book Value              $125,798.94


           55.35 Leasehold
           .     Improvements 1235 E
                     Pleasant Run Rd
                     Desoto TX 75115                      100%                              $0.00    Net Book Value              $108,459.40


           55.36 Leasehold
           .     Improvements 1336 N
                     Town E Blvd
                     Mesquite TX 75150                    100%                              $0.00    Net Book Value                $65,075.11


           55.37 Leasehold
           .     Improvements 8611 S
                     Lewis Tulsa OK
                     74137                                100%                              $0.00    Net Book Value                  $9,085.73


           55.38 Leasehold
           .     Improvements 2363
                     Valwood Pkwy
                     Farmers Branch TX
                     75234                                100%                              $0.00    Net Book Value                $14,310.57


           55.39 Leasehold
           .     Improvements 727 N
                     Perkins Rd Stillwater
                     OK 74075                             100%                              $0.00    Net Book Value                $61,866.68


           55.40 Leasehold
           .     Improvements 5724
                     Broadway Blvd
                     Garland TX 75043                     100%                              $0.00    Net Book Value                $83,484.63




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 29
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 43 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name

           55.41 Leasehold
           .     Improvements 1945
                     Frankford Rd
                     Carrollton TX 75007                  100%                              $0.00    Net Book Value                $68,316.48


           55.42 Leasehold
           .     Improvements 1113
                     W N W Highway
                     Grapevine TX 76051                   100%                              $0.00    Net Book Value                $16,557.35


           55.43 Leasehold
           .     Improvements 301 W
                     Shawnee Muskogee
                     OK 74401                             100%                              $0.00    Net Book Value                $45,167.31


           55.44 Leasehold
           .     Improvements 2204
                     Texoma Pkwy.
                     Sherman TX 75090                     100%                              $0.00    Net Book Value                $43,659.34


           55.45 Leasehold
           .     Improvements 251 S
                     E 12th Ave Norman
                     OK 73071                             100%                              $0.00    Net Book Value              $241,657.24


           55.46 Leasehold
           .     Improvements 2001 N
                     W 23rd St OKC OK
                     73106                                100%                              $0.00    Net Book Value                $59,489.19


           55.47 Leasehold
           .     Improvements 546
                     Plaza Court Sand
                     Springs OK 74063                     100%                              $0.00    Net Book Value                $69,589.96


           55.48 Leasehold
           .     Improvements 2353
                     W Pioneer Pkwy
                     Pantego TX 76013                     100%                              $0.00    Net Book Value                $32,717.44


           55.49 Leasehold
           .     Improvements 6519 E
                     91st St Tulsa OK
                     74133                                100%                              $0.00    Net Book Value                $70,292.51


           55.50 Leasehold
           .     Improvements 11925
                     E 86th St Owasso
                     OK 74055                             100%                              $0.00    Net Book Value              $172,648.03




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 30
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 44 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name

           55.51 Leasehold
           .     Improvements 4417
                     Kemp Blvd Wichita
                     Falls TX 76308                       100%                              $0.00    Net Book Value                $62,236.21


           55.52 Leasehold
           .     Improvements 1210
                     W Will Rogers Blvd
                     Claremore OK 74017                   100%                              $0.00    Net Book Value                $82,335.76


           55.53 Leasehold
           .     Improvements 850 W
                     Buckingham Garland
                     TX 75040                             100%                              $0.00    Net Book Value                $74,084.06


           55.54 Leasehold
           .     Improvements 3023 S
                     W 29th St OKC OK
                     73119                                100%                              $0.00    Net Book Value                $51,230.58


           55.55 Leasehold
           .     Improvements 3400
                     Ave K Plano TX
                     75074                                100%                              $0.00    Net Book Value                $83,731.66


           55.56 Leasehold
           .     Improvements 15040
                     S Memorial Bixby
                     OK 74008                             100%                              $0.00    Net Book Value              $221,990.83


           55.57 Leasehold
           .     Improvements 6112 S
                     Garnett Broken
                     Arrow OK 74012                       100%                              $0.00    Net Book Value                $75,425.03


           55.58 Leasehold
           .     Improvements 4608 S
                     Peoria Tulsa OK
                     74105                                100%                              $0.00    Net Book Value                $44,546.72


           55.59 Leasehold
           .     Improvements 2814 E
                     11th St Tulsa OK
                     74104                                100%                              $0.00    Net Book Value                $29,564.42


           55.60 Leasehold
           .     Improvements 815 N
                     Valley Mills Waco TX
                     76710                                100%                              $0.00    Net Book Value                $13,186.55




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 31
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 45 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name

           55.61 Leasehold
           .     Improvements 6834
                     Wesley St, Suite D
                     Greenville TX 75401                  100%                              $0.00    Net Book Value                $50,513.18


           55.62 Leasehold
           .     Improvements 722 S
                     Main St Sapulpa OK
                     74066                                100%                              $0.00    Net Book Value              $217,153.24


           55.63 Leasehold
           .     Improvements 13443
                     Montfort Rd Dallas
                     TX 75240                             100%                              $0.00    Net Book Value                $64,605.16


           55.64 Leasehold
           .     Improvements 1936 S
                     1st St Garland TX
                     75040                                100%                              $0.00    Net Book Value                $98,200.84


           55.65 Leasehold
           .     Improvements 2951 N
                     Beltline Rd Irving TX
                     75062                                100%                              $0.00    Net Book Value                $12,035.48


           55.66 Leasehold
           .     Improvements 1217 N
                     Kilgore Kilgore TX
                     75662                                100%                              $0.00    Net Book Value                $72,042.23


           55.67 Leasehold
           .     Improvements 500 E
                     Marshall Longview
                     TX 75601                             100%                              $0.00    Net Book Value                $23,136.73


           55.68 Leasehold
           .     Improvements 302 N
                     Central Expwy
                     McKinney TX 75069                    100%                              $0.00    Net Book Value                $99,569.23


           55.69 Leasehold
           .     Improvements 3287
                     Independence Pkwy
                     Plano TX 75075                       100%                              $0.00    Net Book Value              $112,648.66


           55.70 Leasehold
           .     Improvements 6050 S
                     Hulen Fort Worth TX
                     76132                                100%                              $0.00    Net Book Value                $24,113.64




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 32
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 46 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name

           55.71 Leasehold
           .     Improvements 11710
                     E 11th St Tulsa OK
                     74128                                100%                              $0.00    Net Book Value                $21,929.71


           55.72 Leasehold
           .     Improvements 500
                     Shawnee Mall Dr
                     Shawnee OK 74804                     100%                              $0.00    Net Book Value                $45,210.88


           55.73 Leasehold
           .     Improvements 2612
                     Midway Rd Carrollton
                     TX 75006                             100%                              $0.00    Net Book Value                $53,156.40


           55.74 Leasehold
           .     Improvements On
                     9/10/18 Balch Springs
                     TX 75180                             100%                              $0.00    Net Book Value                  $2,653.10


           55.75 Leasehold
           .     Improvements 4920 S
                     Cooper Arlington TX
                     76017                                100%                              $0.00    Net Book Value                $13,006.27


           55.76 Leasehold
           .     Improvements 17848
                     Preston Road Dallas
                     TX 75252                             100%                              $0.00    Net Book Value                  $9,895.09


           55.77 Leasehold
           .     Improvements 5010
                     South US Hwy 277
                     Abilene TX 79605                     100%                              $0.00    Net Book Value                $38,101.30


           55.78 Leasehold
           .     Improvements 720 W
                     Spring Creek Pkwy
                     Plano TX 75023                       100%                              $0.00    Net Book Value                  $8,520.97


           55.79 Leasehold
           .     Improvements 901
                     SW Wilshire Blvd
                     Burleson TX 76028                    100%                              $0.00    Net Book Value                $57,040.46


           55.80 Leasehold
           .     Improvements 3314
                     North Fourth St
                     Longview TX 75605                    100%                              $0.00    Net Book Value                $16,344.14




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 33
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 47 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name

           55.81 Leasehold
           .     Improvements 945
                     West Memorial Road
                     Oklahoma City OK
                     73114                                100%                              $0.00    Net Book Value                $25,174.24


           55.82 Leasehold
           .     Improvements 1901
                     S. Main St
                     Weatherford TX
                     76086                                100%                              $0.00    Net Book Value                $22,425.65


           55.83 Leasehold
           .     Improvements 5380
                     N. Beach St Haltom
                     City TX 76137                        100%                              $0.00    Net Book Value                $25,537.63


           55.84 Leasehold
           .     Improvements 5341
                     William D. Tate Ave
                     Grapevine TX 76051                   100%                              $0.00    Net Book Value                $38,817.79


           55.85 Leasehold
           .     Improvements 1001
                     West New Orleans St.
                     Broken Arrow OK
                     74011                                100%                              $0.00    Net Book Value                $49,473.81


           55.86 Leasehold
           .     Improvements 8300
                     Lakeview Pkwy
                     Rowlett TX 75088                     100%                              $0.00    Net Book Value                $35,376.61


           55.87 Leasehold
           .     Improvements 2305
                     E. Southlake Blvd
                     Southlake TX 76092                   100%                              $0.00    Net Book Value                 $-2,040.50


           55.88 Leasehold
           .     Improvements 1510
                     E. Keller Pkwy Keller
                     TX 76248                             100%                              $0.00    Net Book Value                $13,007.54


           55.89 Leasehold
           .     Improvements 2404
                     Westport Pkwy Fort
                     Worth TX 76177                       100%                              $0.00    Net Book Value                $53,805.94


           55.90 Leasehold
           .     Improvements 1080
                     West Hwy 287 By
                     Pass Waxahachie TX
                     75165                                100%                              $0.00    Net Book Value                $30,565.75


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 34
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 48 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name

           55.91 Leasehold
           .     Improvements 1723
                     W. Scyene Road
                     Mesquite TX 75149                    100%                              $0.00    Net Book Value                $29,683.61


           55.92 Leasehold
           .     Improvements 3204
                     SE Loop 820 Forest
                     Hill TX 76140                        100%                              $0.00    Net Book Value                $20,984.65


           55.93 Leasehold
           .     Improvements 1533
                     West Hebron Pkwy
                     Carrollton TX 75010                  100%                              $0.00    Net Book Value                $13,382.61


           55.94 Leasehold
           .     Improvements 2546
                     West Interstate 20
                     Grand Prairie TX
                     75052                                100%                              $0.00    Net Book Value                $46,316.14


           55.95 Leasehold
           .     Improvements 609
                     Whitehills Drive
                     Rockwall TX 75087                    100%                              $0.00    Net Book Value              $179,458.16


           55.96 Leasehold
           .     Improvements 3700
                     Eldorado Pkwy
                     McKinney TX 75070                    100%                              $0.00    Net Book Value                $27,916.40


           55.97 Leasehold
           .     Improvements 10323
                     S. Memorial Dr. Tulsa
                     OK 74133                             100%                              $0.00    Net Book Value              $175,062.59


           55.98 Leasehold
           .     Improvements 2630
                     N. Hwy 360 Grand
                     Prairie TX 75050                     100%                              $0.00    Net Book Value              $205,245.61


           55.99 Leasehold
           .     Improvements 2340
                     SE Washington Blvd
                     Bartlesville OK
                     74006                                100%                              $0.00    Net Book Value                $35,704.47


           55.10 Leasehold
           0.    Improvements 1601
                     Garth Brooks Blvd.
                     Yukon OK 73099                       100%                              $0.00    Net Book Value                $47,526.99




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 49 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name

           55.10 Leasehold
           1.    Improvements
                     Subleased 5/1/14
                     Denison TX 75020                     100%                              $0.00    Net Book Value                $18,556.21


           55.10 Leasehold
           2.    Improvements 609
                     Jupiter Road Plano
                     TX 75074                             100%                              $0.00    Net Book Value                $44,477.54


           55.10 Leasehold
           3.    Improvements 14221
                     Coit Road Dallas TX
                     75254                                100%                              $0.00    Net Book Value                $34,767.83


           55.10 Leasehold
           4.    Improvements 707 W.
                     IH 635 Irving TX
                     75063                                100%                              $0.00    Net Book Value                $70,195.19


           55.10 Leasehold
           5.    Improvements 6221
                     Precinct Line Rd NRH
                     TX 76180                             100%                              $0.00    Net Book Value                $66,125.95


           55.10 Leasehold
           6.    Improvements 3530
                     North Rock Road
                     Wichita KS 67226                     100%                              $0.00    Net Book Value                $25,198.98


           55.10 Leasehold
           7.    Improvements 9191
                     Rolater Drive Frisco
                     TX 75035                             100%                              $0.00    Net Book Value                $38,225.30


           55.10 Leasehold
           8.    Improvements 15000
                     Marsh Lane Addison
                     TX 75001                             100%                              $0.00    Net Book Value                $77,014.14


           55.10 Leasehold
           9.    Improvements 445 N.
                     Clark Road Cedar Hill
                     TX 75104                             100%                              $0.00    Net Book Value                $34,885.76


           55.11 Leasehold
           0.    Improvements On
                     9/27/18 Amarillo TX
                     79106                                100%                              $0.00    Net Book Value                  $7,580.72




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 36
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 50 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name

           55.11 Leasehold
           1.    Improvements 1120
                     Hwy 287 N Mansfield
                     TX 76063                             100%                              $0.00    Net Book Value                $92,877.45


           55.11 Leasehold
           2.    Improvements 320
                     East FM 3040
                     Lewisville TX 75067                  100%                              $0.00    Net Book Value              $143,712.71


           55.11 Leasehold
           3.    Improvements 4401
                     South Collins
                     Arlington TX 76018                   100%                              $0.00    Net Book Value                $29,572.23


           55.11 Leasehold
           4.    Improvements 1601
                     Hewitt Drive Waco
                     TX 76712                             100%                              $0.00    Net Book Value                    $110.43


           55.11 Leasehold
           5.    Improvements
                     Subleased effective
                     12/13/13 Springfield
                     MO 65802                             100%                              $0.00    Net Book Value                $29,055.96


           55.11 Leasehold
           6.    Improvements
                     Casualty 7-27-17
                     Belton MO 64012                      100%                              $0.00    Net Book Value                $12,495.32


           55.11 Leasehold
           7.    Improvements 7940 N
                     Central Expwy #101
                     Dallas TX 75206                      100%                              $0.00    Net Book Value              $180,915.23


           55.11 Leasehold
           8.    Improvements 1307
                     W. Henderson St
                     Cleburne TX 76033                    100%                              $0.00    Net Book Value                  $4,652.54


           55.11 Leasehold
           9.    Improvements 6001
                     W Reno Ave OKC
                     OK 73127                             100%                              $0.00    Net Book Value              $211,267.84


           55.12 Leasehold
           0.    Improvements 10932
                     Stadium Parkway
                     Kansas City KS
                     66111                                100%                              $0.00    Net Book Value                $96,376.67




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 37
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 51 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name

           55.12 Leasehold
           1.    Improvements 9523
                     White Settlement
                     Road Fort Worth TX
                     76108                                100%                              $0.00    Net Book Value              $200,301.47


           55.12 Leasehold
           2.    Improvements On
                     9/27/18 Roanoke TX
                     76262                                100%                              $0.00    Net Book Value              $271,910.95


           55.12 Leasehold
           3.    Improvements 5847 S
                     49th West Ave Tulsa
                     OK 74107                             100%                              $0.00    Net Book Value                $11,106.23


           55.12 Leasehold
           4.    Improvements 5320
                     State Hwy 78 Sachse
                     TX 75048                             100%                              $0.00    Net Book Value              $254,872.48


           55.12 Leasehold
           5.    Improvements 4120
                     Legacy Dr Plano TX
                     75024                                100%                              $0.00    Net Book Value                  $3,926.60


           55.12 Leasehold
           6.    Improvements 18016
                     W 119th St Olathe KS
                     66061                                100%                              $0.00    Net Book Value              $344,057.58


           55.12 Leasehold
           7.    Improvements 2030
                     South Cherokee
                     Catoosa OK 74015                     100%                              $0.00    Net Book Value              $318,861.44


           55.12 Leasehold
           8.    Improvements 1709 N
                     Greenville Avenue
                     Allen TX 75002                       100%                              $0.00    Net Book Value              $441,585.38


           55.12 Leasehold
           9.    Improvements 12130
                     S Vancouver Avenue
                     Sapulpa OK 74066                     100%                              $0.00    Net Book Value              $294,171.01


           55.13 Leasehold
           0.    Improvements 13502
                     E 116 St N Owasso
                     OK 74055                             100%                              $0.00    Net Book Value              $484,497.12




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 52 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name

           55.13 Leasehold
           1.    Improvements 5000
                     West Slaughter
                     Ln,Bldg 3 Austin TX
                     78749                                100%                              $0.00    Net Book Value                    $817.52


           55.13 Leasehold
           2.    Improvements 4385 E
                     University Prosper
                     TX 75078                             100%                              $0.00    Net Book Value              $577,389.75


           55.13 Leasehold
           3.    Improvements 6414 S
                     Elm Place Broken
                     Arrow OK 74011                       100%                              $0.00    Net Book Value              $172,552.84


           55.13 Leasehold
           4.    Improvements 7007 S
                     Peoria Ave Tulsa OK
                     74136                                100%                              $0.00    Net Book Value              $357,274.05


           55.13 Leasehold
           5.    Improvements 2004
                     S Service Road
                     Moore OK 73160                       100%                              $0.00    Net Book Value              $576,339.46


           55.13 Leasehold
           6.    Improvements On
                     9/27/18 Mansfield TX
                     76063                                100%                              $0.00    Net Book Value                $19,206.35


           55.13 Leasehold
           7.    Improvements 4500
                     Long Prairie Rd
                     Flower Mound TX
                     75028                                100%                              $0.00    Net Book Value              $920,182.24


           55.13 Leasehold
           8.    Improvements 1380
                     FM 148 Terrell TX
                     75160                                100%                              $0.00    Net Book Value              $984,238.40


           55.13 Leasehold
           9.    Improvements 1021 E
                     SH 152 Mustang OK
                     73064                                100%                              $0.00    Net Book Value              $130,395.19


           55.14 Leasehold
           0.    Improvements 2144
                     NW 82nd St Lawton
                     OK 73505                             100%                              $0.00    Net Book Value              $748,813.86




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 39
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 53 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name

           55.14 Leasehold
           1.    Improvements 2121 S
                     4th St Chickasha OK
                     73018                                100%                              $0.00     Net Book Value                   $4,256.38


           55.14 Leasehold
           2.    Improvements 1566
                     SW 27th St El Reno
                     OK 73036                             100%                              $0.00     Net Book Value               $375,216.32


           55.14 Leasehold
           3.    Improvements 1324 S
                     Broadway Sulphur
                     Springs TX 75482                     100%                              $0.00     Net Book Value               $476,123.47


           55.14 Leasehold
           4.    Improvements 2325 E
                     Oklahoma Ave
                     Guthrie OK 73044                     100%                              $0.00     Net Book Value               $795,613.07


           55.14 Leasehold
           5.    Improvements 1701 N
                     81 Hwy Duncan OK
                     73533                                100%                              $0.00     Net Book Value               $897,831.93


           55.14 Leasehold
           6.    Improvements 9101 N
                     Freeway Fort Worth
                     TX 76177                             100%                              $0.00     Net Book Value               $339,890.84


           55.14 Leasehold
           7.    Improvements 11301
                     E US Hwy 380 Cross
                     Roads TX 76227                       100%                              $0.00     Net Book Value               $113,432.77


           55.14 Leasehold
           8.    Improvements 300 E.
                     John Carpenter Frwy
                     Ste 800 Irving TX
                     75062                                100%                              $0.00     Net Book Value               $207,470.00




 56.       Total of Part 9.                                                                                                    $18,191,000.19
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
           Copy the total to line 88.

 57.       Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.       Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 40
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                  Entered 11/20/18 20:24:16           Page 54 of 129

 Debtor         Taco Bueno Restaurants L.P.                                                  Case number (If known) 18-33679
                Name

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 41
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
          Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                                    Entered 11/20/18 20:24:16                      Page 55 of 129

 Debtor          Taco Bueno Restaurants L.P.                                                                         Case number (If known) 18-33679
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                        $1,143,815.26

 81. Deposits and prepayments. Copy line 9, Part 2.                                                             $2,942,140.40

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $1,044,546.98

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                           $1,073,966.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                      $2,071,659.54

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                $12,953,196.91

 88. Real property. Copy line 56, Part 9.........................................................................................>                     $18,191,000.19

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                       $21,229,325.09             + 91b.           $18,191,000.19


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $39,420,325.28




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 42
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
         Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                           Entered 11/20/18 20:24:16                 Page 56 of 129
 Fill in this information to identify the case:

 Debtor name         Taco Bueno Restaurants L.P.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)             18-33679
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       Canon Financial Service
 2.1                                                  Describe debtor's property that is subject to a lien                       $656.00                Unknown
       (Copier Lease)
       Creditor's Name

       121 S. Pickard Ave.
       Norman, OK 73069
       Creditor's mailing address                     Describe the lien


       dougcanon2010@gmail.co                         Is the creditor an insider or related party?
       m                                                 No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Various                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Fifth Third (Smart Safe
 2.2                                                                                                                         $25,000.00                 Unknown
       Lease)                                         Describe debtor's property that is subject to a lien
       Creditor's Name

       P.O. BOX 630900
       Cincinnati, OH 45263-0900
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Various                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                          Entered 11/20/18 20:24:16               Page 57 of 129
 Debtor       Taco Bueno Restaurants L.P.                                                              Case number (if know)    18-33679
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Pitney Bowes Global
 2.3                                                                                                                           $1,000.00     Unknown
       Financial Services                             Describe debtor's property that is subject to a lien
       Creditor's Name
       (Mail Meter Lease)
       PO Box 371887
       Pittsburgh, PA 15250-7887
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Various                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Taco Supremo                                   Describe debtor's property that is subject to a lien              $104,896,018.38      Unknown
       Creditor's Name
       4055 Valley View Ln
       Suite 500
       Dallas, TX 75244
       Creditor's mailing address                     Describe the lien
                                                      Guarantor Under Credit Agreement
       customer.service@sunhold                       Is the creditor an insider or related party?
       ingsgroup.com                                     No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       USA Data Fax (Copier
 2.5                                                                                                                            $267.00      Unknown
       Leases)                                        Describe debtor's property that is subject to a lien
       Creditor's Name

       821 Jupiter Rd., Ste. 407
       Plano, TX 75074-7452
       Creditor's mailing address                     Describe the lien




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
          Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                          Entered 11/20/18 20:24:16                Page 58 of 129
 Debtor       Taco Bueno Restaurants L.P.                                                              Case number (if know)   18-33679
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Various                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.          $104,922,941.38

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
          Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                              Entered 11/20/18 20:24:16                 Page 59 of 129
 Fill in this information to identify the case:

 Debtor name         Taco Bueno Restaurants L.P.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)           18-33679
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $19,189.12         $16,730.64
           See Attached Schedule E/F:                                Check all that apply.
           Part 1 (Employee)                                            Contingent
                                                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2
           Priority creditor's name and mailing address              As of the petition filing date, the claim is:                    $3,542,541.55          $3,542,541.55
           See Attached Schedule E/F: Part 1                         Check all that apply.
           (Tax)                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   48213                                 Best Case Bankruptcy
          Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                        Entered 11/20/18 20:24:16                               Page 60 of 129
 Debtor       Taco Bueno Restaurants L.P.                                                             Case number (if known)            18-33679
              Name

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $10,588,961.99
           See Attached Schedule E/F: Part 2                                    Contingent
                                                                                Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number                                   Basis for the claim:

                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the           Last 4 digits of
                                                                                                      related creditor (if any) listed?                 account number, if
                                                                                                                                                        any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                    3,561,730.67
 5b. Total claims from Part 2                                                                            5b.   +    $                   10,588,961.99

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                      14,150,692.66




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
                           Case 18-33679-sgj11 Doc 13 Filed 11/20/18           Entered 11/20/18 20:24:16          Page 61 of 129
                                                           In re Taco Bueno Restaurants L.P.
                                                                Case No. 18-33679 (SGJ)
                                                            Schedule E/F: Part 1 (Employee)




                                                                                                                                                         Claim subject to offset?
                                                                                                                               Unliquidated
                                                                                                                  Contingent
                                              Last 4 Digits of      Date Debt was       Specify Code Subsection




                                                                                                                                              Disputed
                                                 Account          Incurred, Basis for    of Priority Unsecured
                     Address                     Number                 Claim                     Claim                                                                             Total Claim     Priority Amount
300 EAST JOHN CARPENTER FREEWAY
SUITE 800
IRVING TX 75062                                                  Various Dates, Wages 11 U.S.C. § 507(a)(4)                                                                               $176.50           $176.50
300 EAST JOHN CARPENTER FREEWAY
SUITE 800
IRVING TX 75062                                                  Various Dates, Wages 11 U.S.C. § 507(a)(4)                                                                               $106.71           $106.71
300 EAST JOHN CARPENTER FREEWAY
SUITE 800
IRVING TX 75062                                                  Various Dates, Wages 11 U.S.C. § 507(a)(4)                                                                               $174.22           $174.22
300 EAST JOHN CARPENTER FREEWAY
SUITE 800
IRVING TX 75062                                                  Various Dates, Wages 11 U.S.C. § 507(a)(4)                                                                                $90.00            $90.00
300 EAST JOHN CARPENTER FREEWAY
SUITE 800
IRVING TX 75062                                                  Various Dates, Wages 11 U.S.C. § 507(a)(4)                                                                               $521.32           $521.32
300 EAST JOHN CARPENTER FREEWAY
SUITE 800
IRVING TX 75062                                                  Various Dates, Wages 11 U.S.C. § 507(a)(4)                                                                               $108.22           $108.22
300 EAST JOHN CARPENTER FREEWAY
SUITE 800
IRVING TX 75062                                                  Various Dates, Wages 11 U.S.C. § 507(a)(4)                                                                               $208.23           $208.23
300 EAST JOHN CARPENTER FREEWAY
SUITE 800
IRVING TX 75062                                                  Various Dates, Wages 11 U.S.C. § 507(a)(4)                                                                               $194.50           $194.50
300 EAST JOHN CARPENTER FREEWAY
SUITE 800
IRVING TX 75062                                                  Various Dates, Wages 11 U.S.C. § 507(a)(4)                                                                               $283.97           $283.97
300 EAST JOHN CARPENTER FREEWAY
SUITE 800
IRVING TX 75062                                                  Various Dates, Wages 11 U.S.C. § 507(a)(4)                      x                                                     $15,308.48        $12,850.00


                                                                           1 of 2
                           Case 18-33679-sgj11 Doc 13 Filed 11/20/18           Entered 11/20/18 20:24:16           Page 62 of 129
                                                           In re Taco Bueno Restaurants L.P.
                                                                Case No. 18-33679 (SGJ)
                                                            Schedule E/F: Part 1 (Employee)




                                                                                                                                                          Claim subject to offset?
                                                                                                                                Unliquidated
                                                                                                                   Contingent
                                              Last 4 Digits of      Date Debt was       Specify Code Subsection




                                                                                                                                               Disputed
                                                 Account          Incurred, Basis for    of Priority Unsecured
                     Address                     Number                 Claim                     Claim                                                                              Total Claim     Priority Amount
300 EAST JOHN CARPENTER FREEWAY
SUITE 800
IRVING TX 75062                                                  Various Dates, Wages 11 U.S.C. § 507(a)(4)                                                                                $144.84           $144.84
300 EAST JOHN CARPENTER FREEWAY
SUITE 800
IRVING TX 75062                                                  Various Dates, Wages 11 U.S.C. § 507(a)(4)                                                                                $135.00           $135.00
300 EAST JOHN CARPENTER FREEWAY
SUITE 800
IRVING TX 75062                                                  Various Dates, Wages 11 U.S.C. § 507(a)(4)                                                                                $138.80           $138.80
300 EAST JOHN CARPENTER FREEWAY
SUITE 800
IRVING TX 75062                                                  Various Dates, Wages 11 U.S.C. § 507(a)(4)                                                                                $711.60           $711.60
300 EAST JOHN CARPENTER FREEWAY
SUITE 800
IRVING TX 75062                                                  Various Dates, Wages 11 U.S.C. § 507(a)(4)                                                                                $197.65           $197.65
300 EAST JOHN CARPENTER FREEWAY
SUITE 800
IRVING TX 75062                                                  Various Dates, Wages 11 U.S.C. § 507(a)(4)                                                                                $104.00           $104.00
300 EAST JOHN CARPENTER FREEWAY
SUITE 800
IRVING TX 75062                                                  Various Dates, Wages 11 U.S.C. § 507(a)(4)                                                                                 $49.99            $49.99
300 EAST JOHN CARPENTER FREEWAY
SUITE 800
IRVING TX 75062                                                  Various Dates, Wages 11 U.S.C. § 507(a)(4)                                                                                $535.09           $535.09
                                                                                                          Total:                                                                        $19,189.12        $16,730.64




                                                                           2 of 2
                                       Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16            Page 63 of 129
                                                                     In re Taco Bueno Restaurants L.P.
                                                                          Case No. 18-33679 (SGJ)
                                                                         Schedule E/F: Part 1 (Tax)




                                                                                                                                                                                         Claim subject to offset?
                                                                                                                                                               Unliquidated
                                                                                                                                                  Contingent
                                                                                 Last 4 Digits      Date Debt was       Specify Code Subsection




                                                                                                                                                                              Disputed
                                                                                  of Account      Incurred, Basis for    of Priority Unsecured
                    Creditor Name                         Address                  Number               Claim                     Claim                                                                             Total Claim     Priority Amount

                                             403 FISK
BROWN CENTRAL APPRAISAL DISTRICT             BROWNWOOD TX 76801                                  Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $15,977.14        $15,977.14

                                             P.O. BOX 1095
CANADIAN COUNTY TREASURER                    EL RENO OK 73036-1095                               Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $35,467.28        $35,467.28
                                             FURNEAUX ELEMENTARY
                                             3210 FURNEAUX LANE
CARROLLTON-FARMERS I.S.D.                    CARROLLTON TX 75007                                 Various Dates, Taxes 11 U.S.C. § 507(a)(8)       x                                                                    $38,263.35        $38,263.35

                                             20 B. STE. SW ROOM 104
CARTER COUNTY TREASURER                      ARDMORE OK 73401                                    Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                        $5,864.15         $5,864.15
                                             COLLECTOR OF REVENUE
                                             201 W WALL ST
CASS COUNTY                                  HARRISONVILLE MO 64701-2397                         Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $14,476.62        $14,476.62
                                             OF TAYLOR COUNTY
                                             PO BOX 1800
CENTRAL APPRAISAL DISTRICT                   ABILENE TX 79604                                    Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $61,407.99        $61,407.99
                                             TAX OFFICE
                                             P O BOX 462010
CITY OF GARLAND                              GARLAND TX 75046-2010                               Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                        $8,719.51         $8,719.51
                                             SANDRA REEVES
                                             P. O. BOX 219808
CLAY COUNTY COLLECTOR                        KANSAS CITY MO 64121-9808                           Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $30,792.52        $30,792.52
                                             201 S JONES
                                             SUITE 100
CLEVELAND COUNTY TREASURER                   NORMAN OK 73069                                     Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $41,129.47        $41,129.47
                                             COLLECTOR
                                             PO BOX 8046
COLLIN COUNTY TAX ASSESSOR                   MCKINNEY TX 75070-8046                              Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                      $194,648.95       $194,648.95

                                             315 SW 5TH ROOM 300
COMANCHE COUNTY TREASURER                    LAWTON OK 73501-4326                                Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $16,940.88        $16,940.88

                                             317 EAST LEE. RM 201
CREEK COUNTY TREASURER                       SAPULPA OK 74066-4338                               Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $15,703.53        $15,703.53

                                             2014 MAIN FIRST FLOOR
DALLAS COUNTY TAX ASSESSOR COLLECTOR         DALLAS TX 75201                                     Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                      $234,998.85       $234,998.85



                                                                                  1 of 5
                                            Case 18-33679-sgj11 Doc 13 Filed 11/20/18       Entered 11/20/18 20:24:16            Page 64 of 129
                                                                           In re Taco Bueno Restaurants L.P.
                                                                                Case No. 18-33679 (SGJ)
                                                                               Schedule E/F: Part 1 (Tax)




                                                                                                                                                                                               Claim subject to offset?
                                                                                                                                                                     Unliquidated
                                                                                                                                                        Contingent
                                                                                       Last 4 Digits      Date Debt was       Specify Code Subsection




                                                                                                                                                                                    Disputed
                                                                                        of Account      Incurred, Basis for    of Priority Unsecured
                    Creditor Name                              Address                   Number               Claim                     Claim                                                                             Total Claim     Priority Amount

                                                  4848 LEMMON AVE
DENTON COUNTY RECLAMATION & ROAD DISTRICT         DALLAS TX 75219                                      Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                          $481.19           $481.19
                                                  COLLECTOR
                                                  P O BOX 90223
DENTON COUNTY TAX ASSESSOR                        DENTON TX 76202-5223                                 Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                      $202,698.67       $202,698.67

                                                  P O BOX 2018
EL PASO COUNTY TREASURER                          COLORADO SPRINGS CO 80901-2018                       Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                      $126,727.85       $126,727.85

                                                  DRAWER 188
ELLIS COUNTY                                      WAXAHACHIE TX 75168-0188                             Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $23,017.53        $23,017.53

                                                  PO BOX 489
GARFIELD COUNTY TREASURER                         ENID OK 73702-0489                                   Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                        $6,054.23         $6,054.23
                                                  DIESTRICT
                                                  PO BOX 461407
GARLAND INDEPENDENT SCHOOL                        GARLAND TX 75046-1407                                Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $40,057.54        $40,057.54

                                                  PO BOX 280
GRADY COUNTY TREASURER                            CHICKASHA OK 73023                                   Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                        $2,920.65         $2,920.65

                                                  3072 MUSTANG DRIVE
GRAPEVINE/COLLEYVILLE TAX OFFICE                  GRAPEVINE TX 76051                                   Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $42,983.36        $42,983.36
                                                  COLLECTOR OF REVENUE
                                                  940 BOONVILLE
GREENE COUNTY                                     SPRINGFIELD MO 65802                                 Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $10,712.74        $10,712.74

                                                  P.O. BOX 1431
GREGG COUNTY TAX COLLECTOR                        LONGVIEW TX 75606-1431                               Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $29,470.29        $29,470.29

                                                  P O BOX 819
HOOD COUNTY APPRAISAL DIST                        GRANBURY TX 76048                                    Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                        $9,142.21         $9,142.21
                                                  PO BOX 1178
                                                  1410 W PEARL ST
HOOD COUNTY TAX OFFICE                            GRANBURY TX 76048                                    Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                        $2,361.65         $2,361.65
                                                  ATTN: COUNTY TAX COLLECTOR
                                                  128 JEFFERSON ST, STE D
HOPKINS COUNTY TAX ASSESSOR-COLLECTOR             SULPHUR SPRINGS TX 75483-0481                        Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                        $3,836.01         $3,836.01



                                                                                        2 of 5
                                        Case 18-33679-sgj11 Doc 13 Filed 11/20/18       Entered 11/20/18 20:24:16            Page 65 of 129
                                                                       In re Taco Bueno Restaurants L.P.
                                                                            Case No. 18-33679 (SGJ)
                                                                           Schedule E/F: Part 1 (Tax)




                                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                                 Unliquidated
                                                                                                                                                    Contingent
                                                                                   Last 4 Digits      Date Debt was       Specify Code Subsection




                                                                                                                                                                                Disputed
                                                                                    of Account      Incurred, Basis for    of Priority Unsecured
                     Creditor Name                          Address                  Number               Claim                     Claim                                                                             Total Claim     Priority Amount

                                              PO BOX 1042
HUNT COUNTY TAX COLLECTOR                     GREENVILLE TX 75403-1042                             Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $12,756.69        $12,756.69
                                              TAX COLLECTOR
                                              PO BOX 152021
IRVING INDEPENDENT SCHOOL DIST                IRVING TX 75015-2021                                 Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $13,643.40        $13,643.40
                                              ASSESSOR & COLLECTOR OF TAXES
                                              P.O. BOX 2107
JOHN RAMSEY                                   SHERMAN TX 75091-2107                                Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                        $8,382.09         $8,382.09

                                              PO BOX 75
JOHNSON COUNTY TAX ASSESSOR/CO                CLEBURNE TX 76033-0075                               Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $33,406.86        $33,406.86

                                              P. O. BOX 2902
JOHNSON COUNTY TREASURER                      SHAWNEE MISSION KS 66201-1302                        Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $39,763.10        $39,763.10


Kansas Department of Revenue                  120 SE 10TH STREET                                   Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $19,833.33        $19,833.33
                                              ATTN: COUNTY TAX COLLECTOR
                                              PO BOX 339
KAUFMAN COUNTY TAX ASSESSOR-COLLECTOR         KAUFMAN TX 75142                                     Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $35,937.21        $35,937.21

                                              301 E HARRISON STE 100
LOGAN COUNTY TREASURER                        GUTHRIE OK 73044                                     Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                        $3,379.40         $3,379.40

                                              PO BOX 406
MCLENNAN COUNTY TAX COLLECTOR                 WACO TX 76703                                        Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $62,488.80        $62,488.80

                                              P O BOX 850267
MESQUITE TAX FUND                             MESQUITE TX 75185-0267                               Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $26,943.94        $26,943.94

                                              PO BOX 1587
MUSKOGEE COUNTY TREASURER                     MUSKOGEE OK 74402-1587                               Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                        $4,837.90         $4,837.90
                                              COUNTY TREASURER
                                              P O BOX 268875
OKLAHOMA COUNTY                               OKLAHOMA CITY OK 73126                               Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $89,095.17        $89,095.17

                                              2501 N. LINCOLN BLVD.
OKLAHOMA TAX COMMISSION                       OKLAHOMA OK 73194                                    Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                      $455,000.00       $455,000.00



                                                                                    3 of 5
                                                Case 18-33679-sgj11 Doc 13 Filed 11/20/18         Entered 11/20/18 20:24:16            Page 66 of 129
                                                                                 In re Taco Bueno Restaurants L.P.
                                                                                      Case No. 18-33679 (SGJ)
                                                                                     Schedule E/F: Part 1 (Tax)




                                                                                                                                                                                                     Claim subject to offset?
                                                                                                                                                                           Unliquidated
                                                                                                                                                              Contingent
                                                                                             Last 4 Digits      Date Debt was       Specify Code Subsection




                                                                                                                                                                                          Disputed
                                                                                              of Account      Incurred, Basis for    of Priority Unsecured
                       Creditor Name                                Address                    Number               Claim                     Claim                                                                             Total Claim     Priority Amount

                                                      1108 SANTA FE DR
PARKER COUNTY APPRAISAL DISTRICT                      WEATHERFORD TX 76086-5818                              Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $30,898.59        $30,898.59

                                                      315 WEST SIXTH SUITE 101
PAYNE COUNTY TREASURER                                STILLWATER OK 74074                                    Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                        $4,656.96         $4,656.96

                                                      325 N. BROADWAY
POTTAWATOMIE CO. TREASURER                            SHAWNEE OK 74801-6938                                  Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                        $7,661.69         $7,661.69
                                                      TAX ASSESSOR/COLLECTOR
                                                      P O BOX 2289
POTTER COUNTY TAX OFFICE                              AMARILLO TX 79105-2289                                 Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $17,958.42        $17,958.42

                                                      P O BOX 830625
RICHARDSON ISD TAX OFFICE                             RICHARDSON TX 75083                                    Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $13,677.80        $13,677.80

                                                      841 JUSTIN RD
ROCKWALL CENTRAL APPRAISAL DIS                        ROCKWALL TX 75087                                      Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $18,547.42        $18,547.42

                                                      P. O. BOX 2961
SEDGWICK COUNTY-TAX COLLECTOR                         WICHITA KS 67201                                       Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $33,859.73        $33,859.73

                                                      111 EAST 17TH STREET
State of Texas Comptroller of Public Accounts         AUSTIN TX 78774                                        Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                      $595,000.00       $595,000.00
                                                      101 S 11TH ST
                                                      STE 210
STEPHENS COUNTY TREASURER                             DUNCAN OK 73533                                        Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                        $6,396.92         $6,396.92
                                                      TAX COLLECTOR
                                                      631 CONNALLY
SULPHUR SPRINGS ISD                                   SULPHUR SPRINGS TX 75482                               Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                        $7,850.44         $7,850.44
                                                      RON WRIGHT,ASSESSOR-COLLECTOR
                                                      P O BOX 961018
TARRANT COUNTY                                        FORT WORTH TX 76161-0018                               Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                      $499,360.10       $499,360.10

                                                      P. O. BOX 390
TAX APPRAISAL DISTRICT OF BELL COUNTY                 BELTON TX 76513-0390                                   Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $12,646.43        $12,646.43

                                                      P O BOX 149328
TRAVIS COUNTY TAX OFFICE                              AUSTIN TX 78714-9328                                   Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $26,284.12        $26,284.12



                                                                                              4 of 5
                                   Case 18-33679-sgj11 Doc 13 Filed 11/20/18       Entered 11/20/18 20:24:16            Page 67 of 129
                                                                  In re Taco Bueno Restaurants L.P.
                                                                       Case No. 18-33679 (SGJ)
                                                                      Schedule E/F: Part 1 (Tax)




                                                                                                                                                                                      Claim subject to offset?
                                                                                                                                                            Unliquidated
                                                                                                                                               Contingent
                                                                              Last 4 Digits      Date Debt was       Specify Code Subsection




                                                                                                                                                                           Disputed
                                                                               of Account      Incurred, Basis for    of Priority Unsecured
                   Creditor Name                       Address                  Number               Claim                     Claim                                                                             Total Claim     Priority Amount
                                         TULSA CTY ADMIN BLDG
                                         500 S DENVER
TULSA COUNTY TREASURER                   TULSA OK 74103                                       Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                      $191,357.56       $191,357.56
                                         420 S. JOHNSTONE
                                         ROOM 101
WASHINGTON COUNTY TREASURER              BARTLESVILLE OK 74003                                Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $10,227.77        $10,227.77

                                         PO BOX 1471
WICHITA COUNTY TAX COLLECTOR             WICHITA FALLS TX 76307-1471                          Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $18,727.09        $18,727.09

                                         904 S MAIN ST
WILLIAMSON COUNTY TAX ASSESSOR           GEORGETOWN TX 78626                                  Various Dates, Taxes 11 U.S.C. § 507(a)(8)                    x                                                       $27,108.46        $27,108.46


                                                                                                                                      Total:                                                                     $3,542,541.55     $3,542,541.55




                                                                               5 of 5
                                     Case 18-33679-sgj11 Doc 13 Filed 11/20/18       Entered 11/20/18 20:24:16         Page 68 of 129

                                                                   In re Taco Bueno Restaurants L.P.
                                                                        Case No. 18-33679 (SGJ)
                                                                          Schedule E/F: Part 2




                                                                                                                                                                          Claim subject to offset?
                                                                                                                                                Unliquidated
                                                                                                                                   Contingent


                                                                                                                                                               Disputed
                                                                                                         Date Debt was Incurred,
                    Creditor Name                                       Address                              Basis for Claim                                                                         Total Claim

                                                     332 SHERIDAN AVENUE                               Various Dates
13546 SOUTH BLACKBOB LLC                             PIEDMONT CA 94611                                 Lease Payments                             x                                                        $39,820.72
                                                     DBA 2H REFRIGERATION
                                                     P. O. BOX 758                                     Various Dates
2H REFRIGERATION                                     CLEVELAND OK 74020                                Trade Payable                                                                                        $8,323.00

                                                     P. O. BOX 600327                                  Various Dates
609 WHITE HILLS, LTD.                                DALLAS TX 75360                                   Lease Payments                             x                                                        $21,533.18
                                                     3100 MONTICELLO AVENUE
                                                     SUITE 240                                         Various Dates
6429 MCCART ASSOCIATES                               DALLAS TX 75205                                   Lease Payments                             x                                                        $23,165.13

                                                     730 VALLEY RIDGE CIRCLE                           Various Dates
A TO T LAMPS INC                                     LEWISVILLE TX 75057                               Trade Payable                                                                                          $154.75
                                                     1611 N IH 35 E
                                                     SUITE 410                                         Various Dates
A&A ACTIVE BACKFLOW LLC                              CARROLLTON TX 75006                               Trade Payable                                                                                        $1,870.85

                                                     3245 MAIN ST #235-166                             Various Dates
A+ FOOD INDUSTRY INSPECTIONS, INC.                   FRISCO TX 75034                                   Trade Payable                                                                                        $7,585.00
                                                     DBA A-1 LOCKSMITH
                                                     2508 HIGHLANDER WAY, STE. 230                     Various Dates
A-1 LOCKSMITH                                        CARROLLTON TX 75006                               Trade Payable                                                                                        $9,027.28

                                                     2533 S. TREADAWAY BLVD.                           Various Dates
ABILENE COMMERCIAL KITCHENS                          ABILENE TX 79602                                  Trade Payable                                                                                           $31.28
                                                     DEPT 3636
                                                     P O BOX 123636                                    Various Dates
ACCRUENT, LLC                                        DALLAS TX 75312-3636                              Trade Payable                                                                                       $25,558.68


                                                                                1 of 35
                                    Case 18-33679-sgj11 Doc 13 Filed 11/20/18         Entered 11/20/18 20:24:16         Page 69 of 129

                                                                    In re Taco Bueno Restaurants L.P.
                                                                         Case No. 18-33679 (SGJ)
                                                                           Schedule E/F: Part 2




                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                 Unliquidated
                                                                                                                                    Contingent


                                                                                                                                                                Disputed
                                                                                                          Date Debt was Incurred,
                    Creditor Name                                        Address                              Basis for Claim                                                                         Total Claim

                                                    P. O. BOX 613                                       Various Dates
ACCURATE ENVIRONMENTAL                              STILLWATER OK 74076                                 Trade Payable                                                                                           $75.00

                                                    PO BOX 645177                                       Various Dates
ADP SCREENING 36307 TREASURY                        CINCINNATI OH 45264-5177                            Trade Payable                                                                                        $5,964.51

                                                    P. O. BOX 842875                                    Various Dates
ADP, INC. P.O. BOX 842875                           BOSTON MA 02284-2875                                Trade Payable                                                                                       $38,152.18

                                                    8745 GARY BURNS STE 160 BOX 107                     Various Dates
ADRIAN ESCOBEDO                                     FRISCO TX 75034                                     Trade Payable                                                                                        $2,175.00

                                                    PO BOX 676015                                       Various Dates
AIR GAS USA                                         DALLAS TX 75267                                     Trade Payable                                                                                          $187.62
                                                    300 MAIN ST
                                                    P. O. BOX 3068                                      Various Dates
AIR TEMP REFRIGERATION                              BROWNWOOD TX 76801                                  Trade Payable                                                                                          $649.27

                                                    PO BOX 2310                                         Various Dates
AIRE-MASTER OF AMERICA INC                          NIXA MO 65714                                       Trade Payable                                                                                           $12.00

                                                    PO BOX 3129                                         Various Dates
ALL REPAIR PLUMBING, INC.                           BURLESON TX 76097-3129                              Trade Payable                                                                                        $5,163.80

                                                    210 S BROADWAY                                      Various Dates
ALPHA MEDIA DBA KKUS, KOO1, KOYE,KYKX               TYLER TX 75702                                      Trade Payable                                                                                          $500.00

                                                    2722 N. JOSEY LANE STE# 100                         Various Dates
ALPHAGRAPH                                          CARROLLTON TX 75007                                 Trade Payable                                                                                          $635.20


                                                                                  2 of 35
                                      Case 18-33679-sgj11 Doc 13 Filed 11/20/18       Entered 11/20/18 20:24:16          Page 70 of 129

                                                                     In re Taco Bueno Restaurants L.P.
                                                                          Case No. 18-33679 (SGJ)
                                                                            Schedule E/F: Part 2




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent


                                                                                                                                                                 Disputed
                                                                                                           Date Debt was Incurred,
                      Creditor Name                                        Address                             Basis for Claim                                                                         Total Claim

                                                      1545 S HARBOR BLVD. #168                           Various Dates
ALTA LOMA                                             FULLERTON CA 92832                                 Lease Payments                             x                                                        $38,500.54

                                                      215 STANFORD DRIVE                                 Various Dates
ALYATIM MANAGEMENT GROUP                              ALLEN TX 75002                                     Lease Payments                             x                                                        $21,827.15

                                                      P O BOX 371496                                     Various Dates
AMERICAN ELECTRIC POWER                               PITTSBURGH PA 15250-7496                           Utilities                                                                                           $35,467.03

                                                      P. O. BOX 650448                                   Various Dates
AMERICAN EXPRESS                                      DALLAS TX 75265                                    Trade Payable                                                                                       $19,064.35
                                                      DBA AMERICAN FILTRATION
                                                      3697 HIGHPOINT DR., STE. 101                       Various Dates
AMERICAN FILTRATION                                   SAN ANTONIO TX 78217                               Trade Payable                                                                                           $81.19
                                                      5807 S GARNETT RD
AMERICAN SOUTHWEST PROPERTIES, INC. AND               STE L                                              Various Dates
MEMORIAL DRIVE, L.L.C.                                TULSA OK 74146                                     Lease Payments                             x                                                        $15,897.15

                                                      3322 S. MEMORIAL PKWY. STE. 647                    Various Dates
APPLIED OLAP INC.                                     HUNTSVILLE AL 35801                                Trade Payable                                                                                        $3,031.00
                                                      AUCA NATIONAL CONSOLIDATED LOCKBOX
                                                      PO BOX 22808 NETWORK PLACE                         Various Dates
ARAMARK                                               CHICAGO IL 60673-1228                              Trade Payable                                                                                          $217.52
                                                      2325 E CAMELBACK ROAD
                                                      SUITE 1100                                         Various Dates
ARC CAFEHLD001, LLC                                   PHOENIX AZ 85016                                   Lease Payments                             x                                                        $67,453.89
                                                      2325 E CAMELBACK ROAD
                                                      SUITE 1100                                         Various Dates
ARC CAFEUSA001, LLC                                   PHOENIX AZ 85016                                   Lease Payments                             x                                                      $316,073.55


                                                                                  3 of 35
                                   Case 18-33679-sgj11 Doc 13 Filed 11/20/18       Entered 11/20/18 20:24:16         Page 71 of 129

                                                                 In re Taco Bueno Restaurants L.P.
                                                                      Case No. 18-33679 (SGJ)
                                                                        Schedule E/F: Part 2




                                                                                                                                                                        Claim subject to offset?
                                                                                                                                              Unliquidated
                                                                                                                                 Contingent


                                                                                                                                                             Disputed
                                                                                                       Date Debt was Incurred,
                   Creditor Name                                         Address                           Basis for Claim                                                                         Total Claim

                                                   PO BOX 90020                                      Various Dates
ARLINGTON                                          ARLINGTON TX 76004-3020                           Utilities                                                                                              $386.97

                                                   P. O. BOX 7983                                    Various Dates
ARMADILLO SERVICE CO.                              AMARILLO TX 79114-7983                            Trade Payable                                                                                          $231.95
                                                   171 17TH ST NW
                                                   SUITE 2100                                        Various Dates
ARNALL GOLDEN GREGORY LLP                          ATLANTA GA 30363                                  Professional Services                                                                                $7,009.50
                                                   JOHN B SHARPLEY
                                                   37500 US HWY 177                                  Various Dates
ASHER HONEY BEES                                   ASHER OK 74826                                    Trade Payable                                                                                        $3,000.00
                                                   AT&T TELECONFERENCE SERVICES
                                                   P O BOX 5002                                      Various Dates
AT&T CORP                                          CAROL STREAM IL 60197-5002                        Trade Payable                                                                                          $536.52

                                                   P. O. BOX 790311                                  Various Dates
ATMOS ENERGY                                       ST. LOUIS MO 63179-0311                           Utilities                                                                                            $4,125.44

                                                   1708 S.E. 22ND ST.                                Various Dates
AUTOMATIC FIRE CONTROL INC                         OKLAHOMA CITY OK 73129-7512                       Trade Payable                                                                                        $5,202.18
                                                   4200 S HULEN
                                                   SUITE 422                                         Various Dates
BARBRE GROUP INVESTMENTS                           FORT WORTH TX 76209                               Lease Payments                             x                                                        $16,819.80

                                                   1349 TRACY LYNN DR.                               Various Dates
BIG COUNT REFRIGERATION SERV.                      ABILENE TX 79601                                  Trade Payable                                                                                        $9,283.37

                                                   4216 NORTH PORTLAND #101                          Various Dates
BILL STUBBS & CO                                   OKLAHOMA CITY OK 73112                            Lease Payments                             x                                                        $15,356.84


                                                                               4 of 35
                                     Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16          Page 72 of 129

                                                                   In re Taco Bueno Restaurants L.P.
                                                                        Case No. 18-33679 (SGJ)
                                                                          Schedule E/F: Part 2




                                                                                                                                                                          Claim subject to offset?
                                                                                                                                                Unliquidated
                                                                                                                                   Contingent


                                                                                                                                                               Disputed
                                                                                                         Date Debt was Incurred,
                     Creditor Name                                      Address                              Basis for Claim                                                                         Total Claim

                                                     P O BOX 679331                                    Various Dates
BINSWANGER GLASS                                     DALLAS TX 75267-9331                              Trade Payable                                                                                        $8,694.92

                                                     PO BOX 70                                         Various Dates
BIXBY PUBL                                           BIXBY OK 74008-0070                               Utilities                                                                                              $613.33
                                                     BLAIR GENERAL MAINTENANCE CONTRACTOR
                                                     9712 SKILLMAN ST                                  Various Dates
BLAIR DESIGN & CONSTRUCTION INC.                     DALLAS TX 75243                                   Trade Payable                                                                                          $371.22

                                                     2620 N POLE RD                                    Various Dates
BLISS ELECTRIC INC                                   MOORE OK 73160                                    Trade Payable                                                                                       $12,488.68
                                                     PEPSI BEVERAGES COMPANY
                                                     P O BOX 75948                                     Various Dates
BOTTLING GROUP LLC                                   CHICAGO IL 60675-5948                             Trade Payable                                                                                        $2,449.63
                                                     1675 BROADWAY
                                                     SUITE 2010                                        Various Dates
BRADLEY INVESTORS                                    DENVER CO 80202                                   Lease Payments                             x                                                        $49,405.89

                                                     11005 GABRIEL'S PATH                              Various Dates
BRIAND INVESTMENTS, LLC                              SHREVEPORT LA 71106                               Lease Payments                             x                                                        $21,101.43
                                                     6530 W CAMPUS OVAL
                                                     SUITE 300                                         Various Dates
BRIGHTVIEW ENTERPRISE SOLUTIONS LLC                  NEW ALBANY OH 43054                               Trade Payable                                            x                                        $186,520.72

                                                                                                       Various Dates
BROKEN ARROW PLAZA ASSOCIATES LLC                    000                                               Lease Payments                             x                                                        $14,882.24

                                                     PO BOX 503089                                     Various Dates
BRYAN CAVE LLP                                       ST. LOUIS MO 63150-3089                           Trade Payable                                                                                        $2,216.50


                                                                                5 of 35
                                      Case 18-33679-sgj11 Doc 13 Filed 11/20/18        Entered 11/20/18 20:24:16         Page 73 of 129

                                                                     In re Taco Bueno Restaurants L.P.
                                                                          Case No. 18-33679 (SGJ)
                                                                            Schedule E/F: Part 2




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent


                                                                                                                                                                 Disputed
                                                                                                           Date Debt was Incurred,
                      Creditor Name                                       Address                              Basis for Claim                                                                         Total Claim

                                                      1605 LBJ FREEWAY, STE. 800                         Various Dates
BUENO FAMILY FUND                                     FARMERS BRANCH TX 75234                            Trade Payable                                                                                          $412.35

                                                      416 S BUTLER                                       Various Dates
CAMO CONTRACTING                                      KARNES CITY TX 78118                               Trade Payable                                                                                       $15,990.38

                                                      7412 S. GUM AVE.                                   Various Dates
CARLOZZO GENERAL CONTRACTOR LLC                       BROKEN ARROW OK 74011                              Trade Payable                                                                                        $6,085.00

                                                      PO BOX 5101                                        Various Dates
CARY SERVI                                            ABILENE TX 79608                                   Trade Payable                                                                                        $2,340.51
                                                      2402 REGENCY PLACE
                                                      SUITE D                                            Various Dates
CATALYST MECHANICAL & ELECTRICAL LLC                  MOORE OK 73160                                     Trade Payable                                                                                        $4,210.00
                                                      525 TECHNOLOGY PARK
                                                      SUITE 125                                          Various Dates
CD MAINTENANCE COMPANY                                LAKE MARY FL 32746                                 Trade Payable                                                                                       $30,868.72

                                                      P. O. BOX 4981                                     Various Dates
CENTERPOINT ENERGY                                    HOUSTON TX 77210-4981                              Utilities                                                                                              $638.74

                                                      P. O. BOX 1476                                     Various Dates
CENTRAL STATES SERVICES                               LAKE OZARK MO 65049                                Trade Payable                                                                                          $637.20

                                                      P. O. BOX 10639                                    Various Dates
CHAPMAN'S FULL SERVICE MAINTENANCE                    KILLEEN TX 76547-0639                              Trade Payable                                                                                          $338.77

                                                      1220 CHAMPION CIR STE 114                          Various Dates
CHASE COURIERS INC.                                   CARROLLTON TX 75006                                Trade Payable                                                                                          $106.85


                                                                                   6 of 35
                                       Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16          Page 74 of 129

                                                                     In re Taco Bueno Restaurants L.P.
                                                                          Case No. 18-33679 (SGJ)
                                                                            Schedule E/F: Part 2




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent


                                                                                                                                                                 Disputed
                                                                                                           Date Debt was Incurred,
                       Creditor Name                                       Address                             Basis for Claim                                                                         Total Claim

                                                       221 48TH AVE. NW                                  Various Dates
CHISHOLM TRAIL DEVELOPMENT                             NORMAN OK 73072                                   Lease Payments                             x                                                        $21,977.80

                                                       5623 NORTHWESTERN                                 Various Dates
CHRISSCOTT, LP                                         OKLAHOMA CITY OK 73118                            Lease Payments                             x                                                        $27,832.91

                                                       7500 W 151 ST ST #24052                           Various Dates
CHYMIAK INVESTMENTS KS, LLC                            OVERLAND PARK KS 66223                            Lease Payments                             x                                                        $66,531.47
                                                       CINTAS NATIONAL ACCOUNTS
                                                       P O BOX 635208                                    Various Dates
CINTAS NATIONAL ACCOUNTS                               CINCINNATI OH 45263-5208                          Trade Payable                                                                                        $6,679.17

                                                       821 N.W. 5TH                                      Various Dates
CITY GLASS OKC, INC                                    OKLAHOMA CITY OK 73106                            Trade Payable                                                                                          $354.31
                                                       UTILITY SERVICE OFFFICE
                                                       P.O. BOX 3479                                     Various Dates
CITY OF ABILENE                                        ABILENE TX 79604-3479                             Utilities                                                                                            $1,033.22

                                                       305 CENTURY PKWY.                                 Various Dates
CITY OF ALLEN                                          ALLEN TX 75013                                    Utilities                                                                                              $471.27

                                                       P. O. BOX 100                                     Various Dates
CITY OF AMARILLO                                       AMARILLO TX 79105-0100                            Utilities                                                                                              $597.04

                                                       P. O. BOX 2267                                    Various Dates
CITY OF AUSTIN                                         AUSTIN TX 78783-2267                              Utilities                                                                                            $4,438.33

                                                       401 S. JOHNSTONE                                  Various Dates
CITY OF BARTLESVILLE                                   BARTLESVILLE OK 74003                             Utilities                                                                                              $537.84


                                                                                  7 of 35
                                     Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16          Page 75 of 129

                                                                   In re Taco Bueno Restaurants L.P.
                                                                        Case No. 18-33679 (SGJ)
                                                                          Schedule E/F: Part 2




                                                                                                                                                                          Claim subject to offset?
                                                                                                                                                Unliquidated
                                                                                                                                   Contingent


                                                                                                                                                               Disputed
                                                                                                         Date Debt was Incurred,
                     Creditor Name                                        Address                            Basis for Claim                                                                         Total Claim

                                                     P O BOX 1389                                      Various Dates
CITY OF BROWNWOOD                                    BROWNWOOD TX 76804                                Permit Fees                                                                                            $951.28

                                                     141 W. RENFRO                                     Various Dates
CITY OF BURLESON                                     BURLESON TX 76028                                 Permit Fees                                                                                          $1,354.12
                                                     285 UPTOWN BLVD.
                                                     PO BOX 205232                                     Various Dates
CITY OF CEDAR HILL                                   CEDAR HILL TX 75320-5232                          Utilities                                                                                              $496.66

                                                     PO BOX 249                                        Various Dates
CITY OF CLAREMORE                                    CLAREMORE OK 74018-0249                           Utilities                                                                                            $3,540.52

                                                     10 N. ROBINSON                                    Various Dates
CITY OF CLEBURNE                                     CLEBNURNE TX 70633                                Utilities                                                                                              $420.35

                                                     P O BOX 969                                       Various Dates
CITY OF DUNCAN                                       DUNCAN OK 73534                                   Utilities                                                                                            $1,045.24
                                                     101 N CHOCTAW
                                                     P O DRAWER 700                                    Various Dates
CITY OF EL RENO                                      EL RENO OK 73036                                  Utilities                                                                                              $238.90
                                                     DEPT OF FINANCE
                                                     P O BOX 1768                                      Various Dates
CITY OF ENID                                         ENID OK 73702                                     Permit Fees                                                                                             $79.85

                                                     PO BOX 660814                                     Various Dates
CITY OF GR                                           DALLAS TX 75266-0814                              Utilities                                                                                              $844.72

                                                     101 N 2ND ST                                      Various Dates
CITY OF GUTHRIE                                      GUTHRIE OK 73044                                  Permit Fees                                                                                            $736.75


                                                                                8 of 35
                                    Case 18-33679-sgj11 Doc 13 Filed 11/20/18       Entered 11/20/18 20:24:16         Page 76 of 129

                                                                  In re Taco Bueno Restaurants L.P.
                                                                       Case No. 18-33679 (SGJ)
                                                                         Schedule E/F: Part 2




                                                                                                                                                                         Claim subject to offset?
                                                                                                                                               Unliquidated
                                                                                                                                  Contingent


                                                                                                                                                              Disputed
                                                                                                        Date Debt was Incurred,
                    Creditor Name                                         Address                           Basis for Claim                                                                         Total Claim

                                                    PO BOX 152288                                     Various Dates
CITY OF IRVING                                      IRVING TX 75015-2288                              Permit Fees                                                                                            $939.49
                                                    UTILITIES
                                                    P.O. BOX 8000                                     Various Dates
CITY OF MCKINNEY                                    MCKINNEY TX 75070-8000                            Utilities                                                                                              $640.73

                                                    PO BOX 6830                                       Various Dates
CITY OF MOORE                                       MOORE OK 73153-0830                               Utilities                                                                                            $1,056.58

                                                    PO BOX 26570                                      Various Dates
CITY OF OKLAHOMA CITY                               OKLAHOMA CITY OK 73126-0570                       Utilities                                                                                              $454.11

                                                    PO BOX 861990                                     Various Dates
CITY OF PLANO                                       PLANO TX 75086-1990                               Utilities                                                                                              $467.81

                                                    PO BOX 338                                        Various Dates
CITY OF SAND SPRINGS                                SAND SPRINGS OK 74063-0338                        Utilities                                                                                              $483.81

                                                    P.O. BOX 869084                                   Various Dates
CITY OF SHERMAN                                     SHERMAN TX 75086-9084                             Utilities                                                                                              $968.54

                                                    125 S DAVIS                                       Various Dates
CITY OF SULPHUR SPRINGS                             SULPHUR SPRINGS TX 75482-2717                     Utilities                                                                                            $1,241.74

                                                    P O BOX 310                                       Various Dates
CITY OF TERRELL                                     TERRELL TX 75160                                  Utilities                                                                                              $813.92

                                                    200 CIVIC CENTER                                  Various Dates
CITY OF TULSA UTILITIES SERVICES                    TULSA OK 74187-0001                               Utilities                                                                                            $4,142.91


                                                                                9 of 35
                                      Case 18-33679-sgj11 Doc 13 Filed 11/20/18       Entered 11/20/18 20:24:16         Page 77 of 129

                                                                    In re Taco Bueno Restaurants L.P.
                                                                         Case No. 18-33679 (SGJ)
                                                                           Schedule E/F: Part 2




                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                 Unliquidated
                                                                                                                                    Contingent


                                                                                                                                                                Disputed
                                                                                                          Date Debt was Incurred,
                      Creditor Name                                        Address                            Basis for Claim                                                                         Total Claim

                                                      P.O. BOX 2649                                     Various Dates
CITY OF WACO                                          WACO TX 76702-2649                                Utilities                                                                                              $592.39

                                                      P.O. BOX 39                                       Various Dates
CITY OF WAXAHACHIE                                    WAXAHACHIE TX 75168-0039                          Utilities                                                                                            $1,032.93

                                                      P.O. BOX 1440                                     Various Dates
CITY OF WICHITA FALLS                                 WICHITA FALLS TX 76307-7532                       Utilities                                                                                              $882.90
                                                      UTILITY BILLING DEPARTMENT
                                                      P.O. BOX 850500                                   Various Dates
CITY OF YUKON UTILITY BILLING DEPT.                   YUKON OK 73085                                    Utilities                                                                                              $814.73

                                                      913 CAROUSEL                                      Various Dates
CJD INVESTMENT, LLC                                   BEDFORD TX 76021                                  Lease Payments                             x                                                        $35,777.69
                                                      9900 PRESTHOPE DR
                                                      SUITE 100                                         Various Dates
CLEARAJNA LLC                                         FRISCO TX 75035                                   Trade Payable                                                                                       $26,995.00

                                                      25 HIGHLAND PARK VILLAGE                          Various Dates
CLOUDAGY, LLC                                         DALLAS TX 75205                                   Trade Payable                                                                                        $7,050.00
                                                      2311 CEDAR SPRINGS ROAD
COAST MORTGAGE CORP & INTERNAT'L LOAN &               SUITE 300                                         Various Dates
MORTGAGE AND LEE & KEITER ENTERPRISES                 DALLAS TX 75201                                   Lease Payments                             x                                                        $29,477.71

                                                      P.O. BOX 833009                                   Various Dates
COIT/LEGACY LIMITED PARTNERSHIP                       DALLAS TX 75083                                   Lease Payments                             x                                                        $19,411.91

                                                      P O BOX 340                                       Various Dates
COLORADO SPRINGS UTILITIES                            COLORADO SPRINGS CO 80901                         Utilities                                                                                            $1,182.46


                                                                                 10 of 35
                                   Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16          Page 78 of 129

                                                                 In re Taco Bueno Restaurants L.P.
                                                                      Case No. 18-33679 (SGJ)
                                                                        Schedule E/F: Part 2




                                                                                                                                                                        Claim subject to offset?
                                                                                                                                              Unliquidated
                                                                                                                                 Contingent


                                                                                                                                                             Disputed
                                                                                                       Date Debt was Incurred,
                   Creditor Name                                       Address                             Basis for Claim                                                                         Total Claim
                                                   DBA STORED VAUE SOLUTIONS
                                                   3802 RELIABLE PARKWAY                             Various Dates
COMDATA INC.                                       CHICAGO IL 60686-0038                             Trade Payable                                                                                        $2,209.76

                                                   3421 HOLLENBERG                                   Various Dates
COMMERCIAL ELECTRONICS                             BRIDGETON MO 63044                                Trade Payable                                                                                          $353.57

                                                   410 E WASHINGTON ST                               Various Dates
COMMERCIAL FOODSERVICE REPAIR INC.                 GREENVILLE SC 29601                               Trade Payable                                                                                        $6,059.18

                                                   1305 TX-43                                        Various Dates
COMMERCIAL KIT DBA AS CKL SOLUTIONS                TATUM TX 75691                                    Trade Payable                                                                                          $357.21

                                                   PO BOX 831128                                     Various Dates
COMMERCIAL KITCHEN PARTS & SERVICE                 SAN ANTONIO TX 78283                              Trade Payable                                                                                          $152.63
                                                   1079 W. ROUND GROVE RD.
                                                   STE. 300-357                                      Various Dates
COMPLETE MAINTENANCE                               LEWISVILLE TX 75067                               Trade Payable                                                                                        $5,210.23
                                                   TRIBRIDGE HOLDINGS
                                                   P O BOX 829848                                    Various Dates
COMPUTER SCIENCES CORPORATION                      PHILADELPHIA PA 19182-9848                        Trade Payable                                                                                       $12,612.20

                                                   3040 E. MEADOWS BLVD.                             Various Dates
COOKING EQUIPMENT SPECIALIST, L.L.C.               MESQUITE TX 75150                                 Trade Payable                                                                                        $4,598.85

                                                   PO BOX 120439                                     Various Dates
CORRIGO INC                                        DALLAS TX 75312                                   Trade Payable                                                                                        $3,411.20

                                                   P. O. BOX 650785                                  Various Dates
COSERV GAS                                         DALLAS TX 75265-0785                              Utilities                                                                                              $524.05


                                                                             11 of 35
                                   Case 18-33679-sgj11 Doc 13 Filed 11/20/18        Entered 11/20/18 20:24:16         Page 79 of 129

                                                                  In re Taco Bueno Restaurants L.P.
                                                                       Case No. 18-33679 (SGJ)
                                                                         Schedule E/F: Part 2




                                                                                                                                                                         Claim subject to offset?
                                                                                                                                               Unliquidated
                                                                                                                                  Contingent


                                                                                                                                                              Disputed
                                                                                                        Date Debt was Incurred,
                   Creditor Name                                        Address                             Basis for Claim                                                                         Total Claim

                                                   800 MAIN ST.                                       Various Dates
COTTINGHAM & BUTLER CLAIMS SERVICES, INC           DUBUQUE IA 52001                                   Insurance                                                                                            $2,744.00

                                                   PO BOX 13397                                       Various Dates
CSC                                                PHILADELPHIA PA 19101-3397                         Trade Payable                                                                                          $150.88

                                                   P. O. BOX 123170                                   Various Dates
CSI COMMUNICATIONS GROUP                           FORT WORTH TX 76121                                Trade Payable                                                                                          $665.20
                                                   DBA CULLIGAN OF ENID
                                                   P.O. BOX 1309                                      Various Dates
CULLIGAN                                           ENID OK 73702                                      Trade Payable                                                                                           $17.46

                                                   6577 EAST 40TH STREET                              Various Dates
CURTIS RESPO                                       TULSA OK 74145                                     Trade Payable                                                                                       $29,003.66

                                                   2909 TAYLOR ST.                                    Various Dates
DALLAS BASKETBALL LIMITED                          DALLAS TX 75226                                    Trade Payable                                                                                        $5,000.00

                                                   CITY HALL 2D SOUTH                                 Various Dates
DALLAS WATCITY HALL                                DALLAS TX 75277                                    Utilities                                                                                               $58.79

                                                   182 STONESTEPS WAY                                 Various Dates
DANIEL JOSEPH BREIHAN AND ANDREW CRAIG BREIHAN     ENCINITAS CA 92024                                 Lease Payments                             x                                                        $39,433.33

                                                   15340 CARTER ST                                    Various Dates
DAVID F. & NIKKI S.C. HOKANSON JTWROS              OVERLAND PARK KS 66221                             Lease Payments                             x                                                        $50,821.28
                                                   KERRVILLE OFFICE
                                                   222 SIDNEY BAKER S., SUITE 635                     Various Dates
DAVIDSON, FREEDLE, ESPENHOVER & OVERBY,            KERRVILLE TX 78028                                 Trade Payable                                                                                       $11,000.00


                                                                              12 of 35
                                      Case 18-33679-sgj11 Doc 13 Filed 11/20/18       Entered 11/20/18 20:24:16         Page 80 of 129

                                                                    In re Taco Bueno Restaurants L.P.
                                                                         Case No. 18-33679 (SGJ)
                                                                           Schedule E/F: Part 2




                                                                                                                                                                               Claim subject to offset?
                                                                                                                                                     Unliquidated
                                                                                                                                        Contingent


                                                                                                                                                                    Disputed
                                                                                                          Date Debt was Incurred,
                      Creditor Name                                      Address                              Basis for Claim                                                                             Total Claim

                                                      JPO BOX 848370                                    Various Dates
DAVIS VISION, INC                                     DALLAS TX 75284-8370                              Trade Payable                                                                                            $1,841.60

                                                      3140 TOWERWOOD DR                                 Various Dates
DEFIANT SAFE COMPANY                                  DALLAS TX 75234                                   Trade Payable                                                                                            $1,584.31
                                                      DBA DEFIANT SAFE COMPANY
                                                      P O BOX 671334                                    Various Dates
DEFIANT SAFE COMPANY, INC.                            DALLAS TX 75267-1334                              Trade Payable                                                                                            $3,389.16
                                                      C/O DELL USA LP
                                                      P O BOX 676021                                    Various Dates
DELL MARKETING                                        DALLAS TX 75267-6021                              Trade Payable                                                                                              $349.91

                                                      P O BOX 844708                                    Various Dates
DELOITTE TAX LLP                                      DALLAS TX 75284-4708                              Trade Payable                                                                                           $95,000.00

                                                      P O BOX 742572                                    Various Dates
DELUXE BUSINESS CHECKS AND SOLUTIONS                  CINCINNATI OH 45274-2572                          Trade Payable                                                                                              $388.08

                                                                                                        Various Dates
DEPARTMENT OF LABOR                                                                                     Taxes, Fines and/or Penalties     x            x             x                                           Unknown
                                                      903 N BOWSER
                                                      STE 124-3                                         Various Dates
DFW DIRECT MARKETING                                  RICHARDSON TX 75080                               Trade Payable                                                                                            $2,499.00

                                                      P O BOX 204626                                    Various Dates
DIESEL DISPLAYS LLC                                   DALLAS TX 75320-4626                              Trade Payable                                                                                           $10,697.43

                                                      14850 QUORUM DR., STE. 500                        Various Dates
DUFF & PHELPS LLC                                     DALLAS TX 75254                                   Trade Payable                                                                                            $8,429.72


                                                                                 13 of 35
                                     Case 18-33679-sgj11 Doc 13 Filed 11/20/18       Entered 11/20/18 20:24:16         Page 81 of 129

                                                                   In re Taco Bueno Restaurants L.P.
                                                                        Case No. 18-33679 (SGJ)
                                                                          Schedule E/F: Part 2




                                                                                                                                                                          Claim subject to offset?
                                                                                                                                                Unliquidated
                                                                                                                                   Contingent


                                                                                                                                                               Disputed
                                                                                                         Date Debt was Incurred,
                     Creditor Name                                      Address                              Basis for Claim                                                                         Total Claim
                                                     1170 PEACHTREE STREET
                                                     STE 900                                           Various Dates
EARTHLINK HOLDINGS CORP, DBA EARTHLINK B             BIRMINGHAM AL 35246-1058                          Trade Payable                                                                                       $12,158.82

                                                     26397 NETWORK PLACE                               Various Dates
ECOLAB INC ECOSURE                                   CHICAGO IL 60673-1263                             Trade Payable                                                                                       $11,875.00

                                                     26252 NETWORK PLACE                               Various Dates
ECOLAB PEST ELIMINATION                              CHICAGO IL 60673-1262                             Trade Payable                                                                                       $45,146.55

                                                     P. O. BOX 70343                                   Various Dates
ECOLAB, INC.                                         CHICAGO IL 60673                                  Trade Payable                                                                                          $169.22

                                                     8700 DIPLOMACY ROW                                Various Dates
EMERGENCY                                            DALLAS TX 75247                                   Trade Payable                                                                                        $1,485.00
                                                     P O BOX 2637
                                                     120 E MAIN ST                                     Various Dates
ERIC L. DAVIS ENGINEERING, INC.                      FORNEY TX 75126                                   Trade Payable                                                                                          $750.00
                                                     4700 N HIATUS RD
                                                     SUITE 154                                         Various Dates
EXPERT REPAIR LLC                                    SUNRISE FL 33351                                  Trade Payable                                                                                       $65,147.20

                                                     15161 COLLECTIONS CTR DR                          Various Dates
FACEBOOK INC.                                        CHICAGO IL 60693                                  Trade Payable                                                                                       $25,709.72

                                                     2300 COLD SPRINGS RD.                             Various Dates
FACILITEC SOUTHWEST                                  FORT WORTH TX 76106                               Trade Payable                                                                                       $11,519.75

                                                     P. O. BOX 660481                                  Various Dates
FEDEX                                                DALLAS TX 75266-0481                              Trade Payable                                                                                        $4,226.72


                                                                                14 of 35
                                   Case 18-33679-sgj11 Doc 13 Filed 11/20/18       Entered 11/20/18 20:24:16         Page 82 of 129

                                                                 In re Taco Bueno Restaurants L.P.
                                                                      Case No. 18-33679 (SGJ)
                                                                        Schedule E/F: Part 2




                                                                                                                                                                        Claim subject to offset?
                                                                                                                                              Unliquidated
                                                                                                                                 Contingent


                                                                                                                                                             Disputed
                                                                                                       Date Debt was Incurred,
                   Creditor Name                                         Address                           Basis for Claim                                                                         Total Claim

                                                   PO BOX 157                                        Various Dates
FILTER SERVICE OF WICHITA                          VALLEY CENTER KS 67147                            Trade Payable                                                                                           $40.72

                                                   908 AUDELIA RD #200-126                           Various Dates
FIX SYSTEMS 908 AUDELIA                            RICHARDSON TX 75081-5150                          Trade Payable                                                                                       $24,880.87

                                                   P.O. BOX 961003                                   Various Dates
FORT WORTH WATER DEPARTMENT                        FORT WORTH TX 76161-0003                          Utilities                                                                                              $611.23
                                                   1551 N WATERFRONT PKWY
                                                   SUITE 100                                         Various Dates
FOULSTON SIEFKIN LLP                               WICHITA KS 67206                                  Professional Services                                                                                $1,225.50

                                                   2315 KEYSTONE TRAIL                               Various Dates
FRANK PASQUALETTI OR PATRICIA PASQUALETTI          CORTLAND OH 44410                                 Lease Payments                             x                                                        $17,518.49

                                                   P O BOX 781570                                    Various Dates
FRANKLIN MACHINE PRODUCTS                          PHILADELPHIA PA 19178-1570                        Trade Payable                                                                                       $10,445.37

                                                   P.O. BOX 951679                                   Various Dates
FRYMASTER/DEAN                                     DALLAS TX 75395                                   Trade Payable                                                                                        $5,366.53
                                                   7850 NW 146TH STREET
                                                   4TH FLOOR                                         Various Dates
GATOR SPRING VALLEY PARTNERS, LLLP                 MIAMI LAKES FL 33016                              Lease Payments                             x                                                        $13,353.20
                                                   3048
                                                   164 AVILA ST                                      Various Dates
GERP, LLC                                          SAN FRANCISCO CA 94123                            Trade Payable                                            x                                           $1,036.03
                                                   P. O. BOX 548
                                                   1096 N. WACO                                      Various Dates
GRAYSON-COLLIN ELECTRIC COOPERATIVE P.O.           VAN ALSTYNE TX 75495                              Utilities                                                                                            $2,940.78


                                                                              15 of 35
                                   Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16          Page 83 of 129

                                                                 In re Taco Bueno Restaurants L.P.
                                                                      Case No. 18-33679 (SGJ)
                                                                        Schedule E/F: Part 2




                                                                                                                                                                        Claim subject to offset?
                                                                                                                                              Unliquidated
                                                                                                                                 Contingent


                                                                                                                                                             Disputed
                                                                                                       Date Debt was Incurred,
                   Creditor Name                                        Address                            Basis for Claim                                                                         Total Claim

                                                   4159 SHORELINE DR                                 Various Dates
GREEN GUARD                                        ST. LOUIS MO 63045                                Trade Payable                                                                                           $66.02

                                                   6200 N.W. 2ND STREET                              Various Dates
HAGAR RESTAURANT SERVICE, INC.                     OKLAHOMA CITY OK 73127                            Trade Payable                                                                                        $6,855.18

                                                   5225 PALMER DR                                    Various Dates
HALTHOM WARRIORS                                   HALTHOM CITY TX 76117                             Trade Payable                                                                                           $51.13

                                                   79 PARTRIDGE DRIVE                                Various Dates
HAROLD & JOAN VALCESCHINI REVOCABLE TRUST          NOVATA CA 94945                                   Lease Payments                             x                                                        $21,828.48

                                                   5009 W 62ND ST                                    Various Dates
HARP ELECTRIC COMPANY                              TULSA OK 74131                                    Trade Payable                                                                                       $25,006.52

                                                   PO BOX 7250                                       Various Dates
HARRY S TRUST                                      NEWPORT BEACH CA 92658                            Lease Payments                             x                                                        $45,543.47

                                                   P. O. BOX 841399                                  Various Dates
HAYNES AND BOONE                                   DALLAS TX 75284-1399                              Trade Payable                                                                                       $72,230.15
                                                   ATTN: XPIENT
                                                   ONE HEARTLAND WAY                                 Various Dates
HEARTLAND PAYMENT SYSTEMS ONE HEARTLAND            JEFFERSONVILLE IN 47130                           Trade Payable                                                                                        $1,623.75
                                                   3515 E 31ST ST
                                                   STE #A                                            Various Dates
HELLER- LUDMEYER                                   TULSA OK 74135                                    Lease Payments                             x                                                        $24,840.19

                                                   7660 PEBBLE DR                                    Various Dates
HIGHTEC GRAFIX                                     FORT WORTH TX 76118                               Trade Payable                                                                                        $9,676.70


                                                                             16 of 35
                                   Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16          Page 84 of 129

                                                                 In re Taco Bueno Restaurants L.P.
                                                                      Case No. 18-33679 (SGJ)
                                                                        Schedule E/F: Part 2




                                                                                                                                                                        Claim subject to offset?
                                                                                                                                              Unliquidated
                                                                                                                                 Contingent


                                                                                                                                                             Disputed
                                                                                                       Date Debt was Incurred,
                   Creditor Name                                      Address                              Basis for Claim                                                                         Total Claim
                                                   DBA HIGH-TECH VINYL REPAIR
                                                   P. O. BOX 1943                                    Various Dates
HIGH-TECH VINYL REPARI                             EULESS TX 76039                                   Trade Payable                                                                                        $2,341.44

                                                   4018 SOUTH HEMPSTEAD CIRCLE                       Various Dates
HISER LAND LLC                                     SAN DIEGO CA 92116                                Lease Payments                             x                                                        $42,394.98

                                                   1201 E. 27TH TERRACE                              Various Dates
HIX CORPORATION                                    PITTSBURG KS 66762                                Trade Payable                                                                                        $4,202.09

                                                   2848 WHIPTAIL LOOP                                Various Dates
HM ELECTRONICS, INC.                               CARLSBAD CA 92010                                 Trade Payable                                                                                       $29,644.37

                                                   880 EAST BAYLEY                                   Various Dates
HOPPER'S GLASS                                     WICHITA KS 67211                                  Trade Payable                                                                                          $244.78
                                                   7557 RAMBLER ROAD
                                                   SUITE 980                                         Various Dates
HP HWY 360, LTD.                                   DALLAS TX 75321                                   Lease Payments                             x                                                        $23,634.28

                                                   P O BOX 731137                                    Various Dates
HUDSON ENERGY SERVICES                             DALLAS TX 75373-1137                              Utilities                                                                                           $58,872.37
                                                   3025 HIGHLAND PARKWAY
                                                   SUITE 350                                         Various Dates
IAGM REIT I, LLC                                   DOWNERS GROVE IL 60515                            Lease Payments                             x                                                        $13,661.49
                                                   75 REMITTANCE DRIVE
                                                   DEPT 1487                                         Various Dates
ICON INTERNATIONAL, INC.                           CHICAGO IL 60675-1487                             Trade Payable                                                                                     $595,396.23
                                                   5743 CORSA AVENUE
                                                   SUITE 213                                         Various Dates
INDIGO JACK BROTHERS LLC                           WESTLAKE VILLAGE CA 91362                         Lease Payments                             x                                                        $64,866.60


                                                                             17 of 35
                                   Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16          Page 85 of 129

                                                                 In re Taco Bueno Restaurants L.P.
                                                                      Case No. 18-33679 (SGJ)
                                                                        Schedule E/F: Part 2




                                                                                                                                                                        Claim subject to offset?
                                                                                                                                              Unliquidated
                                                                                                                                 Contingent


                                                                                                                                                             Disputed
                                                                                                       Date Debt was Incurred,
                   Creditor Name                                       Address                             Basis for Claim                                                                         Total Claim

                                                   200 E. 2ND STREET                                 Various Dates
INDIVIDUAL                                         ROSWELL NM 88201                                  Lease Payments                             x                                                        $44,052.40

                                                   2704 BENEVENTO WAY                                Various Dates
INDIVIDUAL                                         CEDAR PARK TX 78613                               Lease Payments                             x                                                        $41,373.55
                                                   7950 NW 155 ST
                                                   SUITE 108                                         Various Dates
INK LINK MARKETING LLC                             MIAMI LAKES FL 33016                              Trade Payable                                                                                       $31,336.25
                                                   108 W. MAIN ST.
                                                   P. O. BOX 1445                                    Various Dates
INNOVATIVE COMPUTER SERVICE, LLC                   PURCELL OK 73080                                  Trade Payable                                                                                       $43,777.86

                                                   PO BOX 1285                                       Various Dates
INTERACTIVE HEALTH BENEFITS DBA ACA TRAC           WALLED LAKE MI 48390                              Trade Payable                                                                                        $2,747.50

                                                   7907 CARUTH COURT                                 Various Dates
INTERRANTE INTERESTS, LTD                          DALLAS TX 75225-8142                              Lease Payments                             x                                                        $43,636.26
                                                   1000 BALLPARK
                                                   SUITE 304                                         Various Dates
INTERREL CONSULTING                                ARLINGTON TX 76011                                Trade Payable                                                                                       $26,965.56

                                                   4334 NORTHWEST EXPWY                              Various Dates
INTERSTATE LOGOS                                   OKLAHOMA CITY OK 73116                            Trade Payable                                                                                        $4,686.00

                                                   P O BOX 915004                                    Various Dates
IRON MOUNTAIN                                      DALLAS TX 75391-5004                              Trade Payable                                                                                        $6,530.46
                                                   1717 MAIN STREET
                                                   SUITE 2600                                        Various Dates
JAHCO VIRGINIA SQUARE LP                           DALLAS TX 75201                                   Lease Payments                             x                                                        $22,327.27


                                                                             18 of 35
                                      Case 18-33679-sgj11 Doc 13 Filed 11/20/18       Entered 11/20/18 20:24:16         Page 86 of 129

                                                                    In re Taco Bueno Restaurants L.P.
                                                                         Case No. 18-33679 (SGJ)
                                                                           Schedule E/F: Part 2




                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                 Unliquidated
                                                                                                                                    Contingent


                                                                                                                                                                Disputed
                                                                                                          Date Debt was Incurred,
                      Creditor Name                                         Address                           Basis for Claim                                                                         Total Claim

                                                      5024 JACKSBORO HWY.                               Various Dates
JAMES LANEAIR CONDIT                                  WICHITA FALLS TX 76302                            Trade Payable                                                                                          $357.23

                                                      P. O. BOX 122297                                  Various Dates
JAREEN E SCHMIDT FAMILY TWO, LTD                      FT WORTH TX 76121                                 Lease Payments                             x                                                        $36,092.78

                                                      507 CAMDEN WAY                                    Various Dates
JEFFREY ALAN SEGELL                                   OKLAHOMA CITY OK 73116                            Trade Payable                                            x                                             $756.25
                                                      JESSE HORTON
                                                      2442 N 1ST                                        Various Dates
JESSE HORTON                                          ABILENE TX 79603                                  Trade Payable                                                                                        $1,037.94

                                                      256 EMERALD BAY                                   Various Dates
JOHN MICHAEL LANNI                                    LAGUNA BEACH CA 92651                             Lease Payments                             x                                                        $53,135.85

                                                      931 VALLEYCREEK RD                                Various Dates
JOHNNY SUGGS                                          MESQUITE TX 75181                                 Trade Payable                                                                                        $7,150.00

                                                      8702 E. 41ST                                      Various Dates
JUNO COMPA                                            TULSA OK 74145-3310                               Trade Payable                                                                                          $682.21

                                                      1113 MURFREESBORO ROAD                            Various Dates
KAHALA PROPERTIES LTD                                 FRANKLIN TN 37064                                 Lease Payments                             x                                                        $15,734.26
                                                      3700 THANKSGIVING TOWER
                                                      1601 ELM STREET                                   Various Dates
KANE RUSSELL COLEMAN & LOGAN PC                       DALLAS TX 75201                                   Trade Payable                                                                                        $4,557.00

                                                      704 AKRON                                         Various Dates
KEETON PLU                                            ARDMORE OK 73401                                  Trade Payable                                                                                          $100.00


                                                                                 19 of 35
                                       Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16          Page 87 of 129

                                                                     In re Taco Bueno Restaurants L.P.
                                                                          Case No. 18-33679 (SGJ)
                                                                            Schedule E/F: Part 2




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent


                                                                                                                                                                 Disputed
                                                                                                           Date Debt was Incurred,
                       Creditor Name                                      Address                              Basis for Claim                                                                         Total Claim

                                                       1138 KANSAS AVE.                                  Various Dates
KELLER FIRE & SAFETY                                   KANSAS CITY KS 66105                              Trade Payable                                                                                          $727.05

                                                       P. O. BOX 2556                                    Various Dates
KENNETH L MUSGRAVE TRUSTEE (BIXBY HOLDINGS, LP)        ABILENE TX 79604                                  Lease Payments                             x                                                        $22,882.12

                                                       P.O. BOX 6451                                     Various Dates
KEY CITY                                               ABILENE TX 79608                                  Trade Payable                                                                                        $1,071.13

                                                       P O BOX 13296                                     Various Dates
KIMBROUGH FIRE EXTINGUISHER INC                        ARLINGTON TX 76094-0296                           Trade Payable                                                                                        $6,521.32

                                                       PO BOX 650                                        Various Dates
KUALOA PARTNERS II, LLC                                KAAAWA HI 96744                                   Lease Payments                             x                                                        $39,977.49

                                                       PO BOX 202753                                     Various Dates
L&W SUPPLY                                             DALLAS TX 75320                                   Trade Payable                                                                                          $154.70

                                                       4815 RIVER OAKS BLVD                              Various Dates
LAHMER AIR CONDITIONING & HEATING                      RIVER OAKS TX 76114                               Trade Payable                                                                                       $31,733.38
                                                       750 E US HWY 80
                                                       SUITE #200-445                                    Various Dates
LARK STEWART DBA EVALUATE THE PLATE                    FORNEY TX 75126                                   Trade Payable                                                                                        $4,676.40

                                                       18650 BIG TIMBER ROAD                             Various Dates
LARRY AND SHIRLEY NAGLE                                TYLER TX 75703                                    Lease Payments                             x                                                        $42,980.01

                                                       1824 AUSTIN AVE.                                  Various Dates
LAWNS LTD                                              WACO TX 76701                                     Trade Payable                                                                                           $81.26


                                                                                 20 of 35
                                      Case 18-33679-sgj11 Doc 13 Filed 11/20/18       Entered 11/20/18 20:24:16          Page 88 of 129

                                                                     In re Taco Bueno Restaurants L.P.
                                                                          Case No. 18-33679 (SGJ)
                                                                            Schedule E/F: Part 2




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent


                                                                                                                                                                 Disputed
                                                                                                           Date Debt was Incurred,
                      Creditor Name                                         Address                            Basis for Claim                                                                         Total Claim

                                                      P O BOX 742647                                     Various Dates
LEAF CAPITAL FUNDING LLC                              CINCINNATI OH 45274-2647                           Trade Payable                                                                                        $6,370.32

                                                      300 E JOHN CARPENTER FRWY                          Various Dates
LEHIGH HANSON                                         IRVING TX 75062                                    Lease Payments                             x                                                        $64,239.20

                                                      7212 N. VILLA LAKE DRIVE                           Various Dates
LEISY BREWING COMPANY                                 PEORIA IL 61614                                    Lease Payments                             x                                                        $52,213.04

                                                      P. O. BOX 156                                      Various Dates
LEVEL LEA FARM, INC                                   PESCADERO CA 94060                                 Lease Payments                             x                                                        $43,564.81

                                                      P.O. BOX 22105                                     Various Dates
LIGHTING INC.                                         TULSA OK 74121-2105                                Trade Payable                                                                                          $372.68

                                                      6203 N VILLA                                       Various Dates
LJ SEGELL                                             OKLAHOMA CITY OK 73112                             Trade Payable                                            x                                           $3,584.57

                                                      4425 CRAWFORD DRIVE                                Various Dates
LONGMIRE PLUMBING                                     ABILENE TX 79602-7825                              Trade Payable                                                                                        $2,139.81

                                                      24B CHIMNEY HOLLOW                                 Various Dates
LONGVIEW REALTY                                       ODESSA TX 79762                                    Lease Payments                             x                                                        $14,632.13
                                                      DEPT 0757
                                                      P. O. BOX 120001                                   Various Dates
LOOMIS                                                DALLAS TX 75312                                    Trade Payable                                                                                        $6,735.38

                                                      PO BOX 186                                         Various Dates
LUCKINBILL INC                                        ENID OK 73702-0186                                 Trade Payable                                                                                        $2,931.78


                                                                                 21 of 35
                                    Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16          Page 89 of 129

                                                                  In re Taco Bueno Restaurants L.P.
                                                                       Case No. 18-33679 (SGJ)
                                                                         Schedule E/F: Part 2




                                                                                                                                                                         Claim subject to offset?
                                                                                                                                               Unliquidated
                                                                                                                                  Contingent


                                                                                                                                                              Disputed
                                                                                                        Date Debt was Incurred,
                    Creditor Name                                    Address                                Basis for Claim                                                                         Total Claim
                                                    19800 MACARTHUR BOULEVARD
                                                    #150                                              Various Dates
MANUEL V. GUERRERO OR NORA B. GUERRERO              IRVINE CA 92612                                   Lease Payments                             x                                                        $36,090.66

                                                    413 WOODHOLLOW TRAIL                              Various Dates
MARTIN BROTHERS PROPERTY MANAGEMENT, LLC            EDMOND OK 73012                                   Lease Payments                             x                                                        $16,474.82
                                                    5201 JOHNSON DRIVE
                                                    SUITE 100                                         Various Dates
MD MANAGEMENT, INC                                  MISSION KS 66205                                  Lease Payments                             x                                                        $57,973.39

                                                    P.O. BOX 75570                                    Various Dates
MEDCOR INC.                                         CLEVELAND OH 44101-4755                           Trade Payable                                                                                          $698.33

                                                    905 MIRANDA DR                                    Various Dates
MESQUITE MOBILE POWERWASH                           MESQUITE TX 75149                                 Trade Payable                                                                                        $1,022.97
                                                    1950 N. STEMMONS FWY. STE. 5010
                                                    LB#842467                                         Various Dates
MICROSOFT LICENSING GP                              DALLAS TX 75207                                   Trade Payable                                                                                       $47,069.03

                                                    4914 FORT                                         Various Dates
MIKE STAAS                                          WACO TX 76710                                     Trade Payable                                                                                          $382.13
                                                    820 GESSNER
                                                    STE 1600                                          Various Dates
MIRUS INFORMATION TECHNOLOGY SERVICE                HOUSTON TX 77024                                  Trade Payable                                                                                        $4,704.00
                                                    ATTN JORDAN WOLLMAN
                                                    P O BOX 294438                                    Various Dates
MISFIT BRANDS LLC                                   LEWISVILLE TX 75029                               Trade Payable                                                                                        $7,500.00

                                                    12006 SLIDE ROAD                                  Various Dates
MJJS, LLC                                           LUBBOCK TX 79424                                  Lease Payments                             x                                                        $23,942.38


                                                                              22 of 35
                                   Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16          Page 90 of 129

                                                                 In re Taco Bueno Restaurants L.P.
                                                                      Case No. 18-33679 (SGJ)
                                                                        Schedule E/F: Part 2




                                                                                                                                                                        Claim subject to offset?
                                                                                                                                              Unliquidated
                                                                                                                                 Contingent


                                                                                                                                                             Disputed
                                                                                                       Date Debt was Incurred,
                   Creditor Name                                      Address                              Basis for Claim                                                                         Total Claim

                                                   P O BOX 95247                                     Various Dates
MOLLMANS WATER                                     OKLAHOMA CITY OK 73143-5247                       Trade Payable                                                                                           $86.25
                                                   510 BERING DRIVE
                                                   SUITE 530                                         Various Dates
MONTGOMERY CROSSING, LLC                           HOUSTON TX 77057                                  Lease Payments                             x                                                        $26,348.07

                                                   P O BOX 71070                                     Various Dates
MOOD MEDIA                                         CHARLOTTE NC 28272-1070                           Trade Payable                                                                                          $859.54

                                                   P.O. BOX 846243                                   Various Dates
MRS BAIRD                                          DALLAS TX 75284-6243                              Trade Payable                                                                                          $396.00

                                                   118 S. ELM PL                                     Various Dates
MULLIN PLU                                         BROKEN ARROW OK 74012-4031                        Trade Payable                                                                                          $567.50

                                                   PO BOX 1927                                       Various Dates
MUSKOGEE C                                         MUSKOGEE OK 74402-1927                            Utilities                                                                                              $260.79

                                                   7985 FM 2931                                      Various Dates
MUSTANG SUD                                        AUBREY TX 76227-3940                              Utilities                                                                                              $667.07

                                                   P. O. BOX 71070                                   Various Dates
MUZAK LLC                                          CHARLOTTE NC 28272-1070                           Trade Payable                                                                                       $13,217.15

                                                   PO BOX 14321                                      Various Dates
NATIONAL P                                         TULSA OK 74159                                    Trade Payable                                                                                        $3,050.00
                                                   450 SOUTH ORANGE AVE
                                                   SUITE 900                                         Various Dates
NATIONAL RETAIL PROPERTIES, LP                     ORLANDO FL 32801                                  Lease Payments                             x                                                      $266,511.67


                                                                             23 of 35
                                    Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16          Page 91 of 129

                                                                  In re Taco Bueno Restaurants L.P.
                                                                       Case No. 18-33679 (SGJ)
                                                                         Schedule E/F: Part 2




                                                                                                                                                                         Claim subject to offset?
                                                                                                                                               Unliquidated
                                                                                                                                  Contingent


                                                                                                                                                              Disputed
                                                                                                        Date Debt was Incurred,
                    Creditor Name                                     Address                               Basis for Claim                                                                         Total Claim
                                                    14001 DALLAS PARKWAY
                                                    11TH FLOOR                                        Various Dates
NEW CENTRAL FOREST S/C PARTNERS                     DALLAS TX 75240                                   Lease Payments                             x                                                        $27,109.85
                                                    100 PARK AVENUE
                                                    SUITE 1200                                        Various Dates
NICHOLAS V DUNCAN                                   OKLAHOMA CITY OK 73102                            Lease Payments                             x                                                        $26,305.48

                                                    1303 COUNTY ROAD                                  Various Dates
NO KILL HUNT COUNTY                                 CAMPBELL TX 75422                                 Trade Payable                                                                                          $152.12

                                                    5150 DUCK CREEK DR. STE 107                       Various Dates
NORTH STAR INVESTMENT                               GARLAND TX 75043                                  Lease Payments                             x                                                        $34,482.25
                                                    1400 SUNDAY DRIVE
                                                    STE 103                                           Various Dates
NOVADINE                                            RALEIGH NC 27607                                  Trade Payable                                                                                        $8,879.17

                                                    PO BOX 417902                                     Various Dates
NUCO2 INC                                           BOSTON MA 02241-7902                              Trade Payable                                                                                       $59,721.79

                                                    P O BOX 3328                                      Various Dates
NUCO2 LLC                                           STUART FL 34995                                   Trade Payable                                            x                                           $2,639.78

                                                    P.O. BOX 24990                                    Various Dates
OGE                                                 OKLAHOMA CITY OK 73124-0090                       Utilities                                                                                           $20,321.46

                                                    P.O. BOX 268815                                   Various Dates
OK ST DEPT HEALTH                                   OKLAHOMA CITY OK 73126-8815                       Permit Fees                                                                                          $4,690.00

                                                    P.O. BOX 219296                                   Various Dates
OKLAHOMA N                                          KANSAS CITY MO 64121-9296                         Utilities                                                                                            $5,986.76


                                                                              24 of 35
                                     Case 18-33679-sgj11 Doc 13 Filed 11/20/18       Entered 11/20/18 20:24:16         Page 92 of 129

                                                                   In re Taco Bueno Restaurants L.P.
                                                                        Case No. 18-33679 (SGJ)
                                                                          Schedule E/F: Part 2




                                                                                                                                                                          Claim subject to offset?
                                                                                                                                                Unliquidated
                                                                                                                                   Contingent


                                                                                                                                                               Disputed
                                                                                                         Date Debt was Incurred,
                     Creditor Name                                         Address                           Basis for Claim                                                                         Total Claim

                                                     2701 W CALIFORNIA AVE                             Various Dates
OKLAHOMA R                                           OKLAHOMA CITY OK 73107                            Trade Payable                                                                                          $209.81

                                                     P.O. BOX 203448                                   Various Dates
ORACLE AMERICA INC                                   DALLAS TX 75320-3448                              Trade Payable                                                                                        $8,257.24

                                                     1400 PRESTON RD #270                              Various Dates
PABS MGMT INC.                                       PLANO TX 75093                                    Trade Payable                                                                                       $16,182.10

                                                     9513 E. 55TH STE.B                                Various Dates
PACE PRODU                                           TULSA OK 74145-8105                               Trade Payable                                                                                           $61.40

                                                     1614 S BOWEN RD                                   Various Dates
PANTEGO WA                                           PANTEGO TX 76013                                  Utilities                                                                                              $272.02
                                                     DBA TEXAS ELECTRICAL CO.
                                                     2140 MERRIT RD                                    Various Dates
PEDERSON ELECTRIC CO. INC                            GARLAND TX 75041-6135                             Trade Payable                                                                                        $3,893.05

                                                     PO BOX 841828                                     Various Dates
PEPSI-COLA                                           DALLAS TX 75284-1828                              Trade Payable                                                                                          $251.00
                                                     DBA PERKS & PROVISIONS
                                                     1601 VALWOOD PKWY., STE. 100                      Various Dates
PERKS & PROVISIONS                                   CARROLLTON TX 75006                               Trade Payable                                                                                        $1,670.79

                                                     87 VIA NAVARRO                                    Various Dates
PHILIP ERDBERG                                       GREENBRAE CA 94904                                Trade Payable                                            x                                           $1,036.03

                                                     969 HILGARD AVE #208                              Various Dates
PHILIP YUTAN AND GEOK WA YUTAN 1975 TRUST            LOS ANGELES CA 90024                              Lease Payments                             x                                                        $41,990.66


                                                                                25 of 35
                                      Case 18-33679-sgj11 Doc 13 Filed 11/20/18       Entered 11/20/18 20:24:16          Page 93 of 129

                                                                     In re Taco Bueno Restaurants L.P.
                                                                          Case No. 18-33679 (SGJ)
                                                                            Schedule E/F: Part 2




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent


                                                                                                                                                                 Disputed
                                                                                                           Date Debt was Incurred,
                      Creditor Name                                         Address                            Basis for Claim                                                                         Total Claim

                                                      1702 NW CACHE ROAD                                 Various Dates
PLACE 38 LAWTON, LLC                                  LAWTON OK 73507                                    Lease Payments                             x                                                        $16,549.07

                                                      9875 KILL CREEK RD.                                Various Dates
PLUMBING BY FISHER INC.                               DE SOTO KS 66018                                   Trade Payable                                                                                          $312.50

                                                      2985 MARKET STREET                                 Various Dates
PRISM ELECTRIC                                        GARLAND TX 75041                                   Trade Payable                                                                                          $443.83

                                                      2985 MARKET ST.                                    Various Dates
PRISM ELECTRIC, INC                                   GARLAND TX 75041                                   Trade Payable                                                                                        $5,352.70

                                                      1800 E. KANSAS CITY RD                             Various Dates
PRO AIR INC.                                          OLATHE KS 66061                                    Trade Payable                                                                                        $6,013.82
                                                      DBA WASTE CONNECTIOIN
                                                      P O BOX 660389                                     Various Dates
PROGRESSIVE WASTE SOLUTIONS OF TX, INC.               DALLAS TX 75266-0389                               Utilities                                                                                            $1,607.20
                                                      FORT WORTH DISTRICT
                                                      P O BOX 660389                                     Various Dates
PROGRESSIVE WASTE SOLUTIONS OF TX, INC.               DALLAS TX 75266-0389                               Utilities                                                                                              $414.03

                                                      P O BOX 219044                                     Various Dates
PROTECTION ONE ALARM MONITORING, INC.                 KANSAS CITY MO 64121-9044                          Trade Payable                                                                                          $790.24
                                                      303 W LOOP 281
                                                      STE 110 PMB 149                                    Various Dates
PROTOCALL, LLC                                        LONGVIEW TX 75605                                  Trade Payable                                                                                       $27,262.15

                                                      P O BOX 198755                                     Various Dates
RADIANT SYSTEMS                                       ATLANTA GA 30384                                   Trade Payable                                                                                          $919.04


                                                                                 26 of 35
                                   Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16          Page 94 of 129

                                                                 In re Taco Bueno Restaurants L.P.
                                                                      Case No. 18-33679 (SGJ)
                                                                        Schedule E/F: Part 2




                                                                                                                                                                        Claim subject to offset?
                                                                                                                                              Unliquidated
                                                                                                                                 Contingent


                                                                                                                                                             Disputed
                                                                                                       Date Debt was Incurred,
                   Creditor Name                                       Address                             Basis for Claim                                                                         Total Claim

                                                   4032 IDLEWILDE MEADOWS DR.                        Various Dates
RANDAL SEGELL                                      MARIETTA GA 30066                                 Trade Payable                                            x                                             $756.25

                                                   PO BOX 848472                                     Various Dates
RED BOOK CONNECT, LLC DBA HOT SCHEDULES            DALLAS TX 75284-8472                              Trade Payable                                                                                       $18,823.03

                                                   3040 E MEADOWS                                    Various Dates
REFRIGERATED SPECIALIST INC.                       MESQUITE TX 75150                                 Trade Payable                                                                                       $22,162.22

                                                   PO BOX 733007                                     Various Dates
RELIANT METRO                                      DALLAS TX 75373-3007                              Trade Payable                                                                                          $873.04
                                                   DBA RESCO
                                                   P O BOX 1133                                      Various Dates
RESCO                                              HEWITT TX 76643                                   Trade Payable                                                                                          $144.51

                                                   415 TIMBERCREST ROAD                              Various Dates
REUNION, LLC.                                      CATOOSA OK 74015                                  Lease Payments                             x                                                        $20,036.08

                                                   1104 CONSTITUTION DRIVE                           Various Dates
RICHARD JERNIGAN                                   MCKINNEY TX 75071                                 Lease Payments                             x                                                        $20,859.22
                                                   C/O GRUBB & ELLIS/THE WINBURY GROUP
                                                   4520 MAIN ST., STE. 1000                          Various Dates
RIDGEVIEW FALLS OWNERS ASSOCIATION                 KANSAS CITY MO 64111                              Trade Payable                                                                                        $2,590.57

                                                   9625 WEST MAPLE                                   Various Dates
RITA NEVILLE LANDWEHR                              WICHITA KS 67209                                  Lease Payments                             x                                                        $22,816.97

                                                   4800 FOREMAN RD E                                 Various Dates
RIVERSIDE SCHOOL D#29                              EL RENO OK 73036                                  Trade Payable                                                                                          $267.12


                                                                             27 of 35
                                     Case 18-33679-sgj11 Doc 13 Filed 11/20/18       Entered 11/20/18 20:24:16          Page 95 of 129

                                                                    In re Taco Bueno Restaurants L.P.
                                                                         Case No. 18-33679 (SGJ)
                                                                           Schedule E/F: Part 2




                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                 Unliquidated
                                                                                                                                    Contingent


                                                                                                                                                                Disputed
                                                                                                          Date Debt was Incurred,
                     Creditor Name                                       Address                              Basis for Claim                                                                         Total Claim

                                                     12411 VENTURA BLVD.                                Various Dates
ROANOKE 08 A, LLC                                    STUDIO CITY CA 91604                               Lease Payments                             x                                                        $58,412.15

                                                     10017 TECHNOLOGY BLVD WEST                         Various Dates
ROSEBRIAR PROSPER PLAZA, LP                          DALLAS TX 75200                                    Lease Payments                             x                                                        $51,515.96

                                                     P. O. BOX 541208                                   Various Dates
ROSEBRIAR/ CARUTH HAVEN LP                           DALLAS TX 75354                                    Lease Payments                             x                                                        $37,136.88

                                                     2701 PATTERSON ST.                                 Various Dates
SAF-GARD SAFETY SHOE COMPANY                         GREENSBORO NC 27404                                Trade Payable                                                                                       $10,211.19

                                                     P O BOX 843553                                     Various Dates
SAGENET                                              KANSAS CITY MO 64184-3553                          Trade Payable                                                                                     $109,451.72

                                                     1225 HARTREY AVENUE                                Various Dates
SAMMIC LLC                                           EVANSTON IL 60202                                  Trade Payable                                                                                       $17,303.13
                                                     550 RESERVE ST
                                                     SUITE 200                                          Various Dates
SCOTT & SCOTT, LLP                                   SOUTHLAKE TX 76092                                 Professional Services                                                                                  $740.00

                                                     8435 DIRECTORS ROW                                 Various Dates
SEAL TEX                                             DALLAS TX 75247                                    Trade Payable                                                                                          $692.26

                                                     150 N MARKET                                       Various Dates
SENECA PARTNERS                                      WICHITA KS 67202                                   Lease Payments                             x                                                        $25,390.20
                                                     DBA EMERGENCY PLUMBING SERVICES
                                                     P O BOX 5935                                       Various Dates
SERVICE SPECIALIST                                   TROY MI 48007                                      Trade Payable                                                                                       $28,933.92


                                                                                28 of 35
                                   Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16          Page 96 of 129

                                                                 In re Taco Bueno Restaurants L.P.
                                                                      Case No. 18-33679 (SGJ)
                                                                        Schedule E/F: Part 2




                                                                                                                                                                        Claim subject to offset?
                                                                                                                                              Unliquidated
                                                                                                                                 Contingent


                                                                                                                                                             Disputed
                                                                                                       Date Debt was Incurred,
                   Creditor Name                                        Address                            Basis for Claim                                                                         Total Claim

                                                   8117 E 124TH ST                                   Various Dates
SHARON CRAYCROFT                                   BIXBY OK 74008                                    Trade Payable                                                                                          $343.00

                                                   PO BOX 733113                                     Various Dates
SIGMA SOLUTIONS INC.                               DALLAS TX 75373-3113                              Trade Payable                                                                                        $7,108.80

                                                   P. O. BOX 951109                                  Various Dates
SIMON ROOFING AND SHEET METAL CORP.                CLEVELAND OH 44193                                Trade Payable                                                                                       $12,169.45

SLAUGHTER CROSSING / DBA ROUND ROCK RANCH AND                                                        Various Dates
VERA CRUZ PROPERTIES, LP                           000                                               Lease Payments                             x                                                        $34,214.93

                                                   2633 ALTA MESA BLVD                               Various Dates
SOUTHWOOD BAPTIST CHURCH                           FORT WORTH TX 76133                               Trade Payable                                                                                          $176.07
                                                   3314 EAST 51ST STREET
                                                   SUITE 200A                                        Various Dates
SPARTAN 98 LP                                      TULSA OK 74135                                    Lease Payments                             x                                                        $14,020.79
                                                   2029 MCKENZIE DR
                                                   SUITE 150                                         Various Dates
SPECTRUM PRINTING & PROMOTIONS LLC                 CARROLLTON TX 75006                               Trade Payable                                                                                           $26.52

                                                   DRAWER 2                                          Various Dates
SPIRE                                              ST. LOUIS MO 63171                                Utilities                                                                                               $91.77
                                                   2727 N HARWOOD STREET
                                                   SUITE 300                                         Various Dates
SPIRIT - 2004 ML                                   DALLAS TX 75201                                   Lease Payments                             x                                                        $12,395.89
                                                   2727 N HARWOOD STREET
                                                   SUITE 300                                         Various Dates
SPIRIT-INDIVID                                     DALLAS TX 75201                                   Lease Payments                             x                                                        $47,239.92


                                                                             29 of 35
                                   Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16          Page 97 of 129

                                                                 In re Taco Bueno Restaurants L.P.
                                                                      Case No. 18-33679 (SGJ)
                                                                        Schedule E/F: Part 2




                                                                                                                                                                        Claim subject to offset?
                                                                                                                                              Unliquidated
                                                                                                                                 Contingent


                                                                                                                                                             Disputed
                                                                                                       Date Debt was Incurred,
                   Creditor Name                                     Address                               Basis for Claim                                                                         Total Claim
                                                   8101 BOAT CLUB RD
                                                   SUITE 240                                         Various Dates
SS COMMERCIAL BUILDERS LLC                         FORT WORTH TX 76179                               Trade Payable                                                                                        $4,221.51

                                                   DEPT CH 10651                                     Various Dates
STANLEY CONVERGENT SECURITY SOLUTIONS DE           PALATINE IL 60055-0651                            Trade Payable                                                                                       $21,717.01

                                                   P O BOX 70242                                     Various Dates
STAPLES BUSINESS ADVANTAGE                         PHILADELPHIA PA 19176-0242                        Trade Payable                                                                                        $2,393.86

                                                   325 S WEST ST                                     Various Dates
STAR LUMBER & SUPPLY CO                            WICHITA KS 68213                                  Lease Payments                             x                                                        $24,410.28

                                                   P. O. BOX 60151                                   Various Dates
STAR MANUFACTURING INTERNATIONAL, INC.             ST. LOUIS MO 63160-0151                           Trade Payable                                                                                        $7,149.60

                                                   7923 E MCKINNEY                                   Various Dates
STARLITE SIGN                                      DENTON TX 76208                                   Trade Payable                                                                                        $8,478.88

                                                   1732 COUNTRY MANOR ROAD                           Various Dates
STEVEN HENRY GAUDET DBA CHANDLERS COMMER           FORT WORTH TX 76134                               Trade Payable                                                                                        $5,825.68
                                                   15245 ALTON PKWY
                                                   SUITE 200                                         Various Dates
SUMMIT RISER SYSTEMS INC                           IRVINE CA 92618                                   Trade Payable                                                                                          $462.21

                                                   13018 PINEHURST                                   Various Dates
SUNSET HOLDINGS                                    WICHITA KS 67230                                  Lease Payments                             x                                                        $37,824.86

                                                   P. O. BOX 601161                                  Various Dates
T & S BRASS AND BRONZE WORKS, INC.                 CHARLOTTE NC 28260-1161                           Trade Payable                                                                                        $2,814.32


                                                                             30 of 35
                                    Case 18-33679-sgj11 Doc 13 Filed 11/20/18       Entered 11/20/18 20:24:16          Page 98 of 129

                                                                   In re Taco Bueno Restaurants L.P.
                                                                        Case No. 18-33679 (SGJ)
                                                                          Schedule E/F: Part 2




                                                                                                                                                                          Claim subject to offset?
                                                                                                                                                Unliquidated
                                                                                                                                   Contingent


                                                                                                                                                               Disputed
                                                                                                         Date Debt was Incurred,
                    Creditor Name                                      Address                               Basis for Claim                                                                         Total Claim
                                                    2727 N HARWOOD STREET
                                                    SUITE 300                                          Various Dates
TABU I - SPIRIT                                     DALLAS TX 75201                                    Lease Payments                             x                                                      $712,950.95
                                                    1370 AVENUE OF THE AMERICAS
                                                    21ST FLOOR                                         Various Dates
TABU II - URSA                                      NEW YORK NY 10019                                  Lease Payments                             x                                                      $487,021.21
                                                    1370 AVENUE OF THE AMERICAS
                                                    21ST FLOOR                                         Various Dates
TABU III - URSA                                     NEW YORK NY 10019                                  Lease Payments                             x                                                      $198,244.62

                                                    490 SOUTH HIGHLAND AVE                             Various Dates
TABU IV - KAMIN                                     PITTSBURGH PA 15206                                Lease Payments                             x                                                      $342,569.27
                                                    KEVIN HAGEN
                                                    15400 KNOLL TRAIL DRIVE, STE 503                   Various Dates
TANDEM THEORY LLC                                   DALLAS TX 75248                                    Trade Payable                                                                                        $7,402.30

                                                    2210 W 24TH ST                                     Various Dates
TC PARTNERSHIP                                      PLAINVIEW TX 79072                                 Lease Payments                             x                                                        $44,131.44

                                                    P.O. BOX 219913                                    Various Dates
TEXAS GAS SERVICE                                   KANSAS CITY MO 64121-9913                          Utilities                                                                                              $220.44
                                                    5550 BLAZER PKWY
                                                    SUITE 300                                          Various Dates
THE SYGMA FILE NO. 5                                DUBLIN OH 43017                                    Trade Payable                                                                                        $7,761.37
                                                    P O BOX 7159
                                                    OFFICE OF ACCOUNTING                               Various Dates
THE UNIVERSITY OF TEXAS AT AUSTIN                   AUSTIN TX 78713-7159                               Trade Payable                                                                                          $676.51

                                                    PO BOX 1612                                        Various Dates
THE WALDINGER CORPORATION                           DES MOINES IA 50306-1612                           Trade Payable                                                                                        $1,581.23


                                                                               31 of 35
                                     Case 18-33679-sgj11 Doc 13 Filed 11/20/18         Entered 11/20/18 20:24:16          Page 99 of 129

                                                                      In re Taco Bueno Restaurants L.P.
                                                                           Case No. 18-33679 (SGJ)
                                                                             Schedule E/F: Part 2




                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                   Unliquidated
                                                                                                                                      Contingent


                                                                                                                                                                  Disputed
                                                                                                            Date Debt was Incurred,
                     Creditor Name                                         Address                              Basis for Claim                                                                         Total Claim

THOMAS GOODNER ESTATE AND FALLIS A. BEALL D/B/A      2401 WEST BOIS D'ARC                                 Various Dates
ELK PLAZA SHOPPING CENTER                            DUNCAN OK 73533                                      Lease Payments                             x                                                        $23,775.19
                                                     1601 NW EXPRESSWAY
                                                     SUITE 500                                            Various Dates
TIERRA DE ORO, LLC                                   OKLAHOMA CITY OK 73118                               Lease Payments                             x                                                        $17,754.20

                                                     3030 OLIVE STREET #400                               Various Dates
TM ADVERTISING LP                                    DALLAS TX 75219                                      Trade Payable                                                                                     $218,653.05

                                                     2121 CROSS TIMBERS RD                                Various Dates
TOWN OF FLOWER MOUND                                 FLOWER MOUND TX 75028                                Trade Payable                                                                                          $634.12

                                                     P O BOX 307                                          Various Dates
TOWN OF PROSPER                                      PROSPER TX 75078                                     Utilities                                                                                              $505.49

                                                     301 COMMERCE ST, SUITE 3300                          Various Dates
TPG GROWTH III MANAGEMENT, LLC                       FORT WORTH TX 76102                                  Trade Payable                                                                                    $2,604,713.49

                                                     P O BOX 931898                                       Various Dates
TRANSOURCE                                           ATLANTA GA 31193                                     Trade Payable                                                                                        $2,924.67

                                                     P O BOX 205367                                       Various Dates
TRINTECH, INC.                                       DALLAS TX 75320-5367                                 Trade Payable                                                                                        $1,242.38
                                                     301 S SHERMAN ST.
                                                     SUITE 100                                            Various Dates
TSCA-23O LLC                                         RICHARDSON TX 75081                                  Lease Payments                             x                                                        $26,276.86

                                                     P O BOX 8227                                         Various Dates
TWENTYEAST AGENCY LLC                                TYLER TX 75111                                       Trade Payable                                                                                        $3,897.50


                                                                                  32 of 35
                                  Case 18-33679-sgj11 Doc 13 Filed 11/20/18       Entered 11/20/18 20:24:16          Page 100 of 129

                                                                 In re Taco Bueno Restaurants L.P.
                                                                      Case No. 18-33679 (SGJ)
                                                                        Schedule E/F: Part 2




                                                                                                                                                                        Claim subject to offset?
                                                                                                                                              Unliquidated
                                                                                                                                 Contingent


                                                                                                                                                             Disputed
                                                                                                       Date Debt was Incurred,
                  Creditor Name                                        Address                             Basis for Claim                                                                         Total Claim

                                                  P. O. BOX 650638                                   Various Dates
TXU ENERGY                                        DALLAS TX 75265-0638                               Utilities                                                                                               $31.33

                                                  PO BOX 650481                                      Various Dates
UNIFIRST CORPORATION                              DALLAS TX 75265-0481                               Trade Payable                                                                                       $15,991.68
                                                  401 CONGRESS AVE
                                                  SUITE 1850                                         Various Dates
UPLAND SOFTWARE INC.                              AUSTIN TX 78701-3788                               Trade Payable                                                                                       $13,431.60

                                                  821 JUPITER RD., STE. 407                          Various Dates
USA DATAFAX INC                                   PLANO TX 75074-7452                                Trade Payable                                                                                          $267.32

                                                  P. O. BOX 3245                                     Various Dates
VALASSIS                                          BOSTON MA 02241-3245                               Trade Payable                                                                                     $177,693.09

                                                  PO BOX 809061                                      Various Dates
VALUATION RESEARCH CORPORATION                    CHICAGO IL 60680-9061                              Trade Payable                                                                                        $5,000.00

                                                  P.O. BOX 177530                                    Various Dates
VELMER HEA                                        IRVING TX 75017-7530                               Trade Payable                                                                                        $7,633.88

                                                  431 LA SALLE AVE.                                  Various Dates
WACO CARBO                                        WACO TX 76706                                      Trade Payable                                                                                          $140.00
                                                  823 WASHINGTON AVE
                                                  SUITE 100                                          Various Dates
WALKER PARTNERS LLC                               WACO TX 76701                                      Trade Payable                                                                                        $1,623.75

                                                  P O BOX 187                                        Various Dates
WAXAHACHIE                                        WAXAHACHIE TX 75168                                Trade Payable                                                                                          $220.00


                                                                              33 of 35
                                    Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16          Page 101 of 129

                                                                  In re Taco Bueno Restaurants L.P.
                                                                       Case No. 18-33679 (SGJ)
                                                                         Schedule E/F: Part 2




                                                                                                                                                                         Claim subject to offset?
                                                                                                                                               Unliquidated
                                                                                                                                  Contingent


                                                                                                                                                              Disputed
                                                                                                        Date Debt was Incurred,
                    Creditor Name                                      Address                              Basis for Claim                                                                         Total Claim
                                                    1495 VALLEY CTR PKWY
                                                    SUITE 300                                         Various Dates
WEATHER TRENDS INTERNATIONAL, INC.                  BETHLEHEM PA 18017                                Trade Payable                                                                                        $2,000.00

                                                    16000 DALLAS PARKWAY #300                         Various Dates
WEBER VISTA, L.P.                                   DALLAS TX 75248                                   Lease Payments                             x                                                      $102,651.65
                                                    1961 HIRST DR
WELLS FARGO FINANCIAL LEASING DBA GE EQPT SMALL     PO BOX 129                                        Various Dates
TICKET SRS 2014                                     MOBERLY MO 65270                                  Equipment Lease                                          x                                             $563.33

                                                    11518 REEDER RD                                   Various Dates
WENTWOOD MANAGEMENT                                 DALLAS TX 75229                                   Lease Payments                             x                                                         $1,876.94

                                                    P. O. BOX 758500                                  Various Dates
WESTAR ENERGY                                       TOPEKA KS 66675-8500                              Utilities                                                                                            $2,698.58

                                                    300 E JOHN CARPENTER FRWY                         Various Dates
WILLIAM J SCHULTE JR.                               IRVING TX 75062                                   Lease Payments                             x                                                         $5,701.00

                                                    P. O. BOX 631                                     Various Dates
WILLIAM J SCHULTE JR.                               EL RENO OK 73036                                  Lease Payments                             x                                                        $53,351.60

                                                    11190 NEW AVENUE                                  Various Dates
WILLIAM PERGUIDI AND MARCIA PERGUIDI                GILROY CA 95020                                   Lease Payments                             x                                                        $14,622.23

                                                    10321 E. 47TH PLACE                               Various Dates
WILLIAMS                                            TULSA OK 74146                                    Trade Payable                                                                                        $2,114.82
                                                    DBA WILLIS PAVEMENT SERVICES
                                                    11105 N 143RD E AVE.                              Various Dates
WILLIS PAVEMENT SERVICES                            OWASSO OK 74055                                   Trade Payable                                                                                          $975.00


                                                                              34 of 35
                                    Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16          Page 102 of 129

                                                                  In re Taco Bueno Restaurants L.P.
                                                                       Case No. 18-33679 (SGJ)
                                                                         Schedule E/F: Part 2




                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                  Unliquidated
                                                                                                                                     Contingent


                                                                                                                                                                 Disputed
                                                                                                        Date Debt was Incurred,
                    Creditor Name                                        Address                            Basis for Claim                                                                            Total Claim

                                                    P.O. BOX 505333                                   Various Dates
W-LD LEGENDS OWNER VII LLC                          ST LOUIS MO 63150                                 Lease Payments                                x                                                        $71,747.33

                                                    P.O. BOX 650819                                   Various Dates
WTU RETAIL ENERGY                                   DALLAS TX 75265-0819                              Utilities                                                                                                  $89.64

                                                    11525 CARMEL COMMONS BLVD.                        Various Dates
XPIENT                                              CHARLOTTE NC 28226                                Trade Payable                                                                                          $89,111.40

                                                    8734 PAYSPHERE CL.                                Various Dates
ZURICH NORTH AMERICA                                CHICAGO IL 60674                                  Insurance                                                                                             $55,801.27
                                                                                                                            Total:                                                                      $10,588,961.99




                                                                              35 of 35
        Case 18-33679-sgj11 Doc 13 Filed 11/20/18                               Entered 11/20/18 20:24:16                    Page 103 of 129
 Fill in this information to identify the case:

 Debtor name         Taco Bueno Restaurants L.P.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)         18-33679
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                        See Attached Schedule G
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                               Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16    Page 104 of 129
                                                              In re Taco Bueno Restaurants L.P.
                                                                   Case No. 18-33679 (SGJ)
                                                    Schedule G: Executory Contracts and Unexpired Leases


                                                                                                            Description of Contract or Lease   Date of Contract
                       Contract Counterparty                                       Address                  and Nature of Debtor's Interest       or Lease
13546 SOUTH BLACKBOB LLC                                           332 SHERIDAN AVENUE                     RESTAURANT LEASE                       9/1/2006
                                                                   PIEDMONT CA 94611

5/3 AND BRINKS                                                     38 FOUNTAIN SQUARE PLAZA                COLLECTION OF CASH IN SMART           4/28/2017
                                                                   CINCINNATI OH 45263                     SAFE STORES

609 WHITE HILLS, LTD.                                              C/O REMINGTON PARTNERS                  RESTAURANT LEASE                      3/14/2000
                                                                   822 DOUGLAS AVE # 509
                                                                   DALLAS TX 75360-0327
6429 MCCART ASSOCIATES LLC                                         3100 MONTICELLO AVENUE                  RESTAURANT LEASE                      4/18/1980
                                                                   SUITE 240
                                                                   DALLAS TX 75205
ABBIE LAMBERT                                                      300 EAST JOHN CARPENTER FREEWAY         HR CONSULTANT                          6/8/2018
                                                                   SUITE 800
                                                                   IRVING TX 75062
ABRASBA FOUNDATION                                                 B.A.G. INVESTMENTS                      RESTAURANT LEASE                      12/10/1999
                                                                   10100 CULVER BLVD
                                                                   SUITE D
                                                                   CULVER CITY CA 90232
ACCRUENT, LLC                                                      DEPT 3636                               LEASE MANAGEMENT AND                  11/4/2017
                                                                   P O BOX 123636                          ADMINISTRATION SYSTEM
                                                                   DALLAS TX 75312-3636
ADAMS ROAD, L.L.C. 4821 S SHERIDAN #201                            C/O BAUER & ASSOCIATES, INC.            RESTAURANT LEASE                      8/27/1985
                                                                   4821 S. SHERIDAN, #201
                                                                   TULSA OK 74145
ADP, INC.                                                          P. O. BOX 842875                        PAYROLL PROCESSING SERVICES            2/3/2015
                                                                   BOSTON MA 02284-2875                    FOR EMPLOYEES AND W-2

AIRWATCH                                                           P. O. BOX 742332                        MOBILE DEVICE MANAGER                 12/30/2017
                                                                   ATLANTA GA 30374-2332

ALTA LOMA                                                          1545 S HARBOR BLVD                      RESTAURANT LEASE                      8/31/2005
                                                                   #168
                                                                   FULLERTON CA 92832



                                                                          1 of 23
                              Case 18-33679-sgj11 Doc 13 Filed 11/20/18          Entered 11/20/18 20:24:16    Page 105 of 129
                                                                 In re Taco Bueno Restaurants L.P.
                                                                      Case No. 18-33679 (SGJ)
                                                       Schedule G: Executory Contracts and Unexpired Leases


                                                                                                               Description of Contract or Lease   Date of Contract
                        Contract Counterparty                                         Address                  and Nature of Debtor's Interest       or Lease
ALVIN PECK COMPANY, INC. 2074 BENEVENTO WAY                           2704 BENEVENTO WAY                      RESTAURANT LEASE                      12/9/2003
                                                                      CEDAR PARK TX 78613

ALYATIM MANAGEMENT GROUP LLC                                          215 STANFORD DRIVE                      RESTAURANT LEASE                       4/3/2009
                                                                      ALLEN TX 75002

AMERICAN EXPRESS                                                      P O BOX 650448                          CREDIT CARD PROVIDER                  5/21/2013
                                                                      DALLAS TX 75265-0448

AMERICAN EXPRESS-01008/AUCOIN                                         PO BOX 650448                           CREDIT CARD PROVIDER                  5/21/2013
                                                                      DALLAS TX 75265-0448

AMERICAN EXPRESS-31017                                                P. O. BOX 650448                        CREDIT CARD COMPANY                   5/21/2013
                                                                      DALLAS TX 75265

AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP IV, LP                  2325 E CAMELBACK RD                     RESTAURANT LEASE                      6/27/2013
                                                                      STE 1100
                                                                      PHOENIX AZ 85016
AMERICAN SOUTHWEST PROP 2341 W. ALBANY                                2341 W. ALBANY, SUITE A                 RESTAURANT LEASE                      2/24/2000
                                                                      BROKEN ARROW OK 74012-1407

ANDREW CRAIG BREIHAN                                                  182 STONESTEPS WAY                      RESTAURANT LEASE                      6/26/2012
                                                                      ENCINITAS CA 92024

ASTRO FOODS                                                           10720 MILLER RD, SUITE 300              FOOD SUPPLIER                          1/1/2018
                                                                      ERNESTO
                                                                      JAUREGUI
                                                                      DALLAS TX 75238
AT&T CORP                                                             AT&T TELECONFERENCE SERVICES            CONFERENCE                            11/29/2016
                                                                      P O BOX 5002                            CALLS/WEBEX/IPHONES
                                                                      CAROL STREAM IL 60197-5002
AT&T WIRELESS                                                         P O BOX 8220                            PHONE AND INTERNET SERVICES           11/29/2016
                                                                      CAROL STREAM IL 60197-6463




                                                                             2 of 23
                                Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16    Page 106 of 129
                                                               In re Taco Bueno Restaurants L.P.
                                                                    Case No. 18-33679 (SGJ)
                                                     Schedule G: Executory Contracts and Unexpired Leases


                                                                                                             Description of Contract or Lease   Date of Contract
                         Contract Counterparty                                         Address               and Nature of Debtor's Interest       or Lease
AUTOMATIC FIRE CONTROL                                              1708 S.E. 22ND ST.                      FOOD SUPPLIER                         10/1/2018
                                                                    OKLAHOMA CITY OK 73129-7512

AUTOMATIC FIRE CONTROL INC                                          1708 S.E. 22ND ST.                      PORTABLE HAND HELD FIRE               10/1/2017
                                                                    OKLAHOMA CITY OK 73129-7512             EXTINGUISHER INSPECTION AND
                                                                                                            MAINTENANCE & KITCHEN HOOD
                                                                                                            MAINTENANCE
BARBRE GROMAJOR REALVENTURE                                         4200 S. HULEN, SUITE 422                RESTAURANT LEASE                       6/1/1989
                                                                    FORT WORTH TX 76109

BAY VALLEY                                                          MARTI MILLER                            FOOD SUPPLIER                          Unknown
                                                                    ACCOUNT MANAGER
                                                                    MARTI.MILLER@TREEHOUSEFOODS.COM

BDC PROPERTIES                                                      5000 OVERTON PLAZE                      RESTAURANT LEASE                      3/24/1999
                                                                    STE 300
                                                                    FORT WORTH TX 76109
BILL STUBB4216 NORTH                                                4216 NORTH PORTLAND #101                RESTAURANT LEASE                      5/10/1983
                                                                    OKLAHOMA CITY OK 73112

BIXBY HOLDINGS, LP                                                  P. O. BOX 2556                          RESTAURANT LEASE                      12/27/1976
                                                                    ABILENE TX 79604

BLACKHAWK NETWORK, INC.                                             P O BOX 932859                          GIFT CARD RESELLER                     6/6/2017
                                                                    WELLS FARGO BANK
                                                                    ATLANTA GA 31193
BLUE CROSS BLUE SHIELD OF TEXAS                                     1001 E LOOKOUT DRIVE                    HEALTH INSURANCE EMPLOYEE              7/1/2018
                                                                    RICHARDSON TX 75082                     CLAIMS

BOTTLING GROUP LLC                                                  PEPSI BEVERAGES COMPANY                 SOFTDRINK DISPENSER REPAIR             2/1/2014
                                                                    P O BOX 75948
                                                                    CHICAGO IL 60675-5948
BOTTLING GROUP LLC DBA PEPSI BEVERAGES COMPANY                      LOCKBOX 84188                           SODA DISTRIBUTOR                       2/1/2014
                                                                    1950 N STEMMONS FRWY STE 50
                                                                    DALLAS TX 75207


                                                                           3 of 23
                                Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16    Page 107 of 129
                                                               In re Taco Bueno Restaurants L.P.
                                                                    Case No. 18-33679 (SGJ)
                                                     Schedule G: Executory Contracts and Unexpired Leases


                                                                                                             Description of Contract or Lease   Date of Contract
                         Contract Counterparty                                      Address                  and Nature of Debtor's Interest       or Lease
BRADLEY INVESTORS LP                                                1675 BROADWAY STE 2010                  RESTAURANT LEASE                      1/20/2015
                                                                    DENVER CO 80202

BREIHAN FAMILY TRUST A 2733 KING ARTHUR CT.                         2733 KING ARTHUR CT.                    RESTAURANT LEASE                      6/26/2012
                                                                    LA JOLLA CA 92037

BRIAND INVESTMENTS LLC                                              11005 GABRIEL'S PATH                    RESTAURANT LEASE                      11/8/2011
                                                                    SHREVEPORT LA 71106

BRIGHTVIEW ENTERPRISE SOLUTION LLC                                  6530 W CAMPUS OVAL                      LANDSCAPING                            4/7/2017
                                                                    SUITE 300
                                                                    NEW ALBANY OH 43054
BROKEN ARROW PLAZA ASSOCIATES, LLC                                  1401 S BOULDER AVE STE 200              RESTAURANT LEASE                      12/16/2014
                                                                    TULSA OK 74119

BUXTON COMPANY 2651 S POLARIS DR.                                   2651 S. POLARIS DR.                     MARKETING CONSULTANT                  7/11/2018
                                                                    FORT WORTH TX 76137

CANON                                                               158 GAITHER DR STE 200                  COPIERS                               9/14/2015
                                                                    MT LAUREL NJ 08054

CARGILL MEAT SOLUTIONS CORPORATION                                  151 N MAIN                              PURCHASE OF MEAT PRODUCTS              7/1/2014
                                                                    P O BOX 2519
                                                                    WICHITA KS 67202-1410
CC INNOVATIVE COMPUTER SERVICE                                      108 W. MAIN ST.                         SERVICE ALL COMPUTER                  10/9/2011
                                                                    P. O. BOX 1445                          EQUIPMENTS IN RESTAURANTS
                                                                    PURCELL OK 73080
CHASE PAYMENTECH                                                    2200 ROSS AVENUE                        CREDIT CARDS                          5/21/2013
                                                                    DALLAS TX 75201

CHISHOLM TRAIL DEVELOPMENT LLC                                      221 48TH AVE. NW                        RESTAURANT LEASE                      11/18/2016
                                                                    NORMAN OK 73072




                                                                           4 of 23
                                  Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16    Page 108 of 129
                                                                 In re Taco Bueno Restaurants L.P.
                                                                      Case No. 18-33679 (SGJ)
                                                       Schedule G: Executory Contracts and Unexpired Leases


                                                                                                               Description of Contract or Lease   Date of Contract
                       Contract Counterparty                                            Address                and Nature of Debtor's Interest       or Lease
CHRISSCOTT LP 5623 N WESTERN                                          DBA CHRISSCOTT, LP                      RESTAURANT LEASE                      1/25/2007
                                                                      5623 N WESTERN STE B
                                                                      OKLAHOMA CITY OK 73118
CHYMIAK INVESTMENTS KS, LLC                                           7500 W 151 ST ST #24052                 RESTAURANT LEASE                      3/31/2008
                                                                      OVERLAND PARK KS 66223

CINTAS CORPORATION NO 2                                               PO BOX 631025                           FIRST AID, SAFETY, ON-SITE             4/1/2017
                                                                      CINCINNATI OH 45263-1025                RESTOCKING SERVICE

CJD INVESTMENT LLC                                                    913 CAROUSEL DR.                        RESTAURANT LEASE                      10/15/2003
                                                                      BEDFORD TX 76021

COAST MORTGAGE CORP. & INTERNATIONAL LOAN & MORTGAGE CO.              P. O. BOX 7817                          RESTAURANT LEASE                      11/9/2004
                                                                      BEVERLY HILLS CA 90212

COIT/LEGACY L.P. P O BOX 833009                                       P O BOX 833009                          RESTAURANT LEASE                      3/28/2008
                                                                      RICHARDSON TX 75083-3009

COLORADO PREMIUM BEEF                                                                                         FOOD SUPPLIER                          1/1/2018
                                                                      ZACK.HENDERSON@COLORADOPREMIUM.CO
                                                                      M

CONCUR                                                                62157 COLLECTIONS CENTER DR.            EXPENSE REIMBURSEMENT                 10/25/2016
                                                                      CHICAGO IL 60693                        SYSTEM

CONVERMEX                                                             LES YAGER                               FOOD SUPPLIER                          Unknown
                                                                      LES@VOYAGERPACKAGIN.COM

CULINARY KITCHEN & BEYOND                                             RAQUEL MIRELES                          R&D SUPPORT                            9/4/2018
                                                                      2156 W NORTHWEST#312
                                                                      DALLAS TX 75220
DALLAS BASKETBALL LIMITED 2909 TAYLOR ST.                             2909 TAYLOR ST.                         DALLAS MAVS MARKETING                 10/4/2018
                                                                      DALLAS TX 75226




                                                                             5 of 23
                               Case 18-33679-sgj11 Doc 13 Filed 11/20/18           Entered 11/20/18 20:24:16    Page 109 of 129
                                                                   In re Taco Bueno Restaurants L.P.
                                                                        Case No. 18-33679 (SGJ)
                                                         Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                 Description of Contract or Lease   Date of Contract
                        Contract Counterparty                                            Address                 and Nature of Debtor's Interest       or Lease
DANIEL JOSEPH BREIHAN                                                   182 STONESTEPS WAY                      RESTAURANT LEASE                      6/26/2012
                                                                        ENCINITAS CA 92024

DARIFAIR FOODS                                                          4131 SUNBEAM ROAD                       FOOD SUPPLIER                          6/6/2013
                                                                        TIM HELMS
                                                                        VP BUSINESS DEVELOPMENT
                                                                        JACKSONVILLE FL 32251
DAVID F. & NIKKI S.C. HOKANSON JTWROS 15340 CARTER ST.                  15340 CARTER ST.                        RESTAURANT LEASE                      1/21/2008
                                                                        OVERLAND PARK KS 66221

DAVIDSON, FREEDLE, ESPENHOVER & OVERBY, P.C.                            KERRVILLE OFFICE                        401(K) AUDITOR                         6/6/2018
                                                                        222 SIDNEY BAKER S., SUITE 635
                                                                        KERRVILLE TX 78028
DAVIS VISION, INC                                                       JPO BOX 848370                          INSURANCE PROVIDER                     7/1/2018
                                                                        DALLAS TX 75284-8370

DIESEL DISPLAYS LLC                                                     P O BOX 204626                          CREATE MENU BOARDING FOR ALL           7/1/2016
                                                                        DALLAS TX 75320-4626                    RESTAURANTS

DIRECT SOURCE (JRMI)                                                                                            FOOD SUPPLIER                         10/31/2017
                                                                        BBIGGS@JRMIONLINE.COM

DOUBLE B                                                                1211 SHEFFIELD LANE                     FOOD SUPPLIER                          7/1/2017
                                                                        BRIAN
                                                                        LAUFER
                                                                        GLENVIEW IL 60025
DR PEPPER SNAPPLE GROUP                                                 ATTN: AMY AMOS 2B 457                   FOOD SUPPLIER                          1/1/2014
                                                                        5301 LEGACY DR.
                                                                        PLANO TX 75024
DR PEPPER SNAPPLE GROUP INC.                                            P O BOX 910433                          BEVERAGE SUPPLIER                      1/1/2014
                                                                        DALLAS TX 75391-0433

DR. PEPPER SNAPPLE GROUP INC. 5301 LEGACY DR.                           ATTN: AMY AMOS 2B 457                   BEVERAGE SUPPLIER                      1/1/2014
                                                                        5301 LEGACY DR.
                                                                        PLANO TX 75024


                                                                               6 of 23
                              Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16    Page 110 of 129
                                                             In re Taco Bueno Restaurants L.P.
                                                                  Case No. 18-33679 (SGJ)
                                                   Schedule G: Executory Contracts and Unexpired Leases


                                                                                                           Description of Contract or Lease   Date of Contract
                       Contract Counterparty                                      Address                   and Nature of Debtor's Interest      or Lease
DUFF & PHELPS LLC                                                 14850 QUORUM DR., STE. 500              PROPERTY TAX CONSULTANTS               6/5/2018
                                                                  DALLAS TX 75254

EARTHLINK HOLDINGS CORP, DBA E                                    1170 PEACHTREE STREET                   CIRCUIT TO RESTAURANTS                6/16/2017
                                                                  STE 900
                                                                  BIRMINGHAM AL 35246-1058
ECOLAB                                                            P. O. BOX 70343                         FOOD SUPPLIER                          4/1/2016
                                                                  CHICAGO IL 60673

ECOLAB EQUIPMENT CARE 24673 NETWORK PLACE                         GCS SERVICE INC.                        FOOD SAFETY                            6/1/2018
                                                                  24673 NETWORK PLACE
                                                                  CHICAGO IL 60673-1246
ECOLAB FOOD SAFETY SPECIALTIES 24198 NETWORK PL.                  24198 NETWORK PLACE                     PEST ELIMINATION                       3/1/2015
                                                                  CHICAGO IL 60673

ECOLAB INC ECOSURE                                                26397 NETWORK PLACE                     FOOD SAFETY PROGRAM                    6/1/2018
                                                                  CHICAGO IL 60673-1263

ECOLAB PEST ELIMINATION 26252 NETWORK PLA                         26252 NETWORK PLACE                     FOOD SAFETY                            6/1/2018
                                                                  CHICAGO IL 60673-1262

ECOLAB, INC                                                       P. O. BOX 70343                         PEST ELIMINATION                       3/1/2015
                                                                  CHICAGO IL 60673

ELK PLAZA SHOPPING CENTER                                         2401 W BOIS D'ARC                       RESTAURANT LEASE                       7/7/2017
                                                                  DUNCAN OK 73533

EMMA INC.                                                         75 REMITTANCE DR                        ECRM PROVIDER                          5/1/2017
                                                                  STE 6222
                                                                  CHICAGO IL 60675-6222
FACILITEC                                                         2300 COLD SPRINGS RD.                   FOOD SUPPLIER                          8/1/2017
                                                                  FORT WORTH TX 76106




                                                                         7 of 23
                              Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16    Page 111 of 129
                                                             In re Taco Bueno Restaurants L.P.
                                                                  Case No. 18-33679 (SGJ)
                                                   Schedule G: Executory Contracts and Unexpired Leases


                                                                                                           Description of Contract or Lease   Date of Contract
                       Contract Counterparty                                      Address                   and Nature of Debtor's Interest      or Lease
FC STONE LLC                                                      1251 NW BRIARCLIFF PKWY                 RISK MANAGEMENT CONSULTING            7/20/2011
                                                                  SUITE 800
                                                                  KANSAS CITY MO 64116
FRANCONNECT 11800 SUNRISE VALLEY DR.                              11800 SUNRISE VALLEY DR. STE. 150       SOFTWARE                              8/15/2016
                                                                  RESTON VA 20191

FRANK C ROBSON PROPERTIES                                         DBA FRANK C. ROBSON PROPERTIES          RESTAURANT LEASE                      8/30/1984
                                                                  P. O. 986
                                                                  CLAREMORE OK 74018
FRANK PASQUALETTI, SR. AND PATRICIA PASQUALETTI                   2315 KEYSTONE TRAIL                     RESTAURANT LEASE                      10/31/2003
                                                                  CORTLAND OH 44410

GATOR SPRING VALLEY PARTNERS LLLP                                 7850 NW 146TH STREET                    RESTAURANT LEASE                      12/22/2003
                                                                  4TH FLOOR
                                                                  MIAMI LAKES FL 33016
GENPAK                                                            P. O. BOX 277796                        FOOD SUPPLIER                          1/1/2018
                                                                  ATLANTA GA 30384-7796

GREENGATE                                                         SCOTT BRICKER                           FOOD SUPPLIER                          3/1/2018
                                                                  SCOTT.BRICKER@FRESHAVENUE.COM
                                                                  314.749.2533

GRIDPOINT INC.                                                    2801 CLAREDON BLVD STE 100              ENERGY HARDWARE AND                   10/7/2013
                                                                  ARLINGTON VA 22201                      SOFTWARE MANAGEMENT

GRUBHUB INC                                                       111 W. WASHINGTON STREET                FOOD DELIVERY PROVIDER                 1/1/2017
                                                                  SUITE 2100
                                                                  CHICAGO IL 60602
HARMON E SISSON                                                   5409 126TH ST                           RESTAURANT LEASE                      5/25/1985
                                                                  OKLAHOMA CITY OK 73142-4126

HAROLD & JOAN VALCESCHINI REVOCABLE TRUST                         ATTN:HAROLD VALCESCHINI                 RESTAURANT LEASE                       7/5/2005
                                                                  79 PARTRIDGE DR.
                                                                  NOVATA CA 94945



                                                                         8 of 23
                               Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16    Page 112 of 129
                                                              In re Taco Bueno Restaurants L.P.
                                                                   Case No. 18-33679 (SGJ)
                                                    Schedule G: Executory Contracts and Unexpired Leases


                                                                                                            Description of Contract or Lease   Date of Contract
                       Contract Counterparty                                         Address                and Nature of Debtor's Interest       or Lease
HARRY RINKER IRREVOCABLE FAMILY TRUST                              PO BOX 7250                             RESTAURANT LEASE                      1/15/2016
                                                                   NEWPORT BEACH CA 92658

HARVARD PETROLEUM COMPANY LLC                                      PO BOX 936                              RESTAURANT LEASE                      10/25/2016
                                                                   ROSWELL NM 88202-0936

HEARTLAND PAYMENT SYSTEMS ONE HEARTLAND WAY                        ATTN: XPIENT                            CUSTOMER DATA                          6/5/2017
                                                                   ONE HEARTLAND WAY
                                                                   JEFFERSONVILLE IN 47130
HELLER-LUD                                                         3515 E 31ST STREET                      RESTAURANT LEASE                      11/8/1974
                                                                   SUITE #A
                                                                   TULSA OK 74135
HILEX POLY CO., LLC                                                2804 NORTH KINGSGATE DRIVE              FOOD SUPPLIER                          Unknown
                                                                   SALIM BANA
                                                                   DIRECTOR OF INTERNATIONAL SALES
                                                                   ORANGE CA 92567
HP HWY 36012720 HILL                                               7557 RAMBLER ROAD                       RESTAURANT LEASE                      6/22/2000
                                                                   STE 980
                                                                   DALLAS TX 75231
HUDSON ENERGY SERVICES                                             P O BOX 731137                          UTILITY PROVIDER                      2/18/2017
                                                                   DALLAS TX 75373-1137

IA OKLAHOMA CITY ROCKWELL, LLC                                     HEATHER JABLONSKI                       RESTAURANT LEASE                      1/23/1981
                                                                   C/O INVENTRUST PROPERTY MGMT
                                                                   3025 HIGHLAND PKWY STE 350
                                                                   DOWNERS GROVE IL 60515
IMEX                                                               DEBBIE ARNDORFER                        FOOD SUPPLIER                          Unknown
                                                                   DEBBIEA@SUPPLYLINKINC.NET

INDIGO JACK BROTHERS LLC                                           PO BOX 3030                             RESTAURANT LEASE                      5/10/2016
                                                                   AGOURA HILLS CA 91376

INK LINK MARKETING LLC                                             7950 NW 155 ST                          PUBLIC RELATIONS FIRM                 10/1/2018
                                                                   SUITE 108
                                                                   MIAMI LAKES FL 33016


                                                                          9 of 23
                                Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16    Page 113 of 129
                                                               In re Taco Bueno Restaurants L.P.
                                                                    Case No. 18-33679 (SGJ)
                                                     Schedule G: Executory Contracts and Unexpired Leases


                                                                                                             Description of Contract or Lease   Date of Contract
                         Contract Counterparty                                        Address                 and Nature of Debtor's Interest      or Lease
INKLINK MARKETING                                                   7950 NW 155 ST                          PR AROUND CORP ISSUES AND             10/1/2018
                                                                    SUITE 108                               FRANCHISEE GRAND OPENING
                                                                    MIAMI LAKES FL 33016
IN-N-OUT BURGERS                                                    13502 HAMBURGER LANE                    BILLBOARD SUBLEASE                     1/1/2018
                                                                    BALDWIN PARK CA 91706

INNOVATIVE COMPUTER SERVICE, LLC 108 W MA                           108 W. MAIN ST.                         COMPUTER MAINTENANCE                  10/9/2011
                                                                    P. O. BOX 1445
                                                                    PURCELL OK 73080
INTERRANTE INTEREST, LTD. 6915 STEFANI DR.                          7907 CARUTH COURT                       RESTAURANT LEASE                       6/8/1987
                                                                    DALLAS TX 75225-8142

INTERSTATE LOGOS 4334 NORTHWEST                                     4334 NORTHWEST EXPWY                    DOT SIGN PROVIDER                      6/1/2018
                                                                    OKLAHOMA CITY OK 73116

IRON MOUNTAIN P O BOX 915004                                        P O BOX 915004                          OFFSITE DATA AND FILE STORAGE         10/1/2012
                                                                    DALLAS TX 75391-5004

JACK & RACHEL GINDI FAMILY FOUNDATION                               B.A.G. INVESTMENTS, INC.                RESTAURANT LEASE                      12/10/1999
                                                                    10100 CULVER BLVD
                                                                    SUITE D
                                                                    CULVER CITY CA 90232
JAHCO VIRGINIA SQUARE LP P.O. BOX 14586                             DBA JAHCO VIRGINIA SQUARE, LP           RESTAURANT LEASE                       6/8/1987
                                                                    P. O. BOX 14586
                                                                    OKLAHOMA CITY OK 73113-0586
JAREEN E SCHMIDT FAMILY TWO, LTD.                                   P. O. BOX 122297                        RESTAURANT LEASE                      10/9/2012
                                                                    FORT WORTH TX 76121

JASON ABELKOP                                                       300 EAST JOHN CARPENTER FREEWAY         MARKETING CONSULTANT                  9/16/2018
                                                                    SUITE 800
                                                                    IRVING TX 75062
JEFF SEGEL                                                          1507 CAMDEN WAY                         RESTAURANT LEASE                      6/29/1983
                                                                    OKLAHOMA CITY OK 73116




                                                                           10 of 23
                               Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16    Page 114 of 129
                                                              In re Taco Bueno Restaurants L.P.
                                                                   Case No. 18-33679 (SGJ)
                                                    Schedule G: Executory Contracts and Unexpired Leases


                                                                                                            Description of Contract or Lease   Date of Contract
                        Contract Counterparty                                       Address                 and Nature of Debtor's Interest       or Lease
JEFFNAN USATT: MR. JC/O MILLER                                     C/O AMERICAN BANK OF TEXAS 142670       RESTAURANT LEASE                       3/1/1985
                                                                   P. O. BOX 1234
                                                                   SHERMAN TX 75091-1234
JENG PYNG CHEN DBA HILTON SPRINGS, LLC                             923 ENSIGN PEAK COURT                   RESTAURANT LEASE                      8/11/2015
                                                                   LAWRENCEVILLE GA 30044

JOHN MICHAEL LANNI                                                 256 EMERALD BAY                         RESTAURANT LEASE                      6/16/2015
                                                                   LAGUNA BEACH CA 92651

JOHN SOULES                                                        LYNN MORRIS                             FOOD SUPPLIER                          1/1/2018
                                                                   LMORRIS@JSFOODS.COM
                                                                   214-912-2530

KAHALA PROPERTIES LTD                                              ATTN: FRANCES WAUGH                     RESTAURANT LEASE                       6/6/1972
                                                                   1113 MURFREESBORO RD, STE 106-346
                                                                   FRANKLIN TN 37064
KAMIN REALTY, LLC (TABU IV)                                        490 SOUTH HIGHLAND AVENUE               LANDLORD TO MASTER LEASE              6/12/2001
                                                                   PITTSBURGH PA 15206

KANSAS LOGOS INC. 2231 SW WANAMAKER RD.                            2231 SW WANAMAKER RD. STE. 20           HIGHWAY SIGNAGE                        6/1/2018
                                                                   TOPEKA KS 66614

KELLEY BEAN CO.                                                    P.O. BOX 2488                           FOOD SUPPLIER                         10/1/2017
                                                                   GRANT HINZE
                                                                   GENERAL MANAGER OF SALES
                                                                   SCOTTSBLUFF NE 69363
KIMBROUGH FIRE                                                     P O BOX 13296                           FOOD SUPPLIER                          9/1/2018
                                                                   ARLINGTON TX 76094-0296

KIMBROUGH FIRE EXTINGUISHER INC                                    P O BOX 13296                           FIRE SUPPRESSION SYSTEM                9/1/2017
                                                                   ARLINGTON TX 76094-0296                 MAINTENANCE

KRAFT HEINZ                                                        MONICA KEITH                            FOOD SUPPLIER                         10/1/2017
                                                                   MONICA.KEITH@KRAFTHEINZ.COM



                                                                          11 of 23
                                 Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16    Page 115 of 129
                                                                In re Taco Bueno Restaurants L.P.
                                                                     Case No. 18-33679 (SGJ)
                                                      Schedule G: Executory Contracts and Unexpired Leases


                                                                                                              Description of Contract or Lease   Date of Contract
                         Contract Counterparty                                         Address                and Nature of Debtor's Interest       or Lease
KUALOA PARTNERS II, LLC P.O. BOX 650                                 P. O. BOX 650                           RESTAURANT LEASE                      4/19/2004
                                                                     KAAAWA HI 96730

LAMB WESTON / CONAGRA                                                DAN SON, JR.                            FOOD SUPPLIER                          Unknown
                                                                     DAN.SONJR@CONAGRAFOODS.COM

LEAF CAPITAL FUNDING LLC                                             P O BOX 742647                          SMART SAFE LEASE                      2/13/2018
                                                                     CINCINNATI OH 45274-2647

LEE & KEITER ENTERPRISES PO BOX 7817                                 P. O. BOX 7817                          RESTAURANT LEASE                      11/9/2004
                                                                     BEVERLY HILLS CA 90212

LEHIGH HANSON, INC.                                                  P O BOX 660225                          RESTAURANT LEASE                      11/30/2016
                                                                     DALLAS TX 75266

LESLIE S. WRIGHT LIVING TRUST 3655 ROYAL WOODS                       3655 ROYAL WOODS DR.                    RESTAURANT LEASE                      7/22/1999
                                                                     SHERMAN OAKS CA 91403

LEVEL LEA FARM, INC. P. O. BOX 156                                   P. O. BOX 156                           RESTAURANT LEASE                      10/1/2007
                                                                     PESCADERO CA 94060-0156

LIBERTY BANK                                                         JEFF BAGLEY                             RESTAURANT LEASE                      11/19/1999
                                                                     P O BOX 301
                                                                     HILLTOWN PA 18927
LILAH B. M2745 EAST                                                  2745 EAST 11TH STREET                   RESTAURANT LEASE                      12/28/1986
                                                                     TULSA OK 74104

LINCOLN WASTE SOULTIONS, LLC                                         2075 SILAS DEANE WAY STE 101            FOOD SUPPLIER                          3/1/2016
                                                                     ROCKY HILL CT 06067

LJ SEGELL, LLC 6203 N VILLA                                          6203 N VILLA                            RESTAURANT LEASE                       6/9/1983
                                                                     OKLAHOMA CITY OK 73112




                                                                            12 of 23
                               Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16    Page 116 of 129
                                                              In re Taco Bueno Restaurants L.P.
                                                                   Case No. 18-33679 (SGJ)
                                                    Schedule G: Executory Contracts and Unexpired Leases


                                                                                                            Description of Contract or Lease   Date of Contract
                        Contract Counterparty                                         Address               and Nature of Debtor's Interest       or Lease
LOLLICUP                                                           6185 KIMBALL AVE                        FOOD SUPPLIER                          8/1/2017
                                                                   CHINO CA 91708

LONESTAR LOGOS & SIGNS, LLC 611 S CONGRES                          3701 BEE CAVES RD                       DOT SIGN PROVIDER                      6/1/2018
                                                                   SUITE 202
                                                                   AUSTIN TX 78746
LONGVIEW R24B CHIMNE                                               24B CHIMNEY HOLLOW                      RESTAURANT LEASE                       6/8/1987
                                                                   ODESSA TX 79762

LUCIANO PERGUIDI 1250 SHAWS FLAT RD.                               1250 SHAWS FLAT RD.                     RESTAURANT LEASE                       7/7/2003
                                                                   P O BOX 605
                                                                   SAN MARTIN CA 95046
M & S TECHNOLOGIES, INC. P.O. BOX 816065                           P. O. BOX 816065                        SOFTWARE                              1/13/2017
                                                                   DALLAS TX 75381

MAILSOUTH, INC DBA MSPARK                                          PO BOX 848469                           DIRECT MAIL                            1/1/2018
                                                                   DALLAS TX 75284-8469

MALNOVE/PACKAGING FORCE                                            COREY FREEMAN                           FOOD SUPPLIER                          Unknown
                                                                   COREY@PACKAGINGFORCE.COM

MANUEL V. OR NORA B. GUERRERO 1334 TOOMEY PL.                      1334 TOOMEY PLACE                       RESTAURANT LEASE                      9/27/2007
                                                                   HARBOR CITY CA 90710

MARCIA PERGUIDI                                                    11190 NEW AVE                           RESTAURANT LEASE                       7/7/2003
                                                                   GILROY CA 95020

MARION A GOOD ADDITION LLC                                         P. O. BOX 276                           RESTAURANT LEASE                      4/14/1984
                                                                   BLANCO TX 78606

MARTIN BROTHERS PROPERTY MANAGEMENT LLC                            413 WOODHOLLOW TRAIL                    RESTAURANT LEASE                      7/13/1983
                                                                   EDMOND OK 73012




                                                                          13 of 23
                              Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16    Page 117 of 129
                                                             In re Taco Bueno Restaurants L.P.
                                                                  Case No. 18-33679 (SGJ)
                                                   Schedule G: Executory Contracts and Unexpired Leases


                                                                                                           Description of Contract or Lease   Date of Contract
                     Contract Counterparty                                         Address                 and Nature of Debtor's Interest       or Lease
MD MANAGEMENT REAL ESTATE DEVELOPMENT                             5201 JOHNSON DR STE 100                 RESTAURANT LEASE                      11/20/2007
                                                                  MISSION KS 66205

MEDCOR                                                            P.O. BOX 75570                          NURSE CASE TRIAGE HOTLINE FOR         10/5/2011
                                                                  CLEVELAND OH 44101-4755                 EMPLOYEE INJURIES

MEGAMEX                                                           12535 ENFIELD PARK                      FOOD SUPPLIER                          1/1/2018
                                                                  MOSE MUNRO
                                                                  NAT. ACCTS. MANAGER
                                                                  SAN ANTONIO TX 78232
MICROSOFT LICENSING GP 1950 N STEMMONS FW                         1950 N. STEMMONS FWY. STE. 5010         SOFTWARE                               1/8/2015
                                                                  LB#842467
                                                                  DALLAS TX 75207
MIDLAND LOAN SERVICES P.O. BOX 642303                             6242 EAST 41ST STREET                   RESTAURANT LEASE                      6/12/2001
                                                                  TULSA OK 74135

MIRUS INFORMATION TECHNOLOGY SERVICE                              820 GESSNER                             REPORTING                             3/27/2018
                                                                  STE 1600
                                                                  HOUSTON TX 77024
MISFIT BRANDS LLC                                                 ATTN JORDAN WOLLMAN                     AGENCY                                12/20/2017
                                                                  P O BOX 294438
                                                                  LEWISVILLE TX 75029
MJJS, LLC                                                         12006 SLIDE ROAD                        RESTAURANT LEASE                      3/16/2005
                                                                  LUBBOCK TX 79424

MOBILE DATA LABS INC DBA MILE IQ                                  PO BOX 842681                           SOFTWARE                               8/1/2016
                                                                  DALLAS TX 75284-2681

MONTGOMERY CROSSING LLC                                           3535 WESTHEIMER RD                      RESTAURANT LEASE                      3/29/2007
                                                                  HOUSTON TX 77027

MOOD MEDIA                                                        P O BOX 71070                           MUSIC                                 6/14/2017
                                                                  CHARLOTTE NC 28272-1070




                                                                         14 of 23
                                 Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16    Page 118 of 129
                                                                In re Taco Bueno Restaurants L.P.
                                                                     Case No. 18-33679 (SGJ)
                                                      Schedule G: Executory Contracts and Unexpired Leases


                                                                                                              Description of Contract or Lease   Date of Contract
                         Contract Counterparty                                         Address                and Nature of Debtor's Interest       or Lease
MOOD:                                                                TERRI VALENTA                           FOOD SUPPLIER                          1/1/2018
                                                                     TERRI.VALENTA@MOODMEDIA.COM
                                                                     803.242.8275

MOTHER PARKERS ICED TEA                                                                                      FOOD SUPPLIER                          9/1/2015


MSPARK                                                               PO BOX 848469                           DIRECT MAIL PROVIDER                   1/1/2018
                                                                     DALLAS TX 75284-8469

MUZAK LLC P. O. BOX 71070                                            P. O. BOX 71070                         MUSIC SERVICE                         6/14/2017
                                                                     CHARLOTTE NC 28272-1070

NATIONAL RETAIL PROPERTIES INC                                       450 S ORANGE AVE STE 900                RESTAURANT LEASE                      4/28/2015
                                                                     ORLANDO FL 32801

NAY INVESTEMENTS, INC.                                               PO BOX 61                               RESTAURANT LEASE                      10/22/1997
                                                                     LONGVIEW TX 75606

NEW CENTRAL FOREST S/C PARTNERS LTD.                                 14001 DALLAS PARKWAY                    RESTAURANT LEASE                       6/8/1979
                                                                     11TH FLOOR
                                                                     DALLAS TX 75240
NICHOLAS V100 PARK A                                                 100 PARK AVENUE BUILDING #1204          RESTAURANT LEASE                      10/29/1979
                                                                     OKLAHOMA CITY OK 73102

NORTH STAR INVESTMENT, LLC 5150 DUCK CREEK DR                        5150 DUCK CREEK DR. STE 107             RESTAURANT LEASE                      10/1/2007
                                                                     GARLAND TX 75043

NUARX                                                                3000 TOWN CENTER                        FIREWALLS/PCI COMPLIANCE              2/21/2017
                                                                     #2700
                                                                     SOUTHFIELD MI 48075
NUCO2 INC                                                            PO BOX 9011                             PROVIDE CO2 FOR ALL SODA               6/1/2013
                                                                     BOSTON MA 02241-7902                    MACHINES




                                                                            15 of 23
                                 Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16    Page 119 of 129
                                                                In re Taco Bueno Restaurants L.P.
                                                                     Case No. 18-33679 (SGJ)
                                                      Schedule G: Executory Contracts and Unexpired Leases


                                                                                                              Description of Contract or Lease   Date of Contract
                       Contract Counterparty                                        Address                   and Nature of Debtor's Interest       or Lease
OKLAHOMA LOGOS                                                       4334 NORTHWEST EXPWY                    DOT SIGN PROVIDER                      6/1/2018
                                                                     OKLAHOMA CITY OK 73116

OLE TORTILLAS                                                        NATALIE DOUGLAS                         FOOD SUPPLIER                          8/1/2017
                                                                     NDOUGLAS@OLEMEXICANFOODS.NET

OLO                                                                  26 BROADWAY                             ONLINE ORDERING                        5/8/2018
                                                                     FLOOR 24
                                                                     NEW YORK NY 10004
ORACLE AMERICA INC P.O. BOX 203448                                   P.O. BOX 203448                         DATABASE                              10/1/2018
                                                                     DALLAS TX 75320-3448

PABS                                                                 1400 PRESTON                            GREASE TRAP CLEANING                   3/1/2018
                                                                     1400 PRESTON RD #270
                                                                     PLANO TX 75093
PABS MGMT INC.                                                       1400 PRESTON RD #270                    GREASE TRAP SERVICE, USED              3/1/2017
                                                                     PLANO TX 75093                          COOKING OIL PICK UP

PACTIV                                                               STEVE VALENTI                           FOOD SUPPLIER                          Unknown
                                                                     SVALENTI@PACTIV.COM

PARK LANE BAUER ASSO4821 S. SH                                       BAUER ASSOCIATES INC                    RESTAURANT LEASE                      8/24/1982
                                                                     4821 S. SHERIDAN STE. 201
                                                                     TULSA OK 74145
PAYMENTECH                                                           2200 ROSS AVENUE                        CREDIT CARD PROCESSOR                 5/21/2013
                                                                     DALLAS TX 75201

PEPSICO                                                              PO BOX 841828                           FOOD SUPPLIER                          1/1/2014
                                                                     CHRISTY.MASSIE@PEPSICO.COM
                                                                     210-422-3571
                                                                     DALLAS TX 75284-1828
PEPSI-COLA                                                           PO BOX 841828                           SOFTDRINK PROVIDER                     2/1/2014
                                                                     DALLAS TX 75284-1828




                                                                            16 of 23
                                Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16    Page 120 of 129
                                                               In re Taco Bueno Restaurants L.P.
                                                                    Case No. 18-33679 (SGJ)
                                                     Schedule G: Executory Contracts and Unexpired Leases


                                                                                                             Description of Contract or Lease   Date of Contract
                         Contract Counterparty                                        Address                and Nature of Debtor's Interest       or Lease
PEPSI-COLA                                                          510 W SKULLY DR                         SODA DISTRIBUTOR                       2/1/2014
                                                                    TULSA OK 74107

PHILIP ERDBERG                                                      87 VIA NAVARRO                          RESTAURANT LEASE                       6/9/1983
                                                                    GREENBRAE CA 94904

PHILIP YUTAN AND GEOK WA YUTAN 1975 TRUST                           969 HILGARD AVE., #208                  RESTAURANT LEASE                      12/16/2006
                                                                    LOS ANGELES CA 90024

PITNEY BOWES                                                        P O BOX 371887                          MAIL METER                            12/6/2017
                                                                    PITTSBURGH PA 15250-7887

PITNEY BOWES                                                        P.O. BOX 371887                         MAIL METER LEASE                      12/6/2017
                                                                    PITTSBURGH PA 15250-7896

PLACE 38TH LAWTON, LLC                                              1701 NW CACHE RD                        RESTAURANT LEASE                      11/26/1979
                                                                    LAWTON OK 73507

PRECISE FOOD INGREDIENTS                                            1432 WAINWRIGHT WAY                     FOOD SUPPLIER                          Unknown
                                                                    SCOTT MILLER
                                                                    V.P. SALES AND MARKETING
                                                                    CARROLLTON TX 75007
PROACTIS INC.                                                       INTESOURCE                              EVENT DEPLOYMENT AND                  10/2/2017
                                                                    2111 E HIGHLAND AVE STE B375            SOURCING STRATEGIES
                                                                    PHOENIX AZ 85016
PUNCHH                                                              815 BRAZOS STREET                       LOYALTY PROGRAM, COUPON               4/30/2018
                                                                    SUITE 410                               ENGINE, MOBILE APP, AND ECRM
                                                                    AUSTIN TX 78701                         PROVIDER
RAQUEL MIRELES                                                      RAQUEL MIRELES                          CULINARY CONSULTANT                    9/4/2018
                                                                    2156 W NORTHWEST#312
                                                                    DALLAS TX 75220
RED BOOK CONNECT, LLC DBA HOT SCHEDULES                             PO BOX 848472                           SCHEDULING                             6/6/2016
                                                                    DALLAS TX 75284-8472




                                                                           17 of 23
                                  Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16    Page 121 of 129
                                                                 In re Taco Bueno Restaurants L.P.
                                                                      Case No. 18-33679 (SGJ)
                                                       Schedule G: Executory Contracts and Unexpired Leases


                                                                                                               Description of Contract or Lease   Date of Contract
                         Contract Counterparty                                           Address                and Nature of Debtor's Interest      or Lease
REGIONS/LOOMIS                                                        DEPT 0757                               COLLECTION OF CASH IN SMART            2/1/2013
                                                                      P. O. BOX 120001                        SAFE STORES
                                                                      DALLAS TX 75312
REUNION LLC 12401 E. 86TH ST. N                                       BANK OF THE LAKES                       RESTAURANT LEASE                      2/16/2009
                                                                      12401 E. 86TH ST. N
                                                                      OWASSO OK 74055
RICHARD JERNIGAN 1104 CONSTITUTION DR.                                1104 CONSTITUTION DRIVE                 RESTAURANT LEASE                      8/27/2009
                                                                      MCKINNEY TX 75071

RITA NEVILLE LANDWEHR 9625 W. MAPLE                                   9625 W. MAPLE                           RESTAURANT LEASE                      11/29/2004
                                                                      WICHITA KS 67209

ROANOKE 08 A, LP                                                      12411 VENTURA BLVD.                     RESTAURANT LEASE                       8/8/2007
                                                                      STUDIO CITY CA 91604

ROSEBRIAR PROSPER PLAZA, L.P.                                         10017 TECHNOLOGY BLVD WEST              RESTAURANT LEASE                      10/15/2013
                                                                      DALLAS TX 75220

ROSEBRIAR/CARUTH HAVEN, L.P. P.O. BOX 541208                          P. O. BOX 541208                        RESTAURANT LEASE                      11/20/2006
                                                                      DALLAS TX 75354

ROSES SOUTHWEST                                                       1701 2ND ST. SW                         FOOD SUPPLIER                          Unknown
                                                                      JC MORENO
                                                                      PRESIDENT
                                                                      ALBUQUERQUE NM 87102
RUDY'S TORTILLAS                                                      2115 E BELTLINE RD                      FOOD SUPPLIER                          3/1/2018
                                                                      CARROLLTON TX 75006

S0MERSET CAPITAL GROUP, LTD.                                          612 WHEELERS FARMS ROAD                 SMART SAFE LEASE                      2/14/2018
                                                                      MILFORD CT 06461

SAGE SOFTWARE INC                                                     14855 COLLECTIONS CENTER DR             SOFTWARE                              11/26/2012
                                                                      CHICAGO IL 60693




                                                                             18 of 23
                               Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16    Page 122 of 129
                                                              In re Taco Bueno Restaurants L.P.
                                                                   Case No. 18-33679 (SGJ)
                                                    Schedule G: Executory Contracts and Unexpired Leases


                                                                                                            Description of Contract or Lease   Date of Contract
                        Contract Counterparty                                         Address               and Nature of Debtor's Interest       or Lease
SENECA PARTNERS LLC                                                150 N MARKET                            RESTAURANT LEASE                      9/19/2017
                                                                   WICHITA KS 67202

SLAUGHTER CROSSING DBA ROUND ROCK RANCH LTD SOLE MBR               P O BOX 162304                          RESTAURANT LEASE                      3/12/2013
                                                                   AUSTIN TX 78716

SOFTWAREONE                                                        20875 CROSSROADS CIRCLE SUITE 1         MICROSOFT LAR                          9/1/2017
                                                                   WAUKESHA WI 53186

SPARTAN - 3314 E 51S                                               3314 E 51ST ST STE 200-A                RESTAURANT LEASE                      6/22/2010
                                                                   TULSA OK 74135

SPIRIT REALTY, LP                                                  SPIRIT MASTER FUNDING X LLC             RESTAURANT LEASE                      6/12/2001
                                                                   6242 E 41ST LOCKBOX 2860
                                                                   TULSA OK 74135
SPRINKLR                                                           29 W 35TH ST                            SOCIAL LISTENING AND ANALYTICS         1/1/2018
                                                                   8TH FLOOR
                                                                   NEW YORK NY 10001
STANLEY CONVERGENT SECURITY SOLUTIONS                              DEPT CH 10651                           STORE SECURITY AND FIRE ALARM         7/23/2018
                                                                   PALATINE IL 60055-0651                  MONITORING, AND SERVICE

STAPLES BUSINESS ADVANTAGE                                         P O BOX 70242                           OFFICE SUPPLIES                        4/1/2018
                                                                   PHILADELPHIA PA 19176-0242

STAR LUMBER & SUPPLY CO. 325 S. WEST ST.                           325 S. WEST ST.                         RESTAURANT LEASE                      2/22/2005
                                                                   WICHITA KS 67213

STEWART SUTHERLAND                                                                                         FOOD SUPPLIER                          1/1/2018
                                                                   DEBBIEA@SUPPLYLINKINC.NET

STRATOS OIL                                                        BILLY EGGER                             FOOD SUPPLIER                          3/1/2018
                                                                   BEGGER@STRATOS.COM




                                                                          19 of 23
                                Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16    Page 123 of 129
                                                               In re Taco Bueno Restaurants L.P.
                                                                    Case No. 18-33679 (SGJ)
                                                     Schedule G: Executory Contracts and Unexpired Leases


                                                                                                             Description of Contract or Lease   Date of Contract
                         Contract Counterparty                                       Address                 and Nature of Debtor's Interest       or Lease
SUNSET HOLDINGS, LLC                                                ATTN: JAMES VOSBURGH                    RESTAURANT LEASE                      8/24/2004
                                                                    13018 PINEHURST
                                                                    WICHITA KS 67230
SURLEAN MEAT CO                                                     2001 S. LAREDO ST.                      FOOD SUPPLIER                          Unknown
                                                                    SAN ANTONIO TX 78207

SYGMA                                                               5550 BLAZER PKWY                        FOOD SUPPLIER                          1/1/2015
                                                                    SUITE 300
                                                                    DUBLIN OH 43017
T C PARTNERSHIP P. O. BOX 411                                       P. O. BOX 411                           RESTAURANT LEASE                      4/26/2005
                                                                    PLAINVIEW TX 79073

TALX CORPORATION 4076 PAYSPHERE CL.                                 4076 PAYSPHERE CL.                      EMPLOYMENT VERIFICATION                5/1/2016
                                                                    CHICAGO IL 60674                        SERVICES

TANDEM THEORY LLC                                                   KEVIN HAGEN                             WEBSITE MAINTENANCE                   1/26/2017
                                                                    15400 KNOLL TRAIL DRIVE
                                                                    STE 503
                                                                    DALLAS TX 75248
TERRI S. BIGNELL TRUST                                              3940 BANDINI ST                         RESTAURANT LEASE                      7/22/1999
                                                                    SAN DIEGO CA 92103

THE LEISY BREWING COMPANY                                           7212 N. VILLA LAKE DRIVE                RESTAURANT LEASE                       8/9/2005
                                                                    PEORIA IL 61614

THE NAGLE 2000 REVOCABLE TRUST DATED DEC 13 2000                    18650 BIG TIMBER ROAD                   RESTAURANT LEASE                      8/29/2017
                                                                    TYLER TX 75703

THE SYGMA FILE NO. 5                                                5550 BLAZER PKWY                        DISTRIBUTOR OF ALL FOOD, PAPER        1/23/2011
                                                                    SUITE 300                               AND CHEMICALS NEEDED TO
                                                                    DUBLIN OH 43017                         OPERATE RESTAURANTS

TIERRA DE ORO LLC 2010 EXCHANGE AVE.                                ATTN: GERALD E. SCHMITZ                 RESTAURANT LEASE                      8/25/2007
                                                                    2010 EXCHANGE AVE.
                                                                    OKLAHOMA CITY OK 73108


                                                                           20 of 23
                                    Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16    Page 124 of 129
                                                                   In re Taco Bueno Restaurants L.P.
                                                                        Case No. 18-33679 (SGJ)
                                                         Schedule G: Executory Contracts and Unexpired Leases


                                                                                                                 Description of Contract or Lease   Date of Contract
                         Contract Counterparty                                           Address                 and Nature of Debtor's Interest       or Lease
TM ADVERTISING LP                                                       3030 OLIVE STREET #400                  AGENCY                                 7/5/2017
                                                                        DALLAS TX 75219

TRIBRIDGE                                                               PO BOX 200476                           GREAT PLAINS SUPPORT                  4/22/2014
                                                                        PITTSBURGH PA 15251-0476

TRINTECH, INC.                                                          P O BOX 205367                          TREASURY MANAGEMENT OF                7/25/2014
                                                                        DALLAS TX 75320-5367                    BANKING TRANSACTIONS

TSCA-230                                                                P.O. BOX 833009                         RESTAURANT LEASE                      4/30/1988
                                                                        RICHARDSON TX 75083-3009

TYSON MEXICAN ORIGINAL                                                  2000 DON TYSON PARKWAY                  FOOD SUPPLIER                          1/1/2018
                                                                        KEVIN GAFFNEY
                                                                        NATIONAL ACCOUNT SALES
                                                                        SPRINGDALE AR 72762
UNCLE BEN'S                                                             TARA TAYLOR                             FOOD SUPPLIER                          1/1/2018
                                                                        NATIONAL ACCOUNTS
                                                                        214-649-6256

UNIFIRST CORPORATION                                                    PO BOX 650481                           MAT CLEANING SERVICES                 5/29/2015
                                                                        DALLAS TX 75265-0481

UNIFIRST HOLDINGS INC. 4210 SE 22ND AVE.                                4210 SE 22ND AVE.                       MAT CLEANING                          5/29/2015
                                                                        AMARILLO TX 79103

UPLAND SOFTWARE                                                         401 CONGRESS AVE                        SMS PROVIDER                          7/15/2018
                                                                        SUITE 1850
                                                                        AUSTIN TX 78701-3788
US REALTY ADVISORS, LLC (TABU II)                                       1370 AVENUE OF THE AMERICAS             LANDLORD TO MASTER LEASE              6/12/2001
                                                                        21ST FLOOR
                                                                        NEW YORK NY 10019
US REALTY REALTY ADVISORS, LLC (TABU III)                               1370 AVENUE OF THE AMERICAS             LANDLORD TO MASTER LEASE              6/12/2001
                                                                        21ST FLOOR
                                                                        NEW YORK NY 10019


                                                                               21 of 23
                                 Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16    Page 125 of 129
                                                                In re Taco Bueno Restaurants L.P.
                                                                     Case No. 18-33679 (SGJ)
                                                      Schedule G: Executory Contracts and Unexpired Leases


                                                                                                              Description of Contract or Lease   Date of Contract
                          Contract Counterparty                                        Address                 and Nature of Debtor's Interest      or Lease
USA DATAFAX INC.                                                     821 JUPITER RD., STE. 407               PRINTER COMPANY                       2/13/2018
                                                                     PLANO TX 75074-7452

VALASSIS COMMUNICATIONS INC.                                         P. O. BOX 3245                          DIRECT MAILING                        9/17/2017
                                                                     BOSTON MA 02241-3245

VALASSIS DIRECT MAIL INC. P. O. BOX 70179                            P. O. BOX 70179                         DIRECT MAIL                           9/17/2017
                                                                     LOS ANGELES CA 90074-0179

VERA CRUZ PROPERTIES LP                                              P O BOX 10326                           RESTAURANT LEASE                      3/12/2013
                                                                     PORTLAND OR 97296

VERIFONE                                                             LOCKBOX # 774060                        CREDIT CARD TERMINALS                 1/27/2015
                                                                     4060 SOLUTIONS CENTER
                                                                     CHICAGO IL 60677
VINYARD FOODS                                                        330 NE 36TH ST                          FOOD SUPPLIER                          3/1/2018
                                                                     RICHARD CUSACK
                                                                     SALES
                                                                     OKLAHOMA CITY OK 73105
VINYARD FRUIT AND VEGETABLE CO                                       PO BOX 2778                             FRUIT AND VEGETABLE PRODUCTS          12/31/2014
                                                                     OKLAHOMA CITY OK 73101

WACHS CAPITAL LIMITED PARTNERSHIP                                    27450 SHERLOCK COURT                    RESTAURANT LEASE                      4/15/2016
                                                                     LOS ALTOS HILLS CA 94022

WEBER VISTA, LP                                                      16000 DALLAS PARKWAY #300               RESTAURANT LEASE                      10/6/2017
                                                                     DALLAS TX 75248

WENTWOOD MGMT, LTD 11518 REEDER                                      DAN BRAGG                               RESTAURANT LEASE                      10/1/2018
                                                                     11518 REEDER
                                                                     DALLAS TX 75229-2180
WHERE 2 GET IT, INC.                                                 222 S HARBOR BLVD                       DIGITAL MARKETING CONSULTANT          3/10/2014
                                                                     ANAHEIM CA 92807




                                                                            22 of 23
                                Case 18-33679-sgj11 Doc 13 Filed 11/20/18      Entered 11/20/18 20:24:16    Page 126 of 129
                                                               In re Taco Bueno Restaurants L.P.
                                                                    Case No. 18-33679 (SGJ)
                                                     Schedule G: Executory Contracts and Unexpired Leases


                                                                                                             Description of Contract or Lease   Date of Contract
                         Contract Counterparty                                      Address                  and Nature of Debtor's Interest       or Lease
WILLIAM C. PERGUIDI                                                 11190 NEW AVENUE                        RESTAURANT LEASE                       7/7/2003
                                                                    GILROY CA 95020

WILLIAM J. SCHULTE JR.                                              P O BOX 631                             RESTAURANT LEASE                      5/24/2016
                                                                    EL RENO OK 73036

WINDSTREAM                                                          1170 PEACHTREE STREET                   TELECOM COMPANY                       10/18/2017
                                                                    STE 900
                                                                    BIRMINGHAM AL 35246-1058
WINONA                                                              1552 LINVILLE RD                        FOOD SUPPLIER                          7/1/2017
                                                                    DAVE MEYER VP
                                                                    GREEN BAY WI 54313
W-LD LEGENDS OWNER VII LLC                                          P.O. BOX 505333                         RESTAURANT LEASE                       7/5/2007
                                                                    ST. LOUIS MO 63150




                                                                           23 of 23
          Case 18-33679-sgj11 Doc 13 Filed 11/20/18                          Entered 11/20/18 20:24:16                    Page 127 of 129
 Fill in this information to identify the case:

 Debtor name         Taco Bueno Restaurants L.P.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)         18-33679
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      CBI Restaurants,                  300 E John Carpenter Frwy                         Taco Supremo                       D   2.4
             Inc.                              Irving, TX 75062                                                                     E/F
                                                                                                                                    G




    2.2      Taco Bueno                        300 E John Carpenter Frwy                         Taco Supremo                       D   2.4
             Franchise                         Irving, TX 75062                                                                     E/F
             Company L.P.
                                                                                                                                    G




    2.3      Taco Bueno                        300 E John Carpenter Frwy                         Taco Supremo                       D   2.4
             Restaurants, Inc.                 Irving, TX 75062                                                                     E/F
                                                                                                                                    G




    2.4      Taco Bueno                        300 E John Carpenter Frwy                         Taco Supremo                       D   2.4
             West, Inc.                        Irving, TX 75062                                                                     E/F
                                                                                                                                    G




    2.5      TB Corp.                          300 E John Carpenter Frwy                         Taco Supremo                       D   2.4
                                               Irving, TX 75062                                                                     E/F
                                                                                                                                    G




Official Form 206H                                                      Schedule H: Your Codebtors                                            Page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
          Case 18-33679-sgj11 Doc 13 Filed 11/20/18                        Entered 11/20/18 20:24:16               Page 128 of 129

 Debtor       Taco Bueno Restaurants L.P.                                             Case number (if known)   18-33679


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      TB Holdings II,                   300 E John Carpenter Frwy                   Taco Supremo                     D   2.4
             Inc.                              Irving, TX 75062                                                             E/F
                                                                                                                            G




Official Form 206H                                                     Schedule H: Your Codebtors                                  Page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
      Case 18-33679-sgj11 Doc 13 Filed 11/20/18                                Entered 11/20/18 20:24:16                  Page 129 of 129




Fill in this information to identify the case:

Debtor name         Taco Bueno Restaurants L.P.

United States Bankruptcy Court for the:    NORTHERN DISTRICT OF TEXAS

Case number (if known)    18-33679
                                                                                                                                Check if this is an
                                                                                                                                amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                       12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
      individual serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
              Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
              Schedule H: Codebtors (Official Form 206H)
              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
              Amended Schedule
              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
              Other document that requires a declaration


      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       November 20, 2018               X /s/ Haywood Miller
                                                           Signature of individual signing on behalf of debtor

                                                            Haywood Miller
                                                            Printed name

                                                            Chief Restructuring Officer
                                                            Position or relationship to debtor




Official Form 202                                   Declaration Under Penalty of Perjury for Non-Individual Debtors
